Exhibit 10.2

 

LOGO [g83458ex10_23pmt1.jpg]      CLIFFORD CHANCE,      JANICKA, NAMIOTKIEWICZ,
DĘBOWSKI      I WSPÓLNICY SPÓŁKA KOMANDYTOWA

EXECUTION COPY

USD 40,000,000

FACILITY AGREEMENT

DATED 2 JULY 2008

FOR

CAREY AGRI INTERNATIONAL-POLAND SP. Z O.O.

WITH

BANK HANDLOWY W WARSZAWIE S.A.

AS ARRANGER, AGENT, SECURITY AGENT AND LENDER

 

 

USD TERM FACILITY AGREEMENT

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause

       

Page

1.   

DEFINITIONS AND INTERPRETATION

   4 2.   

THE FACILITY

   18 3.   

PURPOSE

   19 4.   

CONDITIONS OF UTILISATION

   19 5.   

UTILISATION OF THE FACILITY

   20 6.   

REPAYMENT

   21 7.   

ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

   21 8.   

MANDATORY PREPAYMENT

   22 9.   

RESTRICTIONS

   23 10.   

INTEREST

   23 11.   

INTEREST PERIODS

   24 12.   

CHANGES TO THE CALCULATION OF INTEREST

   24 13.   

ARRANGEMENT FEE

   25 14.   

TAX GROSS-UP AND INDEMNITIES

   25 15.   

INCREASED COSTS

   29 16.   

OTHER INDEMNITIES

   30 17.   

MITIGATION BY THE LENDERS

   31 18.   

COSTS AND EXPENSES

   31 19.   

GUARANTEE AND INDEMNITY

   32 20.   

REPRESENTATIONS

   35 21.   

INFORMATION UNDERTAKINGS

   42 22.   

FINANCIAL COVENANTS

   46 23.   

GENERAL UNDERTAKINGS

   48 24.   

EVENTS OF DEFAULT

   59 25.   

CHANGES TO THE FINANCE PARTIES

   64 26.   

CHANGES TO THE OBLIGORS

   67 27.   

ROLE OF THE FINANCE PARTIES

   67 28.   

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

   73 29.   

SHARING AMONG THE FINANCE PARTIES

   73 30.   

PAYMENT MECHANICS

   75 31.   

SET-OFF

   77 32.   

NOTICES

   78 33.   

CALCULATIONS AND CERTIFICATES

   79 34.   

PARTIAL INVALIDITY

   79 35.   

REMEDIES AND WAIVERS

   79

 

- 2 -



--------------------------------------------------------------------------------

36.   

AMENDMENTS AND WAIVERS

   79 37.   

COUNTERPARTS

   79 38.   

GOVERNING LAW

   80 39.   

ENFORCEMENT

   80

SCHEDULE 1   

THE ORIGINAL PARTIES

   81

The Original Guarantors

   81

The Original Lenders

   82 SCHEDULE 2   

CONDITIONS PRECEDENT

   83 SCHEDULE 3   

UTILISATION REQUEST

   88 SCHEDULE 4   

FORM OF ACCESSION LETTER

   89 SCHEDULE 5   

FORM OF COMPLIANCE CERTIFICATE

   90 SCHEDULE 6   

EXISTING SECURITY

   91 SCHEDULE 7   

CEDC GROUP UNDERTAKINGS (BASED ON INDENTURE)

   97 SCHEDULE 8   

TIMETABLES

   133 SCHEDULE 9   

FORM OF TRANSFER CERTIFICATE

   134

 

- 3 -



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 2 July 2008 and made between:

 

(1) CAREY AGRI INTERNATIONAL-POLAND SP. Z O.O., a company incorporated in
Poland, having its registered seat at 02-690 Warszawa, ul. Bokserska 66, Poland,
entered into the register of business entities of the National Court Register
under no. KRS 0000051098, with share capital of PLN 473,610,000, REGON
002160096, (the “Borrower”);

 

(2) CENTRAL EUROPEAN DISTRIBUTION CORPORATION INC., a company incorporated under
the laws of Delaware (the “Investor”);

 

(3) THE PERSONS listed in Part A of Schedule 1 (The Original Guarantors) as
original guarantors (the “Original Guarantors”);

 

(4) BANK HANDLOWY W WARSZAWIE S.A., with its registered head office in Warsaw,
at ul. Senatorska 16, registered under KRS No. 1538, with share capital of PLN
522,638,400, REGON 000013037, NIP 526-030-02-91 as mandated lead arranger (the
“Arranger”);

 

(5) THE FINANCIAL INSTITUTIONS listed in Part B of Schedule 1 (The Original
Lenders) as lenders (the “Original Lenders”);

 

(6) BANK HANDLOWY W WARSZAWIE S.A., with its registered head office in Warsaw,
at ul. Senatorska 16, registered under KRS No. 1538, with share capital of PLN
522,638,400, REGON 000013037, NIP 526-030-02-91 as agent and security agent
(respectively the “Agent”, the “Security Agent”).

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement:

“Advance” means the advance made or to be made under the Facility or the
principal amount outstanding for the time being of that advance.

“Accession Letter” means a document substantially in the form set out in
Schedule 4 (Form of Accession Letter).

“Accountants’ Report” means the report by PriceWaterhouseCoopers dated 18 April
2008 relating to the Target and its Subsidiaries.

“Accounting Principles” means generally accepted accounting principles in the
United States in relation to the Investor, Poland in relation to the Borrower,
and its jurisdiction of incorporation in the case of any other Obligor or
members of the Target Group.

“Acquisition” means the acquisition by Polmos Białystok of the Target Shares on
the terms of the Acquisition Documents.

“Acquisition Agreement” means the Share Sale and Purchase agreement dated 23 May
2008 relating to the sale and purchase of the Target Shares and made between the
Vendor, the Investor, Polmos Białystok and WHL Holdings Limited.

 

- 4 -



--------------------------------------------------------------------------------

“Acquisition Documents” means the Acquisition Agreement, the Disclosure Letter
and any other document designated as an “Acquisition Document” by the Agent and
either the Borrower or the Investor.

“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 26 (Changes to the Obligors).

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“Auditor” means one of PricewaterhouseCoopers, Deloitte Touche Tohmatsu, Ernst &
Young, and KPMG or such other firm agreed between the Agent and the Borrower.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Availability Period” means in relation to the Facility the period from and
including the date of this Agreement to and including 31 July 2008.

“Available Commitment” means a Lender’s Commitment under the Facility minus:

 

  (a) the amount of any outstanding Advance under the Facility; and

 

  (b) in relation to any proposed Utilisation, the amount of the Advance that is
due to be made under the Facility on or before the proposed Utilisation Date.

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment in respect of the Facility.

“Bank Account” means each of the following bank accounts:

 

  (a) bank account no. 78 1140 1010 0000 2829 5300 2003 maintained with BRE BANK
S.A.;

 

  (b) bank account no. 86 1600 1068 0003 0102 0115 2001 maintained with FORTIS
BANK POLSKA S.A.;

 

  (c) bank account no. 93 1240 5918 1111 0000 4909 8293 maintained with BANK
PEKAO S.A.; and

 

  (d) bank account no. 93 1030 1582 0000 0005 0113 8002 maintained with BANK
HANDLOWY W WARSZAWIE S.A.

“Bank Guarantee Fund Fee” means all fees paid by a Finance Party to the Bank
Guarantee Fund (as defined in the Act of the Bank Guarantee Fund dated
14 December 1994, as amended) in connection with or calculated in relation to
the Finance Documents and all present and future liabilities of the Borrower to
that Finance Party under the Finance Documents.

“Banking Law Act” means the act dated 29 August 1997 (consolidated text
published in Journal of Law of 2002 No. 72, item 665), as amended.

“Base Case Model” means the financial model including profit and loss, balance
sheet and cashflow projections in agreed form relating to the Group.

 

- 5 -



--------------------------------------------------------------------------------

“Break Costs” means the amount (if any) by which:

 

  (a) the interest which a Lender should have received for the period from the
date of receipt of all or any part of an Advance or Unpaid Sum to the last day
of the current Interest Period in respect of that Advance or Unpaid Sum, had the
principal amount or Unpaid Sum received been paid on the last day of that
Interest Period;

exceeds:

 

  (b) the amount which such Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

“Budget” means:

 

  (a) until a budget is delivered by the Investor to the Agent pursuant to
Clause 21.4 (Budget), the Base Case Model; and

 

  (b) in relation to any other period, any budget delivered by the Investor to
the Agent in respect of that period pursuant to Clause 21.4 (Budget).

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Warsaw, London and New York.

“C.A. Group” means the Borrower and its Subsidiaries for the time being.

“Cash” means, at any time, cash in hand or at bank and (in the latter case)
credited to an account in the name of a member of the Group with a bank and to
which a member of the Group is alone (or together with other members of the
Group) beneficially entitled and for so long as:

 

  (a) that cash is repayable on demand;

 

  (b) repayment of that cash is not contingent on the prior discharge of any
other indebtedness of any member of the Group or of any other person whatsoever
or on the satisfaction of any other condition;

 

  (c) there is no Security over that cash except for Transaction Security or any
Permitted Security constituted by a netting or set-off arrangement entered into
by members of the Group in the ordinary course of their banking arrangements;
and

 

  (d) the cash is freely and (except as mentioned in paragraph (a) above)
immediately available to be applied in repayment or prepayment of the
Facilities.

“Cash Equivalents” has the meaning set out in Schedule 7 (CEDC Group
Undertakings (Based on Indenture)).

“Commitment” means:

 

  (c) in relation to the Original Lender, the amount set opposite its name under
the heading “Commitment” in Part B of Schedule 1 (The Original Lenders) and the
amount of any Commitment transferred to it under this Agreement; and

 

  (c) in relation to any other Lender, the amount of any Commitment transferred
to it under this Agreement, to the extent not cancelled, reduced or transferred
by it under this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 5 (Form of Compliance Certificate) in form and substance
satisfactory to the Agent.

“Default” means an Event of Default or any event or circumstance specified in
Clause 24 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

“Disclosure Letter” has the meaning given to that term in the Acquisition
Agreement.

“Disruption Event” means either or both of:

 

  (a) a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facility (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or

 

  (b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

  (i) from performing its payment obligations under the Finance Documents; or

 

  (ii) from communicating with other Parties in accordance with the terms of the
Finance Documents,

(and which (in either such case)) is not caused by, and is beyond the control
of, the Party whose operations are disrupted.

“EBITDA” has the meaning set out in Clause 22.1 (Financial Definitions).

“Environmental Claim” means any claim, proceeding or investigation by any person
in respect of any Environmental Law.

“Environmental Law” means any applicable law in any jurisdiction in which any
member of the Group conducts business which relates to the pollution or
protection of the environment or harm to or the protection of human health or
the health of animals or plants.

“Environmental Permits” means any permit, licence, consent, approval and other
authorisation and the filing of any notification, report or assessment required
under any Environmental Law for the operation of the business of any member of
the Group conducted on or from the properties owned or used by the relevant
member of the Group.

“Event of Default” means any event or circumstance specified as such in
Clause 24 (Events of Default).

“Existing Lender” has the meaning ascribed to it in Clause 25 (Changes to the
Finance Parties).

“Existing Security” means the Security listed in Schedule 6 (Existing Security).

“Facility” means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility) to the extent not cancelled or reduced
under this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

“Facility Office” means the office or offices identified with the Lender’s
signature below or such other office as it may from time to time select by
notice to the Borrower as the office or offices through which it will perform
its obligations under this Agreement.

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Agent and the Borrower setting out any of the fees
referred to in Clause 13 (Arrangement Fee).

“Final Maturity Date” means the date falling 36 Months after the first
Utilisation Date.

“Finance Document” means this Agreement, any Fee Letter, any Accession Letter,
the Intercreditor Agreement, any Transaction Security Document, and any other
document designated as such by the Agent and the Borrower.

“Finance Party” means the Arranger, the Agent, the Security Agent or a Lender.

“Financial Indebtedness” means any indebtedness for or in respect of:

 

  (a) moneys borrowed;

 

  (b) any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

  (c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

  (d) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with the Accounting Principles, be treated
as a finance or capital lease;

 

  (e) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

 

  (f) any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing;

 

  (g) any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account);

 

  (h) any counter-indemnity obligation in respect of a guarantee, indemnity,
bond, standby or documentary letter of credit or any other instrument issued by
a bank or financial institution;

 

  (i) any amount raised by the issue of redeemable shares;

 

  (j) any amount of any liability under an advance or deferred purchase
agreement if one of the primary reasons behind the entry into this agreement is
to raise finance; and

 

  (k) (without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to
(j) above.

“Financial Year” means the annual accounting period of the Group.

“Fortis Facility Documents” means the facility agreement dated 21 December,
2007, entered into between Carey Agri International-Poland Sp. z o.o. as
borrower and Fortis Bank Polska S.A., Fortis Bank Austria N.V., and Bank Polska
Kasa Opieki S.A. as lenders, pursuant to which the lenders agreed to make
available to the borrower a credit facility in the maximum amount of PLN
300,000,000 and any associated financing documents.

 

- 8 -



--------------------------------------------------------------------------------

“BZWBK Facility Documents” means the facility agreement dated 24 April 2008,
entered into between, among other, Bols sp. z o.o. as borrower and Bank Zachodni
WBK S.A. as lender, pursuant to which the lender agreed to make available to the
borrower a credit facility in the maximum amount of USD 50,000,000 and any
associated financing documents.

“Group” means the Investor and its Subsidiaries for the time being.

“Guarantor” means an Original Guarantor or an Additional Guarantor.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

“Indenture” means an indenture agreement entered into by the Investor on 25 July
2005 governed by the laws of the State of New York, pursuant to which the
Investor issued 8% senior secured notes due 2012 and the documents referred to
therein or entered into pursuant thereto.

“Information Package” means the Reports and the Base Case Model.

“Intercreditor Agreement” means an intercreditor agreement dated on or about the
date of this Agreement between the Agent as agent for the Finance Parties, Bank
Zachodni WBK S.A., ING Bank N.V., London Branch as ING, the Borrower as borrower
and Central European Distribution Corporation Inc. as pledgor and/or any other
person that may become party to that agreement from time to time.

“Interest Period” means, in relation to an Advance, each period determined in
accordance with Clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 10.3 (Default interest).

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.

“Legal Due Diligence Report” means the legal due diligence report dated 11 April
2008 prepared by Dewey&LeBoeuf relating to the Acquisition.

“Legal Reservations” means:

 

  (a) the principle that remedies may be granted or refused at the discretion of
a court and the limitation of enforcement by laws relating to insolvency,
reorganisation and other laws generally affecting the rights of creditors;

 

  (b) the time barring of claims, the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of stamp duty may be
void and defences of set-off or counterclaim; and

 

  (c) similar principles, rights and defences under the laws of any Relevant
Jurisdiction.

“Lender” means:

 

  (a) the Original Lender; and

 

  (b) any bank, financial institution, trust, fund or other entity which has
become a Party in accordance with Clause 25 (Changes to the Finance Parties),

 

- 9 -



--------------------------------------------------------------------------------

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

“LIBOR” means, in relation to any Advance:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for the relevant period) the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to the
Agent at its request quoted by the Reference Banks to leading banks in the
London interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Advance and for a period comparable to the Interest Period
for that Advance.

“Liabilities” means all present and future obligations and liabilities (whether
actual or contingent, joint or several or in any other capacity whatsoever) of
the Borrower, including, but not limited to, loans, guarantees and suretyships,
obligations which are evidenced by bonds, convertible bonds, notes, other debt
instruments and similar instruments, promissory notes and bills of exchange,
payment of dividend and other payment obligations.

“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than 662/3 per cent. of the Total Commitments (or, if the Total Commitments have
been reduced to zero, aggregated more than 662/3 per cent. of the Total
Commitments immediately prior to that reduction).

“Margin” means 2.50 per cent. per annum.

“Material Adverse Effect” means a material adverse effect on:

 

  (a) the business, operations, property, condition (financial or otherwise) or
prospects of the Borrower, Guarantor or the Group taken as a whole;

 

  (b) the ability of an Obligor to perform its obligations under the Finance
Documents; or

 

  (c) the validity or enforceability of the Finance Documents or the rights or
remedies of any Finance Party under any Finance Document.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a) if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that calendar month in which that period
is to end if there is one, or if there is not, on the immediately preceding
Business Day; and

 

  (b) if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month.

The above rules will only apply to the last Month of any period.

“New Lender” has the meaning ascribed to it in Clause 25 (Changes to the Finance
Parties).

“Obligor” means the Borrower or a Guarantor.

“Obligors’ Agent” means the Investor, appointed to act on behalf of each Obligor
in relation to the Finance Documents pursuant to Clause 2.4 (Obligors’ Agent).

 

- 10 -



--------------------------------------------------------------------------------

“Original Financial Statements” means:

 

  (a) in relation to the Investor, the audited consolidated financial statements
of the Group for the financial year ended 2007; and

 

  (b) in relation to the Borrower, the audited (consolidated, if available)
financial statements of the C.A. Group for the financial year ended 2006 and
management accounts for the financial year ended 2007;

 

  (c) in relation to the Target, the management accounts of the Target Group for
the financial year ended 2007; and

 

  (d) in relation to each Original Obligor other than the Borrower and Investor,
its audited financial statements for its financial year ended 2006 and
management accounts for the financial year ended 2007.

“Original Obligor” means the Borrower or an Original Guarantor.

“Party” means a party to this Agreement.

“Permitted Disposal” means any sale, lease, licence, transfer or other disposal
which, except in the case of paragraph (b), is on arm’s length terms:

 

  (a) of trading stock or cash made by the Borrower in the ordinary course of
trading of the disposing entity;

 

  (b) of any asset by the Borrower to another Obligor;

 

  (e) of assets in exchange for other assets comparable or superior as to type,
value or quality;

 

  (f) of obsolete or redundant vehicles, plant and equipment for cash;

 

  (g) of Cash Equivalents for cash or in exchange for other Cash Equivalents;

 

  (h) constituted by a licence of intellectual property rights permitted by
Clause 23.24 (Intellectual Property);

 

  (i) to a Joint Venture, to the extent permitted by Clause 23.10 (Joint
ventures);

 

  (j) arising as a result of any Permitted Security;

 

  (k) of fixed assets where the proceeds of disposal are used within 6 months of
that disposal to purchase replacement fixed assets comparable or superior as to
type, value and quality; or

 

  (l) of assets for cash where the higher of the market value and net
consideration receivable (when aggregated with the higher of the market value
and net consideration receivable for any other sale, lease, licence, transfer or
other disposal not allowed under the preceding paragraphs or as a Permitted
Transaction) does not exceed USD 10,000,000 (or its equivalent) in any Financial
Year of the Borrower.

“Permitted Financial Indebtedness” means Financial Indebtedness:

 

  (a) arising under the Indenture as in force on the date of this Agreement and,
to the extent applicable, subject always to the terms of the Intercreditor
Agreement;

 

  (b) which is owed by the Borrower to an Obligor;

 

- 11 -



--------------------------------------------------------------------------------

  (c) arising under a foreign exchange transaction for spot or forward delivery
entered into in connection with protection against fluctuation in currency rates
where that foreign exchange exposure arises in the ordinary course of trade or
in respect of the Advance, but not a foreign exchange transaction for investment
or speculative purposes;

 

  (d) permitted by Clause 23.27 (Treasury Transactions);

 

  (e) of any person acquired by the Borrower which is incurred under
arrangements in existence at the date of acquisition, but not incurred or
increased or its maturity date extended in contemplation of, or since, that
acquisition, and outstanding only for a period of three Months following the
date of acquisition;

 

  (f) under finance or capital leases of vehicles, plant, equipment or
computers, provided that the aggregate capital value of all such items so leased
under outstanding leases by the Borrower does not exceed USD 5,000,000 (or its
equivalent in other currencies) at any time; and

 

  (g) not permitted by the preceding paragraphs or as a Permitted Transaction
and the outstanding principal amount of which does not exceed USD 10,000,000 (or
its equivalent) in aggregate for the Borrower at any time.

“Permitted Security” means:

 

  (a) any lien arising by operation of law and in the ordinary course of trading
and not as a result of any default or omission by any member of the C.A. Group;

 

  (b) any netting or set-off arrangement entered into by any member of the C.A.
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of members of the C.A. Group but only so long
as (i) such arrangement does not permit credit balances of Obligors to be netted
or set off against debit balances of members of the C.A. Group which are not
Obligors and (ii) such arrangement does not give rise to other Security over the
assets of Obligors in support of liabilities of members of the C.A. Group which
are not Obligors;

 

  (c) any Security or Quasi-Security over or affecting any asset acquired by a
member of the C.A. Group if:

 

  (i) the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

 

  (ii) the principal amount secured has not been increased in contemplation of
or since the acquisition of that asset by a member of the Group; and

 

  (iii) the Security or Quasi-Security is removed or discharged within 6 Months
of the date of acquisition of such asset;

 

  (d) any Security or Quasi-Security over or affecting any asset of any company
which becomes a member of the C.A. Group, where the Security or Quasi-Security
is created prior to the date on which that company becomes a member of the C.A.
Group if:

 

  (i) the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

 

- 12 -



--------------------------------------------------------------------------------

  (ii) the principal amount secured has not increased in contemplation of or
since the acquisition of that company; and

 

  (iii) the Security or Quasi-Security is removed or discharged within 6 Months
of that company becoming a member of the C.A. Group;

 

  (e) any Security arising under any retention of title, hire purchase or
conditional sale arrangement or arrangements having similar effect in respect of
goods supplied to a member of the C.A. Group in the ordinary course of trading
and on the supplier’s standard or usual terms and not arising as a result of any
default or omission by any member of the C.A. Group;

 

  (f) any Quasi-Security arising as a result of a disposal which is a Permitted
Disposal;

 

  (g) any Security or Quasi-Security arising as a consequence of any finance or
capital lease permitted pursuant to paragraph (h) of the definition of
“Permitted Financial Indebtedness”;

 

  (h) Existing Security;

 

  (i) any security interest established pursuant to the Indenture and subject
always to the terms of the Intercreditor Agreement; or

 

  (j) any Security securing indebtedness the outstanding principal amount of
which (when aggregated with the outstanding principal amount of any other
indebtedness which has the benefit of Security given by any member of the Group
other than any permitted under paragraphs (a) to (i) above) does not exceed USD
5,000,000 (or its equivalent in other currencies).

“Permitted Transaction” means:

 

  (a) any disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security or Quasi-Security given, or other transaction arising,
under the Finance Documents;

 

  (b) transactions (other than (i) any sale, lease, license, transfer or other
disposal and (ii) the granting or creation of Security or the incurring or
permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of trading on arm’s length terms;

 

  (c) any merger between the Borrower and another company provided that the
Borrower is the surviving entity and the merger does not and is not reasonably
likely to have a Material Adverse Effect.

“Polmos Białystok” means Przedsiębiorstwo “Polmos” Białystok S.A., a joint stock
company with its seat in Białystok, at Elewatorska 20, registered in the
Entrepreneurs Register under number KRS 0000040543.

“Privatisation Agreement” means the privatisation agreement dated 11 July 2005
between Skarb Państwa Rzeczypospolitej Polskiej, Carey Agri International-Poland
sp. z o.o. and Central European Distribution Corporation Inc. relating to Polmos
Białystok.

“Qualifying Lender” has the meaning given to it in Clause 14.1 (Definitions).

 

- 13 -



--------------------------------------------------------------------------------

“Quasi-Security” has the meaning given to that term in Clause 23.14 (Negative
pledge).

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period, unless
market practice differs in the Relevant Interbank Market for a currency, in
which case the Quotation Day for that currency will be determined by the Agent
in accordance with market practice in the Relevant Interbank Market (and if
quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).

“Reference Banks” means the principal London offices of Citibank N.A., p.l.c.,
Unicredit S.p.A. and Allied Irish Banks or such other banks as may be appointed
by the Agent in consultation with the Borrower.

“Relevant Interbank Market” means the London interbank market.

“Relevant Jurisdiction” means, in relation to an Obligor:

 

  (a) its jurisdiction of incorporation;

 

  (b) any jurisdiction where any asset subject to or intended to be subject to
the Transaction Security to be created by it is situated;

 

  (c) any jurisdiction where it conducts its business;

 

  (d) the jurisdiction whose laws govern the perfection of any of the
Transaction Security Documents entered into by it.

“Repeating Representations” means each of the representations set out in
Clause 20.2 (Status) to Clause 20.7 (Governing law and enforcement), Clause
20.11 (No default), Clause 20.13.7 (No misleading information), Clause 20.14
(Original Financial Statements), Clause 20.19 (Ranking) to Clause 20.21 (Legal
and beneficial ownership), Clause 20.27 (Centre of main interests and
establishments), and Clause 20.29 ( Bank Accounts).

“Reports” means the Accountants’ Report and the Legal Due Diligence Report.

“Screen Rate” means, in relation to LIBOR, the British Bankers’ Association
Interest Settlement Rate for USD for the relevant period displayed on the
appropriate page of the Reuters screen. If the agreed page is replaced or
service ceases to be available, the Agent may specify another page or service
displaying the appropriate rate after consultation with the Borrower.

“Security” means a mortgage, pledge, registered pledge, financial pledge,
security assignment, security transfer of ownership, submission to execution or
other security interest securing any obligation of any person or any other
agreement or arrangement having a similar effect, including without limitation:
(a) any arrangement under which money or claims to, or the benefit of, a bank or
other account may be applied, set off or made subject to a combination of
accounts so as to effect discharge of any sum owed or payable to any person,
(b) an attachment in connection with execution or interim injunction, or (c) any
other type of preferential arrangement, lien, right to or charge over assets,
including without limitation any re-privatisation or restitution claim,
pre-emption right, easement (służebność), usufruct or any other third party
right being in the nature of a right in rem or a right of use, occupation or
execution.

“Senior Liabilities” means all Liabilities of the Borrower arising under or in
connection with the Finance Documents.

 

- 14 -



--------------------------------------------------------------------------------

“Share Pledges” means the share pledges referred to in paragraphs 4.2 and 4.3 of
Part A of Schedule 2.

“Shareholders’ Agreement” means the shareholders agreement dated 23 May 2008 and
made between the Vendor, the Target and Polmos Białystok, relating to the
Target.

“Specified Time” means a time determined in accordance with Schedule 8
(Timetables).

“Submission to Execution” means a voluntary submission to enforcement in
relation to each Facility pursuant to the Banking Law Act and in respect of
Central European Distribution Corporation Inc. and Botapol Holding B.V. pursuant
to article 777 of the Civil Procedure Code, to be executed by each Obligor in
favour of the Agent, in form and substance satisfactory to the Agent.

“Subordinated Creditor” shall mean each of the Obligors.

“Subordinated Liabilities” means all Liabilities owed by the Borrower towards
the Subordinated Creditors, including, but not limited to, repayment of the
loan, payment of dividend, refund of contributions (wkłady na kapitał) or
additional capital payments (dopłaty), payment in connection with the decrease
of the share capital of the Borrower or decrease of the nominal value of shares
in the Borrower or redemption of such shares, distribution of assets of the
Borrower in the case of its liquidation or other payment obligations towards
each Subordinated Creditor as the shareholder of the Borrower.

“Subsidiary” means in relation to any company or corporation, a company or
corporation:

 

  (a) which is controlled, directly or indirectly, by the first mentioned
company or corporation;

 

  (b) more than half the issued share capital of which is beneficially owned,
directly or indirectly by the first mentioned company or corporation; or

 

  (c) which is a Subsidiary of another Subsidiary of the first mentioned company
or corporation,

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.

“Target” means Peulla Enterprises Limited, a Cyprus registered company with its
registered office at 9th Floor, Capital Center, 2-4 Arch. Makarios Avenue,
Nicosia 1065, Cyprus.

“Target Group” means the Target and its Subsidiaries.

“Target Shares” means 3,749 Class A shares and 5,625 Class B shares in the
Target.

“Tax” means any tax, levy, impost, duty or other charge (including social
pension fund contributions and other similar dues) or withholding of a similar
nature (including any penalty or interest payable in connection with any failure
to pay or any delay in paying any of the same).

“Total Commitments” means the aggregated amount of the Commitments, being USD
40,000,000 at the date of this Agreement.

“Transaction Documents” means the Finance Documents, the Acquisition Documents,
the Shareholders’ Agreement, the Indenture, and the Constitutional Documents.

 

- 15 -



--------------------------------------------------------------------------------

“Transaction Security” means the Security created, evidenced or expressed to be
created or evidenced pursuant to the Transaction Security Documents.

“Transaction Security Documents” means each of the documents listed as being a
Security Document in paragraph 4 of Part A of Schedule 2 (Conditions Precedent),
each of the documents listed as being a Security Document in paragraph 4 of Part
B of Schedule 2 (Conditions Precedent) together with any other document entered
into by any member of the Group creating, evidencing or expressed to create or
evidence any Security over all or any part of its assets in respect of the
obligations of members of the Group under any of the Finance Documents.

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 9 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.

“Transfer Date” means, in relation to an assignment or transfer, the later of:

 

  (a) the proposed Transfer Date specified in the Transfer Certificate; and

 

  (b) the date on which a Lender executes the Transfer Certificate.

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“Unrestricted Subsidiary” has the meaning set out in Schedule 7 (CEDC Group
Undertakings (Based on Indenture)).

“Utilisation” means the utilisation of the Facility.

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Advance is to be made.

“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).

“VAT” shall be construed as a reference to value added tax regulated by the law
of 11 March 2004 on value added tax (Journal of Laws No. 54 item 535) including
any similar value added tax which may be imposed in place thereof from time to
time.

“Vendor” means Barclays Wealth Trustees (Jersey) Limited in its capacity as
trustee of the First National Trust, a trust company incorporated under the laws
of Jersey, whose registered office is at 39-41, Broad Street, St. Helier, JE4
5PS Jersey, Channel Islands.

 

1.2 Construction

 

  1.2.1 Unless a contrary indication appears any reference in this Agreement to:

 

  (a) the “Lender”, any “Obligor” or any “Party” shall be construed so as to
include its successors in title, permitted assigns and permitted transferees;

 

  (b) “assets” includes present and future properties, revenues and rights of
every description;

 

- 16 -



--------------------------------------------------------------------------------

  (c) a “compulsory manager”, “receiver”, “administrative receiver”,
“administrator” or “similar officer” in relation to persons incorporated or
having assets in the Republic of Poland, includes without limitation (i) a
likwidator appointed under the Polish Commercial Companies Code, (ii) zarządca,
nadzorca sądowy or syndyk appointed under article 27 of the Polish Law on
Registered Pledge and Pledge Register dated 6 December, 1996, and (iv) curator
or zarządca prymusowy appointed under the Civic Procedure Code;

 

  (d) “confirmed” or “certified” in respect of any agreement or document shall
be understood as a agreement or other document confirmed by a person duly
authorised to act in the name of an Obligor or any other respective person, with
evidence of such authorisation provided to the Lender, or by the Obligor’s legal
counsel;

 

  (e) a “Finance Document” or any other agreement or instrument is a reference
to that Finance Document or other agreement or instrument as amended, novated,
supplemented, extended, replaced or restated;

 

  (f) “indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (g) a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

 

  (h) “law” shall be construed as any law (including customary law), statutes,
constitution, decree, judgement, treaty, regulation, directive, by-law, other
decision or any other legislative, administrative or binding judicial measure of
any government, supranational, local government, statutory or regulatory body or
tribunal;

 

  (i) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

  (j) a provision of law is a reference to that provision as amended or
re-enacted; and

 

  (k) a time of day is a reference to Warsaw time.

 

  1.2.2 Section, Clause and Schedule headings are for ease of reference only.

 

  1.2.3 Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

  1.2.4 A Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived and an Event of Default is “continuing” if it has not
been waived.

 

- 17 -



--------------------------------------------------------------------------------

1.3 Currency Symbols and Definitions

“USD”, “$” and “dollars” denote lawful currency of the United States of America
and “PLN” and “zloty” means the single currency unit of the Republic of Poland.

 

1.4 Construction Consistent with the Indenture

The Arranger, the Agent, the Security Agent and each Lender, including the
Existing Lender and any New Lender, acknowledges and agrees that notwithstanding
any representation, warranty, covenant, agreement, term or other provision (any
of the foregoing, a “provision”) to the contrary contained this Agreement, any
Finance Document or any Transaction Security Document (or any certificate or
other document delivered in connection therewith), including without limitation,
Clauses 23 and 24 of this Agreement and Schedule 7 hereto: (i) no such provision
shall or shall be construed to encumber or restrict the ability of any
Restricted Subsidiary of the Investor to (a) pay dividends or make any other
distributions on its Share Capital to the Investor or any of its Restricted
Subsidiaries, or with respect to any other interest or participation in, or
measured by, its profits, (b) pay any indebtedness owed to the Investor or any
of its Restricted Subsidiaries, (c) make loans or advances to the Investor or
its Restricted Subsidiaries, or (d) transfer any properties or assets to the
Investor or any of its Restricted Subsidiaries, in each case to the extent that
and for so long as such provision would constitute a Default or Event of Default
under the Indenture (any transaction contemplated by clauses (a), (b), (c) and
(d), a “Permitted Indenture Transaction”), and (ii) no Permitted Indenture
Transaction shall be deemed to conflict with or be a violation, breach, default
or Event of Default (“conflict”) under this Agreement, any Finance Document or
any Transaction Security Document (or certificate or other document delivered in
connection therewith) or require any Obligor to take or cause to be taken any
action that would so conflict with such Agreement or documents or constitute a
Default (as defined in the Indenture). All terms relevant to the construction of
sub-paragraph (i) of this Clause 1.4 and defined in the Indenture shall have the
meanings ascribed to them in the Indenture.

The limitations and restrictions arising under this Clause 1.4 shall apply only
as long as the Indenture is in force. As soon as the Indenture has been
discharged or has otherwise ceased to be applicable (“Expiry Date”), all
provisions of the Finance Documents which are not applicable on the basis of
this Clause 1.4 shall become fully effective and shall apply to all the actions
of any Restricted Subsidiary or the Investor which have been taken after the
Expiry Date.

 

2. THE FACILITY

 

2.1 Description

Subject to the terms of this Agreement, the Lenders makes available to the
Borrower a USD term loan facility in an aggregate amount of USD 40,000,000.

 

2.2 No division

The Facility comprises only one Advance and is not further divided.

 

2.3 Security

The indebtedness in respect of the Facility shall be secured by:

 

  2.3.1 the security interests contemplated by the Transaction Security
Documents, including the financial pledges and the registered pledges under the
Share Pledges; and

 

- 18 -



--------------------------------------------------------------------------------

  2.3.2 such other Security as the Lenders and Borrower may agree from time to
time or as the Lenders may require pursuant to Polish law.

 

2.4 Obligors’ Agent

 

  2.4.1 Each Obligor (other than the Investor) by its execution of this
Agreement or an Accession Letter irrevocably appoints the Investor to act on its
behalf as its agent in relation to the Finance Documents and irrevocably
authorises:

 

  (a) the Investor on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to execute on its behalf any Accession Letter, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and

 

  (b) the Agent to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Investor,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

 

  2.4.2 Every act, omission, agreement, undertaking, settlement, waiver,
amendment, supplement, variation, notice or other communication given or made by
the Obligors’ Agent or given to the Obligors’ Agent under any Finance Document
on behalf of another Obligor or in connection with any Finance Document (whether
or not known to any other Obligor and whether occurring before or after such
other Obligor became an Obligor under any Finance Document) shall be binding for
all purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.

 

3. PURPOSE

 

3.1 Purpose

The Borrower shall apply all amounts borrowed by it under the Facility towards
financing the general business purposes of the Borrower.

 

3.2 Monitoring

No Finance Party is not bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4. CONDITIONS OF UTILISATION

 

4.1 Initial conditions precedent

The Borrower may not deliver a Utilisation Request unless the Agent has received
all of the documents and other evidence listed in Part A of Schedule 2
(Conditions precedent) in form and substance satisfactory to the Agent. The
Agent shall notify the Borrower promptly upon being so satisfied.

 

- 19 -



--------------------------------------------------------------------------------

4.2 Further conditions precedent

The Lenders will only be obliged to make the Advance available to the Borrower
if on the date of the Utilisation Request and on the proposed Utilisation Date:

 

  4.2.1 no Default is continuing or would result from the proposed Advance; and

 

  4.2.2 the Repeating Representations to be made by each Obligor are true in all
material respects.

 

4.3 One Advance

 

  4.3.1 The Borrower may not deliver a Utilisation Request if, as a result of
the proposed Utilisation more than one Advance would be outstanding.

 

  4.3.2 The Borrower may not request that the Advance be divided.

 

5. UTILISATION OF THE FACILITY

 

5.1 Delivery of a Utilisation Request

The Borrower may utilise the Facility by delivery to the Agent of one duly
completed Utilisation Request not later than the Specified Time or such earlier
time as may be acceptable to the Agent.

 

5.2 Completion of a Utilisation Request

 

  5.2.1 The Utilisation Request is irrevocable and will not be regarded as
having been duly completed unless:

 

  (a) the proposed Utilisation Date is a Business Day within the Availability
Period applicable to the Facility;

 

  (b) the currency and amount of the Utilisation comply with Clause 5.3
(Currency and amount); and

 

  (c) the proposed Interest Period complies with Clause 11 (Interest Periods).

 

  5.2.2 Only one Advance may be requested in the Utilisation Request.

 

5.3 Currency and amount

 

  5.3.1 The currency specified in the Utilisation Request must be USD.

 

  5.3.2 The amount of the proposed Advance must be less than or equal to the
Available Facility.

 

5.4 Lenders’ participation

 

  5.4.1 If the conditions set out in this Agreement have been met, each Lender
shall make its participation in the requested Advance on the Utilisation Date
through its Facility Office.

 

  5.4.2 The amount of each Lender’s participation in each Advance will be equal
to the proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Advance.

 

- 20 -



--------------------------------------------------------------------------------

5.5 Cancellation of the Available Facility

The Available Facility shall be immediately cancelled at the end of the
Availability Period.

 

6. REPAYMENT

 

6.1 Repayment of the Facility

The Borrower shall repay the Facility made to it in instalments by repaying on
each Repayment Date (as described below) the amount set out opposite each
Repayment Date below:

 

Repayment Date being the date falling the specified number of Months after the
first Utilisation Date

  

Repayment Instalment being the amount due to be prepaid on the corresponding
Prepayment Date (or if less, the outstanding amount of Facility)

12 Months

   USD   6,666,667

18 Months

   USD   6,666,667

24 Months

   USD   6,666,667

30 Months

   USD   6,666,667

36 Months

   USD 13,333,332

 

6.2 Repayment of the outstanding amounts on the Final Maturity Date

Notwithstanding Clause 6.1 (Repayment of the Facility) the Borrower shall repay
the Facility in full on the Final Maturity Date.

 

6.3 No re-borrowing

The Borrower may not reborrow any part of the Facility which is prepaid or
repaid.

 

7. ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

 

7.1 Illegality

If, at any time, it is or will become unlawful in any applicable jurisdiction
for a Lender to perform any of its obligations as contemplated by this Agreement
or to fund or maintain any Advance:

 

  7.1.1 that Lender, shall promptly notify the Agent upon becoming aware of that
event;

 

  7.1.2 upon the Agent notifying the Borrower, the Commitment of that Lender
will be immediately cancelled; and

 

  7.1.3 the Borrower shall repay that Lender’s participation in the Utilisations
made to the Borrower on the last day of the Interest Period for each Utilisation
occurring after the Agent has notified the Borrower or, if earlier, the date
specified by the Lender in the notice delivered to the Agent (being no earlier
than the last day of any applicable grace period permitted by law).

 

- 21 -



--------------------------------------------------------------------------------

7.2 Voluntary prepayment of the Facility

 

  7.2.1 The Borrower may, if it gives the Agent not less than ten Business Days’
(or such shorter period as all Lenders may agree) prior notice, prepay the whole
or any part of the Facility (but, if in part, being an amount that reduces the
Facility by a minimum amount of USD 1,000,000).

 

  7.2.2 The Facility may only be prepaid after the last day of the Availability
Period (or, if earlier, the day on which the applicable Available Facility is
zero).

 

  7.2.3 Any prepayment under this Clause 7.2 shall satisfy the obligations under
Clause 6.1 (Repayment) in inverse chronological order.

 

8. MANDATORY PREPAYMENT

 

8.1 Prepayment dates and amounts: no pledges over Bols

If by 30 November 2008 the Borrower does not supply to the Agent the following
documents in form and substance satisfactory to the Agent:

 

  (a) evidence that all pledges contemplated by Clause 23.31.4 have been created
in accordance with that Clause pursuant to final and binding court’s decisions;
and

 

  (b) legal opinions (if any) that the Lenders may require in relation to the
creation of the pledges contemplated by Clause 23.31.4:

then the Borrower shall prepay the Facility made to it in instalments by
prepaying on each Prepayment Date (as described below) the amount set out
opposite each Prepayment Date below (Clause 6.1 (Repayment of the Facility)
shall not apply):

 

Prepayment Date being the date falling the specified number of Months after the
first Utilisation Date

  

Prepayment Instalment being the amount due to be prepaid on the corresponding
Prepayment Date (or if less, the outstanding amount of Facility)

6 Months

   USD 6,666,667

12 Months

   USD 6,666,667

18 Months

   USD 6,666,667

24 Months

   USD 6,666,667

30 Months

   USD 6,666,667

36 Months

   USD 6,666,665

 

8.2 Repayment of the outstanding amounts on the Final Maturity Date

Notwithstanding Clause 8.1 (Prepayment dates and amounts: no pledges over Bols)
the Borrower shall repay the Facility in full on the Final Maturity Date.

 

- 22 -



--------------------------------------------------------------------------------

8.3 Prepayment dates and amounts: no RAG

If by 31 August 2008 the Borrower does not supply to the Agent, in form and
substance satisfactory to the Agent, the evidence (due diligence report and
share purchase agreement) that undertakings contemplated by Clause 23.17.3 have
been fulfilled, the Borrower shall repay the Facility made to it in full on
7 September 2008.

 

9. RESTRICTIONS

 

9.1 Notices of Cancellation or Prepayment

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 7 (Illegality, voluntary prepayment and cancellation)
shall be irrevocable and, unless a contrary indication appears in this
Agreement, any such notice shall specify the date or dates upon which the
relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

 

9.2 Interest and other amounts

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

9.3 Prepayment in accordance with Agreement

The Borrower shall not repay or prepay all or any part of the Facility or cancel
all or any part of an Available Facility except at the times and in the manner
expressly provided for in this Agreement.

 

9.4 No reinstatement

No amount of any Facility cancelled under this Agreement may be subsequently
reinstated.

 

10. INTEREST

 

10.1 Calculation of interest

The rate of interest on the Advance for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  10.1.1 Margin; and

 

  10.1.2 LIBOR.

 

10.2 Payment of interest

The Borrower shall pay accrued interest on the Advance on the last day of each
Interest Period.

 

10.3 Default interest

 

  10.3.1 If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to sub-clause 10.3.2 below, is two per cent higher than the
rate which would have been payable if the overdue amount had, during the period
of non-payment, constituted an Advance in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 10.3 shall be immediately
payable by the Obligor on demand by the Agent.

 

- 23 -



--------------------------------------------------------------------------------

  10.3.2 If any overdue amount consists of all or part of the Advance which
became due on a day which was not the last day of an Interest Period relating to
that Advance:

 

  (a) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Advance; and

 

  (b) the rate of interest applying to the overdue amount during that first
Interest Period shall be two per cent. higher than the rate which would have
applied if the overdue amount had not become due.

 

  10.3.3 Default interest (if unpaid) arising on any overdue amount under the
Facility will be compounded with the overdue amount under the Facility at the
end of each Interest Period applicable to that overdue amount but will remain
immediately due and payable.

 

10.4 Notification of rates of interest

The Agent shall promptly notify the Borrower of the determination of a rate of
interest under this Agreement.

 

11. INTEREST PERIODS

 

11.1 Length of Interest Periods

 

  11.1.1 The Borrower may select an Interest Period of three or six Months for
the Facility in the Utilisation Request.

 

  11.1.2 Each Interest Period for the Facility shall start on the Utilisation
Date or (if already made) on the last day of its preceding Interest Period and,
in each case, end on the last Business Day of that Interest Period.

 

  11.1.3 An Interest Period for an Advance shall not extend beyond the Final
Maturity Date applicable to the Facility.

 

11.2 Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

12. CHANGES TO THE CALCULATION OF INTEREST

 

12.1 Absence of quotations

Subject to Clause 12.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.

 

- 24 -



--------------------------------------------------------------------------------

12.2 Market disruption

 

  12.2.1 If a Market Disruption Event occurs in relation to an Advance for any
Interest Period, then the rate of interest on that each Lender’s share of the
Advance for the Interest Period shall be the percentage rate per annum which is
the sum of:

 

  (a) the Margin; and

 

  (b) the rate notified to the Agent by that Lender as soon as practicable and
in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding that Advance from whatever source it may reasonably
select.

 

  12.2.2 In this Agreement “Market Disruption Event” means:

 

  (a) at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR for the relevant currency and
Interest Period; or

 

  (b) before close of business in London or Warsaw on the Quotation Day for the
relevant Interest Period, the Agent determines that the cost to it of obtaining
matching deposits in the Relevant Interbank Market would be in excess of LIBOR.

 

12.3 Alternative basis of interest or funding

 

  12.3.1 If a Market Disruption Event occurs and the Agent or the Borrower so
requires, the Agent and the Borrower shall enter into negotiations (for a period
of not more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

  12.3.2 Any alternative basis agreed pursuant to sub-clause 12.3.1 above shall
be binding on all Parties.

 

12.4 Break Costs

The Borrower shall, within three Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of an
Advance or Unpaid Sum being paid by the Borrower on a day other than the last
day of an Interest Period for that Advance or Unpaid Sum.

 

13. ARRANGEMENT FEE

The Borrower shall pay to the Arranger an arrangement fee in the amount and at
the times agreed in a Fee Letter.

 

14. TAX GROSS-UP AND INDEMNITIES

 

14.1 Definitions

 

  14.1.1 In this Agreement:

“Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document and is:

 

  (a) a Lender:

 

  (i) which is a bank making an advance under a Finance Document; or

 

- 25 -



--------------------------------------------------------------------------------

  (ii) in respect of an advance made under a Finance Document by a person that
was a bank at the time that that advance was made,

and which is within the charge to Polish corporation tax as respects any
payments of interest made in respect of that advance;

 

  (b) a Lender which is a company resident in Poland for Polish tax purposes in
relation to the Facility; or

 

  (c) a Treaty Lender.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

“Tax Payment” means either the increase in a payment made by an Obligor to the
Lender under Clause 14.2 (Tax gross-up) or a payment under Clause 14.3 (Tax
indemnity).

“Treaty Lender” means a Lender which:

 

  (d) is treated as a resident of a Treaty State for the purposes of the Treaty;

 

  (e) does not carry on a business in Poland through a permanent establishment
with which the Lender’s funding of the Advance is effectively connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the Republic of Poland which makes provision for full exemption
from tax imposed by the Republic of Poland on interest.

 

  14.1.2 Unless a contrary indication appears, in this Clause 14 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

14.2 Tax gross-up

 

  14.2.1 Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

  14.2.2 The Borrower shall promptly upon becoming aware that an Obligor must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Agent accordingly. Similarly, a Lender shall notify
the Agent on becoming so aware in respect of a payment payable to that Lender.
If the Agent receives such notification from a Lender it shall notify the
Borrower and that Obligor.

 

  14.2.3 If a Tax Deduction is required by law to be made by an Obligor, the
amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

 

- 26 -



--------------------------------------------------------------------------------

  14.2.4 An Obligor is not required to make an increased payment to a Lender
under sub-clause 14.2.3 above for a Tax Deduction in respect of tax imposed by
the Republic of Poland from a payment of interest on an Advance, if on the date
on which the payment falls due:

 

  (a) the payment could have been made to a Lender without a Tax Deduction if it
was a Qualifying Lender, but on that date such Lender is not or has ceased to be
a Qualifying Lender other than as a result of any change after the date of this
Agreement in (or in the interpretation, administration, or application of) any
law or Treaty, or any published practice or concession of any relevant taxing
authority; or

 

  (b) the Lender is a Treaty Lender and the Obligor making the payment is able
to demonstrate that the payment could have been made to such Lender without the
Tax Deduction had that Lender complied with its obligations under sub-clause
14.2.7 below.

 

  14.2.5 If an Obligor is required to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

  14.2.6 Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Agent for the Finance Party entitled to the
payment an original receipt (or certified copy thereof), or if unavailable
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.

 

  14.2.7 If the Lender is a Treaty Lender then the Lender and each Obligor which
makes a payment to the Lender shall, upon specific written request, co-operate
in completing any procedural formalities necessary for that Obligor to obtain
authorisation to make that payment without a Tax Deduction.

 

14.3 Tax indemnity

 

  14.3.1 The Borrower shall (within three Business Days of demand by the Agent)
pay to the Finance Party an amount equal to the loss, liability or cost which
that Finance Party determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Finance Party in respect of a Finance
Document.

 

  14.3.2 Sub-clause 14.3.1 above shall not apply:

 

  (a) with respect to any Tax assessed on the Finance Party:

 

  (i) under the law of the jurisdiction in which such Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which such
Finance Party is treated as resident for tax purposes; or

 

  (ii) under the law of the jurisdiction in which the Lender’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

 

- 27 -



--------------------------------------------------------------------------------

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by such
Finance Party; or

 

  (b) to the extent a loss, liability or cost:

 

  (i) is compensated for by an increased payment under Clause 14.2 (Tax
gross-up); or

 

  (ii) would have been compensated for by an increased payment under Clause 14.2
(Tax gross-up) but was not so compensated solely because one of the exclusions
in sub-clause 14.2.4 of Clause 14.2 (Tax gross-up) applied.

 

  14.3.3 If a Finance Party makes or intends to make a claim under sub-clause
14.3.1 above, such Finance Party shall promptly notify the Agent of the event
which will give, or has given, rise to the claim.

 

14.4 Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

  14.4.1 a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and

 

  14.4.2 that Finance Party has obtained, utilised and fully retained that Tax
Credit on an affiliated group basis,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

14.5 Stamp taxes

The Borrower shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that such Finance Party incurs
in relation to all stamp duty, registration, tax on civil law transactions and
other similar Taxes payable in respect of any Finance Document.

 

14.6 Value added tax

 

  14.6.1 All amounts set out, or expressed to be payable under a Finance
Document by an Obligor to a Finance Party which (in whole or in part) constitute
the consideration for a supply or supplies for VAT purposes shall be deemed to
be exclusive of any VAT which is chargeable on such supply, and accordingly,
subject to sub-clause 14.6.2 below, if VAT is chargeable on any supply made by
any Finance Party to an Obligor under a Finance Document, that Obligor shall pay
to that Finance Party (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT (and such Finance Party
shall promptly provide an appropriate VAT invoice to that Obligor).

 

  14.6.2

If VAT is chargeable on any supply made by any Finance Party (the “Supplier”) to
any other Finance Party (the “Recipient”) under a Finance Document, and any
Party (the “Relevant Party”) is required by the terms of any Finance Document to
pay an amount equal to the consideration for such supply to the Supplier (rather
than being required to reimburse the Recipient in respect of that
consideration),

 

- 28 -



--------------------------------------------------------------------------------

 

such Party shall also pay to the Supplier (in addition to and at the same time
as paying such amount) an amount equal to the amount of such VAT. The Recipient
will promptly pay to the Relevant Party an amount equal to any credit or
repayment from the relevant tax authority which it reasonably determines relates
to the VAT chargeable on that supply.

 

  14.6.3 Where a Finance Document requires an Obligor to reimburse a Finance
Party for any costs or expenses, that Obligor shall also at the same time pay
and indemnify the Finance Party against all VAT incurred by the Finance Party in
respect of the costs or expenses to the extent that the Finance Party reasonably
determines that neither it nor any other member of any group of which it is a
member for VAT purposes is entitled to credit or repayment from the relevant tax
authority in respect of the VAT.

 

15. INCREASED COSTS

 

15.1 Increased costs

 

  15.1.1 Subject to Clause 15.4 (Exceptions) the Borrower shall, within three
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (a) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
(b) compliance with any law or regulation made after the date of this Agreement.

 

  15.1.2 In this Agreement “Increased Costs” means:

 

  (a) a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;

 

  (b) an additional or increased cost; or

 

  (c) a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

15.2 Increased cost claims

If a Finance Party intends to make a claim pursuant to Clause 15.1 (Increased
costs), it shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Parent.

 

15.3 Bank Guarantee Fund Fee

 

  15.3.1 A Lender may, after paying any amount in respect of the Bank Guarantee
Fund Fee, notify the Borrower thereof (certifying the amount of each payment).

 

  15.3.2 The Borrower shall, within five Business Days of notification from a
Lender, pay for the account of such Lender the amount of the Bank Guarantee Fund
Fee, as specified by such Lender in such notification.

 

- 29 -



--------------------------------------------------------------------------------

15.4 Exception

 

  15.4.1 Clause 15.1 (Increased costs) does not apply to the extent any
Increased Cost is:

 

  (a) attributable to a Tax Deduction required by law to be made by an Obligor;

 

  (b) compensated for by Clause 14.3 (Tax indemnity) (or would have been
compensated for under Clause 14.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in sub-clause 14.3.2 of Clause 14.3 (Tax
indemnity) applied); or

 

  (c) attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 

  15.4.2 In this Clause 15.4, a reference to a “Tax Deduction” has the same
meaning given to the term in Clause 14.1 (Definitions).

 

16. OTHER INDEMNITIES

 

16.1 Currency indemnity

 

  16.1.1 If any sum due from an Obligor under the Finance Documents (a “Sum”),
or any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

 

  (a) making or filing a claim or proof against that Obligor;

 

  (b) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (i) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (ii) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

  16.1.2 Each Obligor waives any right it may have in any jurisdiction to pay
any amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

16.2 Other indemnities

 

  16.2.1 The Borrower shall (or shall procure that an Obligor will), within
three Business Days of demand, indemnify each Finance Party against any cost,
loss or liability incurred by such Finance Party as a result of:

 

  (a) the occurrence of any Event of Default;

 

  (b) a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including without limitation, any cost, loss or liability arising
as a result of Clause 29 (Sharing among the Finance Parties);

 

  (c) funding, or making arrangements to fund, its participation in the Advance
requested by the Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by a Finance Party); or

 

- 30 -



--------------------------------------------------------------------------------

  (d) an Advance (or part of an Advance) not being prepaid in accordance with a
notice of prepayment given by the Borrower.

 

  16.2.2 The Borrower shall promptly indemnify each Finance Party against any
cost, loss or liability incurred by that Finance Party (acting reasonably) as a
result of:

 

  (a) investigating any event which it reasonably believes is a Default; or

 

  (b) acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

17. MITIGATION BY THE LENDERS

 

17.1 Mitigation

 

  17.1.1 Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 7.1 (Illegality), Clause 14 (Tax gross-up and
indemnities), Clause 15 (Increased costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

 

  17.1.2 Sub-clause 17.1.1 above does not in any way limit the obligations of
any Obligor under the Finance Documents.

 

17.2 Limitation of liability

 

  17.2.1 The Borrower shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 17.1 (Mitigation).

 

  17.2.2 No Finance Party is obliged to take any steps under Clause 17.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

18. COSTS AND EXPENSES

 

18.1 Transaction legal expenses

The Borrower shall promptly on demand pay each Finance Party the amount of all
costs of establishing the Transaction Security and legal costs and expenses
(capped in the case of the costs of Polish counsel at the amount agreed in the
engagement letter between the Agent and the Agent’s Polish counsel dated 23 June
2008 with amendments, if any) incurred by it in connection with the negotiation,
preparation and execution of:

 

  18.1.1 this Agreement and any other documents referred to in this Agreement;
and

 

  18.1.2 any other Finance Documents executed after the date of this Agreement.

 

- 31 -



--------------------------------------------------------------------------------

The Borrower shall promptly on demand pay each Finance Party the amount of all
costs of syndication, establishing the Transaction Security relating to
syndication, and legal costs and expenses incurred by it in connection with the
negotiation, preparation and execution of documents relating to syndication up
to the amount of USD 5,000 (the limitation of USD 5,000 does not apply if an
Event of Default has occurred).

 

18.2 Amendment costs

If:

 

  18.2.1 an Obligor requests an amendment, waiver or consent; or

 

  18.2.2 an amendment is required pursuant to Clause 30.10 (Change of currency),

the Borrower shall, within three Business Days of demand, reimburse each
relevant Finance Party for the amount of costs and expenses (including legal
fees) reasonably incurred by such Finance Party in responding to, evaluating,
negotiating or complying with that request or requirement up to the amount
agreed upfront between the such Finance Party and the Borrower.

 

18.3 Enforcement costs

The Borrower shall, within three Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document.

 

19. GUARANTEE AND INDEMNITY

 

19.1 Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:

 

  19.1.1 guarantees up to the maximum amount of USD 80,000,000 (eighty million
dollars) to each Finance Party punctual performance by each Obligor of all that
Obligor’s obligations under the Finance Documents;

 

  19.1.2 undertakes with each Finance Party that whenever an Obligor does not
pay any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

 

  19.1.3 indemnifies each Finance Party immediately on demand against any cost,
loss or liability suffered by that Finance Party (a) if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal or (b) by
operation of law. The amount of the cost, loss or liability shall be equal to
the amount which that Finance Party would otherwise have been entitled to
recover.

The guarantee granted under this Clause 20.1 shall expire on 31 May 2014.

 

19.2 Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

- 32 -



--------------------------------------------------------------------------------

19.3 Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

  19.3.1 the liability of each Obligor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and

 

  19.3.2 each Finance Party shall be entitled to recover the value or amount of
that security or payment from each Obligor, as if the payment, discharge,
avoidance or reduction had not occurred.

 

19.4 Waiver of defences

The obligations of each Guarantor under this Clause 19 will not be affected by
an act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 19 (without
limitation and whether or not known to it or any Finance Party) including:

 

  19.4.1 any time, waiver or consent granted to, or composition with, any
Obligor or other person;

 

  19.4.2 the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Group;

 

  19.4.3 the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  19.4.4 any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  19.4.5 any amendment, novation, supplement, extension restatement (however
fundamental and whether or not more onerous) or replacement of a Finance
Document or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under any Finance Document or other document;

 

  19.4.6 any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

  19.4.7 any insolvency or similar proceedings.

 

19.5 Immediate recourse

Each Guarantor waives any right it may have of first requiring a Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 19. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

- 33 -



--------------------------------------------------------------------------------

19.6 Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

  19.6.1 refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor shall be entitled to the benefit of the same; and

 

  19.6.2 hold in an interest-bearing suspense account any moneys received from
any Guarantor or on account of any Guarantor’s liability under this Clause 19.

 

19.7 Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents:

 

  19.7.1 to be indemnified by an Obligor;

 

  19.7.2 to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents; and/or

 

  19.7.3 to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party.

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer to same to the Agent or as the Agent may direct for application in
accordance with Clause 30 (Payment mechanics).

 

19.8 Release of Guarantors’ right of contribution

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

  19.8.1 that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and

 

  19.8.2 each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

 

- 34 -



--------------------------------------------------------------------------------

19.9 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

20. REPRESENTATIONS

 

20.1 General

Each Obligor makes the representations and warranties set out in this Clause 20
to each Finance Party.

Status, authorisations and governing law

 

20.2 Status

 

  20.2.1 It and each of its Subsidiaries is a limited liability corporation or a
joint stock company, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

 

  20.2.2 It and each of its Subsidiaries has the power to own its assets and
carry on its business as it is being conducted.

 

20.3 Binding obligations

Subject to the Legal Reservations:

 

  20.3.1 the obligations expressed to be assumed by it in each Transaction
Document to which it is a party are legal, valid, binding and enforceable
obligations; and

 

  20.3.2 (without limiting the generality of paragraph 20.3.1 above), each
Transaction Security Document to which it is a party creates the security
interests which that Transaction Security Document purports to create and those
security interests are valid and effective.

 

20.4 Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Transaction Security do not
and will not conflict with:

 

  20.4.1 any law or regulation applicable to it;

 

  20.4.2 the constitutional documents of any member of the Group; or

 

  20.4.3 any agreement or instrument binding upon it or any member of the Group
or any of its or any member of the Group’s assets or constitute a default or
termination event (however described) under any such agreement or instrument,
including, without limitation, the Indenture, BZWBK Facility Documents and the
Fortis Facility Documents.

 

20.5 Power and authority

 

  20.5.1 It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Transaction Documents to which it is or will be a party and the transactions
contemplated by those Transaction Documents.

 

- 35 -



--------------------------------------------------------------------------------

  20.5.2 No limit on its powers will be exceeded as a result of the borrowing,
grant of security or giving of guarantees or indemnities contemplated by the
Transaction Documents to which it is a party.

 

20.6 Validity and admissibility in evidence

 

  20.6.1 All Authorisations required or desirable:

 

  (a) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Transaction Documents to which it is a party; and

 

  (b) to make the Transaction Documents to which it is a party admissible in
evidence in its Relevant Jurisdiction,

have been obtained or effected and are in full force and effect.

 

  20.6.2 All Authorisations necessary for the conduct of the business, trade and
ordinary activities of members of the Group have been obtained or effected and
are in full force and effect.

 

20.7 Governing law and enforcement

 

  20.7.1 The choice of governing law of the Finance Documents will be recognised
and enforced in its Relevant Jurisdiction.

 

  20.7.2 Any judgment obtained in relation to a Finance Document in the
jurisdiction of the governing law of that Finance Document will be recognised
and enforced in its Relevant Jurisdiction.

No insolvency, default or tax liability

 

20.8 Insolvency

No:

 

  20.8.1 corporate action, legal proceeding or other procedure or step described
in Clause 24.8 (Insolvency proceedings); or

 

  20.8.2 creditors’ process described in Clause 24.9 (Creditors’ process),

has been taken or, to the knowledge of the Investor, threatened in relation to
it and none of the circumstances described in Clause 24.7 (Insolvency) applies
to it.

 

20.9 No filing or stamp taxes

Under the laws of its Relevant Jurisdiction it is not necessary that the Finance
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, tax on civil law transactions,
registration, notarial or similar Taxes or fees be paid on or in relation to the
Finance Documents or the transactions contemplated by the Finance Documents
(except registration of the Share Pledges and payment of associated fees) and
which registrations, filings and fees will be made and paid promptly after the
date of the relevant Finance Document.

 

20.10 Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.

 

- 36 -



--------------------------------------------------------------------------------

20.11 No default

 

  20.11.1 No Default is continuing or is reasonably likely to result from the
making of any Utilisation or the entry into, the performance of, or any
transaction contemplated by, any Transaction Document.

 

  20.11.2 No other event or circumstance is outstanding which constitutes (or,
with the expiry of a grace period, the giving of notice, the making of any
determination or any combination of any of the foregoing, would constitute) a
default or termination event (however described) under any other agreement or
instrument which is binding on it or any of its Subsidiaries or to which its (or
any of its Subsidiaries’) assets are subject which has or is reasonably likely
to have a Material Adverse Effect.

 

20.12 Taxation

 

  20.12.1 It is not (and none of its Subsidiaries is) materially overdue in the
filing of any Tax returns and it is not (and none of its Subsidiaries is)
overdue in the payment of any amount in respect of Tax of USD 500,000 (or its
equivalent in any other currency) or more.

 

  20.12.2 No claims or investigations are being, or are reasonably likely to be,
made or conducted against it (or any of its Subsidiaries) with respect to Taxes
such that a liability of, or claim against, any member of the Group of USD
500,000 (or its equivalent in any other currency) or more is reasonably likely
to arise.

 

  20.12.3 It is resident for Tax purposes only in the jurisdiction of its
incorporation.

Provision of information - general

 

20.13 No misleading information

Save as disclosed in writing to the Agent prior to the date of this Agreement:

 

  20.13.1 any factual information contained in the Information Package was true
and accurate in all material respects as at the date of the relevant report or
document containing the information or (as the case may be) as at the date the
information is expressed to be given;

 

  20.13.2 the Base Case Model has been prepared in accordance with the
Accounting Principles as applied to the Original Financial Statements, and the
financial projections contained in the Base Case Model have been prepared on the
basis of recent historical information, are fair and based on reasonable
assumptions and have been approved by the board of directors of the Investor;

 

  20.13.3 any financial projection or forecast contained in the Information
Package has been prepared on the basis of recent historical information and on
the basis of reasonable assumptions and was fair (as at the date of the relevant
report or document containing the projection or forecast) and arrived at after
careful consideration;

 

  20.13.4 the expressions of opinion or intention provided by or on behalf of an
Obligor for the purposes of the Information Package were made after careful
consideration and (as at the date of the relevant report or document containing
the expression of opinion or intention) were fair and based on reasonable
grounds;

 

  20.13.5

no event or circumstance has occurred or arisen and no information has been
omitted from the Information Package and no information has been given or

 

- 37 -



--------------------------------------------------------------------------------

 

withheld that results in the information, opinions, intentions, forecasts or
projections contained in the Information Package being untrue or misleading in
any material respect;

 

  20.13.6 all material information provided to the Agent by or on behalf of the
Investor or the Borrower in connection with the Acquisition and/or the Target
Group on or before the date of this Agreement and not superseded before that
date (whether or not contained in the Information Package) is accurate and not
misleading in any material respect and all projections provided to the Agent on
or before the date of this Agreement have been prepared in good faith on the
basis of assumptions which were reasonable at the time at which they were
prepared and supplied; and

 

  20.13.7 all other written information provided by any member of the Group
(including its advisers) to the Agent or the provider of any Report was true,
complete and accurate in all material respects as at the date it was provided
and is not misleading in any respect.

 

20.14 Original Financial Statements

 

  20.14.1 Its Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied. However in the case of quarterly
statements, normal year end adjustments were not made.

 

  20.14.2 Its unaudited Original Financial Statements fairly represent its
financial condition and results of operations for the relevant financial
quarter.

 

  20.14.3 Its audited Original Financial Statements give a true and fair view of
its financial condition and results of operations during the relevant financial
year.

 

  20.14.4 There has been no material adverse change in its assets, business or
financial condition (or the assets, business or consolidated financial condition
of the Group, in the case of the Investor) since the date of the Original
Financial Statements.

 

  20.14.5 The Original Financial Statements of the Target do not consolidate the
results, assets or liabilities of any person or business which does not form
part of the Target Group.

 

  20.14.6 Its most recent financial statements delivered pursuant to Clause 21.1
(Financial Statements):

 

  (a) have been prepared in accordance with the Accounting Principles as applied
to the Original Financial Statements; and

 

  (b) give a true and fair view of (if audited) or fairly present (if unaudited)
its consolidated financial condition as at the end of, and consolidated results
of operations for, the period to which they relate.

 

  20.14.7 The budgets and forecasts supplied under this Agreement were arrived
at after careful consideration and have been prepared in good faith on the basis
of recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared and supplied.

 

  20.14.8 Since the date of the most recent financial statements delivered
pursuant to Clause 21.1 (Financial Statements) there has been no material
adverse change in the business, assets or financial condition of the Group.

 

- 38 -



--------------------------------------------------------------------------------

No proceedings or breach of laws

 

20.15 No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of, or before, any
court, arbitral body or agency (including, but not limited to, investigative
proceedings) which, if adversely determined, might reasonably be expected to
have a Material Adverse Effect have (to the best of its knowledge and belief)
been started or threatened against any Obligor and/or its Subsidiaries (or
against the directors of any Obligor).

 

20.16 No breach of laws

 

  20.16.1 It has not (and none of its Subsidiaries has) breached any law or
regulation which breach has could reasonably be expected to have a Material
Adverse Effect.

 

  20.16.2 No labour disputes are current or, to the best of its knowledge and
belief (having made due and careful enquiry), threatened against any member of
the Group which have or could reasonably be expected to have a Material Adverse
Effect.

 

20.17 Environmental laws

 

  20.17.1 The Borrower is in compliance with Clause 23.4 (Environmental
compliance) and to the best of its knowledge and belief (having made due and
careful enquiry) no circumstances have occurred which would prevent such
compliance in a manner or to an extent which has or is reasonably likely to have
a Material Adverse Effect.

 

  20.17.2 No Environmental Claim has been commenced or (to the best of its
knowledge and belief (having made due and careful enquiry)) is threatened
against the Borrower where that claim has or could reasonably be expected, if
determined against it, to have a Material Adverse Effect.

Security and ownership of assets

 

20.18 Security and Financial Indebtedness

 

  20.18.1 No Security or Quasi-Security exists over all or any of the present or
future assets of the Borrower other than as permitted by this Agreement.

 

  20.18.2 The Borrower does not have any Financial Indebtedness outstanding
other than as permitted by this Agreement.

 

20.19 Ranking

Other than as provided in the Intercreditor Agreement, the Transaction Security
has or will have the ranking in priority which it is expressed to have in the
Transaction Security Documents and it is not subject to any prior ranking
Security.

 

20.20 Good title to assets

It and each of its Subsidiaries has a good, valid and marketable title to, or
valid leases or licences of, and all appropriate Authorisations to use, the
assets necessary to carry on its business as presently conducted.

 

20.21 Legal and beneficial ownership

 

  20.21.1 It and each of its Subsidiaries is the sole legal and beneficial owner
of the respective assets over which it purports to grant Transaction Security.

 

- 39 -



--------------------------------------------------------------------------------

  20.21.2 The Target Shares are legally and beneficially owned by Pomos
Białystok free from any claims, third party rights or competing interests other
than Permitted Security permitted under Clause 23.14 (Negative Pledge) and
except as provided in the Shareholders Agreement, with the Vendor owning 50%
plus 1 of the voting rights and 25% of the economic interest in the Target, and
Pomos Białystok owning 50% minus 1 of the voting rights and 75% of the economic
interest in the Target.

 

20.22 Shares

Except as provided in the Shareholders’ Agreement, the shares in the Borrower
and Target which are subject to the Transaction Security are fully paid and not
subject to any option to purchase or similar rights. The constitutional
documents of companies whose shares are subject to the Transaction Security do
not and could not restrict or inhibit any transfer of those shares on creation
or enforcement of the Transaction Security. Except as provided in the
Shareholders’ Agreement, there are no agreements in force which provide for the
issue or allotment of, or grant any person the right to call for the issue or
allotment of, any share or loan capital of any member of the Group or member of
the Target Group (including any option or right of pre-emption or conversion).

 

20.23 Intellectual Property

 

  20.23.1 It and each of its Subsidiaries:

 

  (a) is the sole legal and beneficial owner of or has licensed to it on normal
commercial terms all the intellectual property which is material in the context
of its business and which is required by it in order to carry on its business as
it is being conducted and as contemplated in the Base Case Model;

 

  (b) does not (nor does any of its Subsidiaries), in carrying on its
businesses, infringe any intellectual property of any third party in any respect
which has or is reasonably likely to have a Material Adverse Effect; and

 

  (c) has taken all formal or procedural actions (including payment of fees)
required to maintain any material intellectual property owned by it.

 

  20.23.2 There are no adverse circumstances relating to the validity,
subsistence or use of any of its or its Subsidiaries’ intellectual property
which could reasonably be expected to have a Material Adverse Effect.

Provision of information - Group

 

20.24 Group Structure Chart

 

  20.24.1 When delivered, the Group Structure Chart delivered to the Agent
pursuant to Part A of Schedule 2 (Conditions Precedent) shall be true, complete
and accurate in all material respects and shall show the following information:

 

  (a) each member of the Group, including current name and company registration
number, its jurisdiction of incorporation and/or establishment, a list of
shareholders and indicating if it is not a company with limited liability or is
an Unrestricted Subsidiary; and

 

  (b) all minority interests in any member of the Group and any person in which
any member of the Group holds shares in its issued share capital or equivalent
ownership interest of such person.

 

- 40 -



--------------------------------------------------------------------------------

  20.24.2 All necessary intra-Group loans, transfers, share exchanges and other
steps resulting in the final Group structure are set out in the Group Structure
Chart and have been or will be taken in compliance with all relevant laws and
regulations and all requirements of relevant regulatory authorities.

 

20.25 Obligors

 

  20.25.1 The aggregate of earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as EBITDA) of the Obligors
(calculated on an unconsolidated basis and excluding all intra-Group items and
investments in Subsidiaries of any member of the Group) exceeds 50% of EBITDA of
the Group.

 

  20.25.2 The aggregate gross assets and the aggregate net assets of the
Obligors (calculated on an unconsolidated basis and excluding all intra-Group
items and investments in Subsidiaries of any member of the Group) exceeds 50% of
the consolidated gross assets and, respectively, net assets of the Group.

Miscellaneous

 

20.26 Acquisition Documents, disclosures and other Documents

 

  20.26.1 The Acquisition Documents contain all the terms of the Acquisition.

 

  20.26.2 There is no disclosure made in the Disclosure Letter or any other
disclosure to the Acquisition Documents or the Shareholders’ Agreement which has
or may have a material adverse effect on any of the information, opinions,
intentions, forecasts and projections contained or referred to in the
Information Package.

 

  20.26.3 To the best of its knowledge no representation or warranty (as
qualified by the Disclosure Letter) given by any party to the Acquisition
Documents is untrue or misleading in any material respect.

 

  20.26.4 The Shareholders’ Agreement contains all the material terms of all the
agreements and arrangements between the Borrower, the Investor and any other
shareholders of the Target.

 

20.27 Centre of main interests and establishments

 

  20.27.1 It has its “centre of main interests” (as that term is used in Article
3(1) of The Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “Regulation”) in its jurisdiction of incorporation, other than
the Investor which has its “centre of main interests” in Poland.

 

  20.27.2 It has no “establishment” (as that term is used in Article 2(h) of the
Regulation) in any jurisdiction, other than the Investor which has an
“establishment” in the United States of America.

 

20.28 No adverse consequences

 

  20.28.1 It is not necessary under the laws of its Relevant Jurisdiction:

 

  (a) in order to enable a Finance Party to enforce its rights under any Finance
Document; or

 

  (b) by reason of the execution of any Finance Document or the performance by
it of its obligations under any Finance Document,

 

- 41 -



--------------------------------------------------------------------------------

that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in any of its Relevant Jurisdiction.

 

  20.28.2 No Finance Party is or will be deemed to be resident, domiciled or
carrying on business in its Relevant Jurisdiction by reason only of the
execution, performance and/or enforcement of any Finance Document.

 

20.29 Bank Accounts

The Borrower does not have any bank account other than a Bank Account or a bank
account notified to the Agent pursuant to Clause 23.31.6.

 

20.30 Times when representations made

 

  20.30.1 All the representations and warranties in this Clause 20 are made by
each Original Obligor on the date of this Agreement.

 

  20.30.2 All the representations and warranties in this Clause 20 are deemed to
be made by each Obligor on the first Utilisation Date.

 

  20.30.3 The Repeating Representations are deemed to be made by each Obligor on
the date of each Utilisation Request, on each Utilisation Date and on the first
day of each Interest Period (except that those contained in paragraphs
(a)-(e) of Clause 20.14 (Original Financial statements) will cease to be so made
once subsequent financial statements have been delivered under this Agreement).

 

  20.30.4 All the representations and warranties in this Clause 20 except Clause
20.13 (No misleading information), Clause 20.24 (Group Structure Chart), and
Clause 20.26 (Acquisition Documents, Disclosures and other Documents) are deemed
to be made by each Additional Guarantor on the day on which it becomes (or it is
proposed that it becomes) an Additional Guarantor.

 

  20.30.5 Each representation or warranty deemed to be made after the date of
this Agreement shall be deemed to be made by reference to the facts and
circumstances existing at the date the representation or warranty is deemed to
be made.

 

21. INFORMATION UNDERTAKINGS

The undertakings in this Clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

In this Clause 21:

“Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to Clauses 21.1.1 to 21.1.3 (Financial statements).

“Quarterly Financial Statements” means the financial statements delivered
pursuant to Clause 21.1.4 (Financial statements).

 

21.1 Financial statements

The Investor shall supply to the Lender:

 

  21.1.1 its audited consolidated financial statements for that Financial Year
as soon as they are available, but in any event within 60 days after the end of
each of its Financial Years;

 

- 42 -



--------------------------------------------------------------------------------

  21.1.2 the audited financial statements (consolidated as soon as reasonably
possible, if appropriate) of the Borrower for that Financial Year as soon as
they are available, but in any event within 180 days after the end of each of
its Financial Years; and

 

  21.1.3 the audited financial statements of any other Subsidiary for that
Financial Year if requested by the Lender as soon as they are available, but in
any event within a reasonable time after the end of that Subsidiary’s Financial
Year; and

 

  21.1.4 as soon as they are available, but in any event within 45 days after
the end of each financial quarter of each of its Financial Years:

 

  (a) its consolidated financial statements for that financial quarter; and

 

  (b) the stand-alone accounts of the Borrower for that financial quarter; and

 

  (c) the management accounts of the Target for that financial quarter.

 

21.2 Provision and contents of Compliance Certificate

 

  21.2.1 The Investor shall supply a Compliance Certificate to the Lender with
each set of its audited consolidated Annual Financial Statements and each set of
its consolidated Quarterly Financial Statements.

 

  21.2.2 Each Compliance Certificate shall, amongst other things, set out (in
reasonable detail) computations as to compliance with Clause 22 (Financial
Covenants) and the Margin computations set out in the definition “Margin” as at
the date as at which those financial statements were drawn up.

 

  21.2.3 Each Compliance Certificate shall be signed by two directors of the
Investor and, if required to be delivered with the consolidated Annual Financial
Statements of the Investor, shall be reported on by the Investor’s Auditors in
the form agreed by the Investor and the Lender.

 

21.3 Requirements as to financial statements

 

  21.3.1 The Investor shall procure that each set of Annual Financial
Statements, and Quarterly Financial Statements includes a balance sheet, profit
and loss account and cashflow statement. In addition the Investor shall procure
that each set of Annual Financial Statements shall be audited by the Auditors.

 

  21.3.2 Each set of financial statements delivered pursuant to Clause 21.1
(Financial statements):

 

  (a) shall be certified by a director of the relevant company as giving a true
and fair view of (in the case of Annual Financial Statements for any Financial
Year), or fairly representing (in other cases), its financial condition and
operations as at the date as at which those financial statements were drawn up
and, in the case of the Annual Financial Statements, shall be accompanied by any
letter addressed to the management of the relevant company by the Auditors and
accompanying those Annual Financial Statements; and

 

  (b) shall be prepared using the Accounting Principles.

 

  21.3.3 If a Default is continuing and the Lender wishes to discuss the
financial position of any member of the Group with the Auditors, the Lender may
notify the Investor. In this event, the Investor must ensure that the Auditors
are authorised (at the expense of the Investor):

 

  (a) to discuss the financial position of each member of the Group with the
Lender on request from the Lender; and

 

- 43 -



--------------------------------------------------------------------------------

  (b) to disclose to the Lender any information which the Lender may reasonably
request.

 

21.4 Budget

 

  21.4.1 The Investor shall supply to the Agent, as soon as the same become
available but in any event within 30 days before the start of each of its
Financial Years, an annual Budget for that financial year.

 

  21.4.2 The Investor shall ensure that each Budget:

 

  (a) is in a form reasonably acceptable to the Agent and includes a projected
consolidated profit and loss, balance sheet and cashflow statement for the
Group, projected disposals and projected capital expenditure for the Group and
projected financial covenant calculations for the financial year to which the
Budget relates. The projections shall relate to the 12 month period comprising
that Financial Year;

 

  (b) is prepared in accordance with the Accounting Principles and the
accounting practices and financial reference periods applied to financial
statements under Clause 21.1 (Financial statements); and

 

  (c) has been approved by the board of directors of the Investor.

 

  21.4.3 If the Budget is updated or changed, the Investor shall promptly
deliver to the Agent such updated or changed Budget together with a written
explanation of the main changes in that Budget.

 

21.5 Information: miscellaneous

The Investor shall supply to the Agent:

 

  21.5.1 at the same time as they are dispatched, copies of all documents
dispatched by the Investor or any Obligors to its creditors generally (or any
class of them) but, for the avoidance of doubt, not if dispatched only to a
single creditor;

 

  21.5.2 promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group (or against the directors of any member
of the Group), and which, if adversely determined, are reasonably likely to have
a Material Adverse Effect or which would involve a liability, or a potential or
alleged liability, exceeding USD 10,000,0000 (or its equivalent in other
currencies);

 

  21.5.3 promptly upon becoming aware of the relevant claim, the details of any
claim which is current, threatened or pending against the Vendor or any other
person in respect of the Acquisition Documents and details of any disposal or
insurance;

 

  21.5.4 promptly on request, such further information regarding the financial
condition, assets and operations of the Group and/or any member of the Group
(including any requested amplification or explanation of any item in the
financial statements, budgets or other material provided by any Obligor under
this Agreement, any changes to management of the Group and an up to date copy of
its shareholders’ register (or equivalent in its jurisdiction of incorporation))
as the Agent may reasonably request;

 

- 44 -



--------------------------------------------------------------------------------

  21.5.5 promptly upon becoming aware of them, the details of any Environmental
Claim which is current, threatened or pending against any member of the Group
which is referred to in Clause 23.5 (Environmental claims) or which would
involve a potential liability or expenditure exceeding USD 1,000,000 (or its
equivalent in any currency or currencies);

 

  21.5.6 promptly, such material information in the possession of the Group
relating to the Acquisition as the Agent may reasonably request; and

 

  21.5.7 promptly, such information as the Agent may reasonably require
(including any information relating to the Acquisition that the Agent may
reasonably require) about assets subject to the Transaction Security and
compliance of the Obligors with the terms of any Transaction Security Documents.

 

21.6 Notification of default

 

  21.6.1 Each Obligor shall notify the Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

 

  21.6.2 Promptly upon a request by the Agent, the Investor shall supply to the
Agent a certificate signed by two of its directors or senior officers on its
behalf certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

21.7 “Know your customer” checks

 

  21.7.1 If:

 

  (a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

  (b) any change in the status of an Obligor or the composition of the
shareholders of an Obligor after the date of this Agreement; or

 

  (c) a proposed assignment by the Lender of any of its rights under this
Agreement,

obliges the Lender (or, in the case of paragraph (c) above, any prospective new
Lender) to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
each Obligor shall promptly upon the request of the Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Lender (for itself or, in the case of the event described in paragraph
(c) above, on behalf of any prospective new Lender) in order for the Lender or,
in the case of the event described in paragraph (c) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

  21.7.2 The Borrower shall, by not less than 10 Business Days’ prior written
notice to the Lender, notify the Lender of its intention to request that one of
its Subsidiaries becomes an Additional Guarantor pursuant to Clause 26 (Changes
to the Obligors).

 

- 45 -



--------------------------------------------------------------------------------

  21.7.3 Following the giving of any notice pursuant to paragraph (c) above, if
the accession of such Additional Guarantor obliges the Lender to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, the Borrower shall
promptly upon the request of the Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Lender (for
itself or on behalf of any prospective new Lender) in order for the Lender or
any prospective new Lender to carry out and be satisfied it has complied with
the results of all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the accession of such Subsidiary
to this Agreement as an Additional Guarantor.

 

22. FINANCIAL COVENANTS

 

22.1 Financial definitions

In this Clause 22, terms have the meanings set out in Schedule 7 (CEDC Group
Undertakings (Based on Indenture) and:

“Calculation Day” means the last day of the Calculation Period falling on every
30 June, 31 December of each year until Final Maturity Date. The first
Calculation Date falls on 30 June 2008.

“Calculation Period” means each period of twelve months immediately preceding
the Calculation Day and ending on the Calculation Day.

“Consolidated Coverage Ratio” means, in a given Calculation Period, the ratio of
EBITDA to the Fixed Charges. In addition, for purposes of calculating the
Consolidated Coverage Ratio:

 

  (a) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers, consolidations,
amalgamations or other business combinations and including any related financing
transactions, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date will be given pro forma
effect as if they had occurred on the first day of the four-quarter reference
period and Consolidated Cash Flow for such reference period will be calculated
on a pro forma basis in accordance with Regulation S-X under the U.S. Securities
Act;

 

  (b) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded; and

 

  (c) the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses disposed of prior to the
Calculation Date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any of its Restricted Subsidiaries following the Calculation Date.

“EBITDA” means, for each Calculation Period, the Consolidated Net Income of
Investor; including without duplication:

 

  (a) provision for taxes based on income or profits of Investor and its
Subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus

 

- 46 -



--------------------------------------------------------------------------------

  (b) the Fixed Charges of Investor and its Subsidiaries for such period, to the
extent that such Fixed Charges were deducted in computing such Consolidated Net
Income; plus

 

  (c) depreciation, amortization and any other non-cash items for such period to
the extent deducted in determining Consolidated Net Income for such period
(other than any non-cash item which requires the accrual of, or a reserve for,
cash charges for any future period) of Investor and the Subsidiaries (including
amortization of capitalized debt issuance costs for such period and any non-cash
compensation expense, realized for grants of stock options or other rights to
officers, directors and employees), all of the foregoing determined on a
consolidated basis in accordance with GAAP; plus

 

  (d) minority interests to the extent that such minority interests were
deducted in computing Consolidated Net Income; minus

 

  (e) to the extent they increase Consolidated Net Income, net after-tax
exceptional or non-recurring gains; plus

 

  (f) to the extent they decrease Consolidated Net Income, net after-tax
exceptional or non-recurring losses; minus

 

  (g) to the extent they increase Consolidated Net Income, non-cash items
(including the partial or entire reversal of reserves taken in prior periods,
but excluding reversals of accruals or reserves for cash charges taken in prior
periods and excluding the accrual of revenue in the ordinary course of business)
for such period.

“Fixed Charges” has the meaning ascribed to it in Schedule 7 (Cedc Group
Undertakings (Based On Indenture)).

“Net Debt” means any interest bearing debt (especially any credit facilities,
loans, obligations resulting from the financial transactions as well as any
indebtedness under the Notes) minus any cash positions reported in the balance
sheet.

“Net Leverage Ratio” means, in a given Calculation Period, the ratio of Net Debt
on the last day of that Calculation Period to EBITDA. In addition, for purposes
of calculating the Net Leverage Ratio:

 

  (a) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers, consolidations,
amalgamations or other business combinations and including any related financing
transactions, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date will be given pro forma
effect as if they had occurred on the first day of the four-quarter reference
period and Consolidated Cash Flow for such reference period will be calculated
on a pro forma basis in accordance with Regulation S-X under the U.S. Securities
Act;

 

  (b) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded; and

 

  (c) the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses disposed of prior to the
Calculation Date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any of its Restricted Subsidiaries following the Calculation Date.

 

- 47 -



--------------------------------------------------------------------------------

22.2 Financial condition

The Obligors shall ensure that:

 

  22.2.1 the Net Leverage Ratio does not exceed 5.00; and

 

  22.2.2 the Consolidated Coverage Ratio is maintained at not less than 2.25.

 

22.3 Financial testing

The financial covenants set out in Clause 22.2 (Financial condition) shall be
tested for each Calculation Period ending on each Calculation Day by reference
to each of the relevant financial statements and/or the relevant Compliance
Certificate delivered pursuant to Clause 21.2 (Compliance Certificate).

 

23. GENERAL UNDERTAKINGS

The undertakings in this Clause 23 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or the Available Facility is greater than zero.

Compliance with Indenture covenants

 

23.1 Certain undertakings relating to CEDC Group

Each Obligor shall (and the Investor shall ensure that each member of the Group
will) comply with the undertakings set out in Schedule 7 (CEDC Group
Undertakings (Based on Indenture)).

The Parties acknowledge that, as soon as the Indenture has expired, if there are
any discrepancies between the provisions of Schedule 7 (CEDC Group Undertakings
(Based on Indenture)) and the remaining provisions of this Agreement, the
remaining provisions of this Agreement shall prevail to the extent of any
inconsistency.

Authorisations and compliance with laws

 

23.2 Authorisations

Each Obligor shall promptly:

 

  23.2.1 obtain, comply with and do all that is necessary to maintain in full
force and effect; and

 

  23.2.2 supply certified copies to the Agent if so requested by the Agent
(acting reasonably) of,

any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

 

  (a) enable it to perform its obligations under the Finance Documents and the
Acquisition Documents;

 

  (b) ensure the legality, validity, enforceability or admissibility in evidence
of any Finance Document or Acquisition Document; and

 

  (c) enable it or any member of the Group to own its assets and to carry on its
business, trade and ordinary activities as currently conducted where failure to
obtain or comply with those Authorisations is reasonably likely to have a
Material Adverse Effect.

 

- 48 -



--------------------------------------------------------------------------------

23.3 Compliance with laws

Each Obligor shall (and the Investor shall ensure that each member of the Group
will) comply in all respects with all laws to which it may be subject, if
failure so to comply, has or is reasonably likely to have a Material Adverse
Effect.

 

23.4 Environmental compliance

 

  23.4.1 The Borrower shall (and the Borrower shall ensure that each member of
the C.A. Group will):

 

  (a) comply with all Environmental Law;

 

  (b) obtain, maintain and ensure compliance with all requisite Environmental
Permits;

 

  (c) comply with all other covenants, conditions, restrictions or agreements
directly or indirectly concerned with any contamination, pollution or waste or
the release or discharge of any toxic or hazardous substance in connection with
any real property which is or was at any time owned, leased or occupied by any
member of the Group or on which any member of the Group has conducted any
activity; and

 

  (d) implement procedures to monitor compliance with and to prevent liability
under any Environmental Law,

where failure to do so has or is reasonably likely to have a Material Adverse
Effect.

 

  23.4.2 The Investor shall implement or procure the implementation of the
recommendations and proposals contained in the Environmental Report
substantially within the time periods specified in that report or, if no time
periods are specified, as soon as is reasonably practicable.

 

23.5 Environmental claims

The Borrower shall, promptly upon becoming aware of the same, inform the Agent
in writing of:

 

  23.5.1 any Environmental Claim against any member of the C.A. Group which is
current, pending or threatened; and

 

  23.5.2 any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the C.A.
Group,

where the claim, if determined against that member of the C.A. Group, has or is
reasonably likely to have a Material Adverse Effect.

 

23.6 Taxation

The Borrower shall (and the Borrower shall ensure that each member of the C.A.
Group will) pay and discharge all Taxes imposed upon it or its assets within the
time period allowed without incurring penalties unless and only to the extent
that:

 

  23.6.1 such payment is being contested in good faith;

 

- 49 -



--------------------------------------------------------------------------------

  23.6.2 adequate reserves are being maintained for those Taxes and the costs
required to contest them which have been disclosed in its latest financial
statements delivered to the Agent under Clause 21.1 (Financial statements); and

 

  23.6.3 such payment can be lawfully withheld and failure to pay those Taxes
does not have or is not reasonably likely to have a Material Adverse Effect.

Restrictions on business focus

 

23.7 Merger

The Borrower shall not enter into any amalgamation, demerger, merger,
consolidation or corporate reconstruction other than a Permitted Transaction.

 

23.8 Change of business

The Investor shall procure that no material change is made to the general nature
of the business of the Investor, the Borrower or the Group taken as a whole from
that carried on by the Group at the date of this Agreement.

 

23.9 Acquisitions

 

  23.9.1 Except as permitted under Clause 23.9.2 below, the Borrower shall not:

 

  (a) acquire a company or any shares or securities or a business or undertaking
(or, in each case, any interest in any of them); or

 

  (b) incorporate a company.

 

  23.9.2 Clause 23.9.1 above does not apply to a Permitted Transaction or an
acquisition of a company, of shares, securities or a business or undertaking
(or, in each case, any interest in any of them) or the incorporation of a
company if:

 

  (a) no Default is continuing on the closing date for the acquisition or would
occur as a result of the acquisition;

 

  (b) the acquired company, business or undertaking is engaged in a business
substantially the same as that carried on by the Group; and

 

  (c) the acquisition does not and is not reasonably likely to have a Material
Adverse Effect.

 

23.10 Joint ventures

 

  23.10.1 Except as permitted under Clause 23.10.2 below, the Borrower shall
not:

 

  (a) enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture; or

 

  (b) transfer any assets or lend to or guarantee or give an indemnity for or
give Security for the obligations of a Joint Venture or maintain the solvency of
or provide working capital to any Joint Venture (or agree to do any of the
foregoing).

 

- 50 -



--------------------------------------------------------------------------------

  23.10.2 Clause 23.10.1 above does not apply to any acquisition of (or
agreement to acquire) any interest in a Joint Venture or transfer of assets (or
agreement to transfer assets) to a Joint Venture or loan made to or guarantee
given in respect of the obligations of a Joint Venture if:

 

  (a) no Default is continuing on the closing date for the acquisition,
transfer, loan or guarantee or would occur as a result of the acquisition,
transfer, loan or guarantee;

 

  (b) the Joint Venture is to be engaged in a business substantially the same as
that carried on by the Group; and

 

  (c) the acquisition, transfer, loan or guarantee does not and is not
reasonably likely to have a Material Adverse Effect.

Restrictions on dealing with assets and Security

 

23.11 Preservation of assets

Each Obligor shall (and the Investor shall ensure that each member of the Group
will) maintain in good working order and condition (ordinary wear and tear
excepted) all of its assets necessary or desirable in the conduct of its
business.

 

23.12 Pari passu ranking

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of each Lender against it under the Finance Documents rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors
except those creditors whose claims are mandatorily preferred by laws of general
application to companies.

 

23.13 Acquisition Documents

The Borrower and the Investor shall take all reasonable and practical steps to
preserve and enforce its rights (or the rights of any other member of the Group)
and pursue any claims and remedies arising under any Acquisition Documents.

 

23.14 Negative pledge

In this Clause 23.14, “Quasi-Security” means a transaction described in Clause
23.14.3 below.

Except as permitted under Clause 23.14.4 below:

 

  23.14.1 The Investor shall not (and the Investor shall ensure that no other
member of the Group will) create or permit to subsist any Security over the
share capital of the Borrower.

 

  23.14.2 The Borrower shall not create or permit to subsist any Security over
any of its assets.

 

  23.14.3 The Borrower shall not:

 

  (a) sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by any other member of the Group;

 

  (b) sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

- 51 -



--------------------------------------------------------------------------------

  (c) enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

  (d) enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

  23.14.4 Clauses 23.14.1 to 23.14.3 above do not apply to any Security or (as
the case may be) Quasi-Security, which is:

 

  (a) Permitted Security; or

 

  (b) a Permitted Transaction.

 

23.15 Disposals

 

  23.15.1 Except as permitted under Clause 23.15.2 below, the Borrower shall
ensure that no entity within the Group shall enter into a single transaction or
a series of transactions (whether related or not) and whether voluntary or
involuntary to sell, lease, transfer or otherwise dispose of any asset.

 

  23.15.2 Clause 23.15.1 above does not apply to any sale, lease, transfer or
other disposal which is:

 

  (a) a Permitted Disposal; or

 

  (b) a Permitted Transaction.

 

23.16 Arm’s length basis

 

  23.16.1 Except as permitted by Clause 23.16.2 below, the Borrower shall not
enter into any transaction with any person except on arm’s length terms and for
full market value.

 

  23.16.2 The following transactions shall not be a breach of this Clause 23.16:

 

  (a) intra-Group loans permitted under Clause 23.18 (Loans or credit);

 

  (b) fees, costs and expenses payable under the Transaction Documents in the
amounts set out in the Transaction Documents delivered to the Agent under Clause
4.1 (Initial conditions precedent) or agreed by the Lenders; and

 

  (c) any Permitted Transactions.

 

23.17 Ownership and new acquisition

 

  23.17.1 The Investor must ensure that the Borrower is at all times wholly
owned directly by the Investor.

 

  23.17.2 The Borrower must ensure that the ownership structure existing on the
date of this Agreement will not change without the prior written consent of the
Lenders.

 

  23.17.3

The Borrower must ensure that the acquisition by the Borrower of its minority
interest in the Russian Alcohol Group takes place not later than 31 August 2008.
For the purpose of this clause, acquisition by the Borrower of its minority
interest in the Russian Alcohol Group means the Borrower completing the indirect
investment contemplated by the letter agreement between CEDC and Lion Capital

 

- 52 -



--------------------------------------------------------------------------------

 

dated 18 June 2008, pursuant to which the Borrower will invest along with Lion
and other investors in a special purpose company that will acquire 100% of the
shares of ZAO “Russian Alcohol Group” and certain related companies from Cirey
Holdings Inc. pursuant to a share purchase agreement dated 22 May 2008.

 

  23.17.4 If permitted for the Borrower under the contractual documentation
relating to the acquisition by the Borrower of its minority interest in the
Russian Alcohol Group as referred to in Clause 23.17.3, the Borrower must supply
to each Lender promptly on demand of the Agent such information (including
without limitation documents, reports, financial projections and legal opinions)
as a Lender may require in relation to the new acquisition contemplated by
Clause 23.17.3. The Borrower expressly agrees that the terms of Clause 20.13 (No
misleading information) and 20.30 (Time when representations made) apply to the
information supplied under this Clause 23.17, and the respective definitions in
Clause 20.13 and 20.30 shall be constructed as references not only to the
information expressly contemplated by these definitions but also as references
to the information supplied under this Clause 23.17.

Restrictions on movement of cash – cash out

 

23.18 Loans or credit

 

  23.18.1 Except as permitted under Clause 23.18.2 below, the Borrower shall not
be a creditor in respect of any Financial Indebtedness.

 

  23.18.2 Clause 23.18.1 above does not apply to:

 

  (a) any trade credit extended by the Borrower to its customers on normal
commercial terms and in the ordinary course of its trading activities;

 

  (b) a loan made by the Borrower to another Obligor or to another member of the
C.A. Group; or

 

  (c) a Permitted Transaction.

 

23.19 No Guarantees or indemnities

 

  23.19.1 Except as permitted under Clause 23.19.1 below, the Borrower shall not
incur or allow to remain outstanding any guarantee in respect of any obligation
of any person.

 

  23.19.2 Clause 23.19.1 does not apply to a guarantee which is:

 

  (a) the endorsement of negotiable instruments in the ordinary course of trade;

 

  (b) any performance or similar bond guaranteeing performance by a member of
the C.A. Group under any contract entered into in the ordinary course of trade;

 

  (c) any guarantee permitted under Clause 23.21 (Financial Indebtedness);

 

  (d) any guarantee given in respect of the netting or set-off arrangements
permitted pursuant to paragraph (b) of the definition of Permitted Security; or

 

  (e) a Permitted Transaction.

 

- 53 -



--------------------------------------------------------------------------------

23.20 Dividends

The Borrower shall ensure that the Target Group shall pay out dividends in each
Financial Year to Polmos Białystok in an amount which exceeds 50% of the net
profit of Target Group.

Restrictions on movement of cash - cash in

 

23.21 Financial Indebtedness

 

  23.21.1 Except as permitted under Clause 23.21.2 below, the Borrower shall not
incur or allow to remain outstanding any Financial Indebtedness.

 

  23.21.2 Clause 23.21.1 above does not apply to Financial Indebtedness which
is:

 

  (a) Permitted Financial Indebtedness; or

 

  (b) a Permitted Transaction.

 

23.22 Share capital

The Borrower shall not issue any shares except pursuant to an issue of shares to
its immediate Holding Company where the newly-issued shares also become subject
to the Transaction Security on the same terms.

Miscellaneous

 

23.23 Insurance

 

  23.23.1 The Borrower shall maintain insurances on and in relation to its
business and assets against those risks and to the extent as is usual for
companies carrying on the same or substantially similar business.

 

  23.23.2 All insurances must be with reputable independent insurance companies
or underwriters.

 

23.24 Intellectual Property

 

  23.24.1 The Borrower shall (and the Investor shall procure that each Group
member will):

 

  (a) preserve and maintain the subsistence and validity of the intellectual
property necessary for the business of the relevant Group member;

 

  (b) use reasonable endeavours to prevent any infringement in any material
respect of the intellectual property;

 

  (c) make registrations and pay all registration fees and taxes necessary to
maintain the intellectual property in full force and effect and record its
interest in that intellectual property;

 

  (d) not use or permit the intellectual property to be used in a way or take
any step or omit to take any step in respect of that intellectual property which
may materially and adversely affect the existence or value of the intellectual
property or imperil the right of any member of the Group to use such property;
and

 

  (e) not discontinue the use of the intellectual property.

 

- 54 -



--------------------------------------------------------------------------------

23.25 Amendments

The Investor shall not (and the Investor shall ensure that no member of the
Group will) amend, vary, novate, supplement, supersede, waive or terminate any
term of a Transaction Document or any other document delivered to the Agent
pursuant to Clauses 4.1 (Initial conditions precedent) or Clause 26 (Changes to
the Obligors) or enter into any agreement with any shareholders of the Investor
or any of their Affiliates which is not a member of the Group except in writing:

 

  23.25.1 in accordance with the provisions of Clause 36 (Amendments and
Waivers) or of the Intercreditor Agreement; or

 

  23.25.2 in a way which could not be reasonably expected materially and
adversely to affect the interests of the Lenders.

The Investor shall promptly supply to the Agent a copy of any document relating
to any of the matters referred to in Clauses 23.25.1 to 23.25.2 above.

 

23.26 Bank Accounts

The Borrower may maintain bank accounts other than the Bank Accounts.

 

23.27 Treasury Transactions

 

  23.27.1 The Borrower shall not enter into any Treasury Transaction, other
than:

 

  (a) interest rate hedging transactions entered into not for speculative
purposes;

 

  (b) spot and forward delivery foreign exchange contracts entered into in the
ordinary course of business and not for speculative purposes; and

 

  (c) any Treasury Transaction entered into for the hedging of actual or
projected real exposures arising in the ordinary course of trading activities of
a member of the C.A. Group for a period of not more than 6 months and not for
speculative purposes.

 

23.28 Obligors

The Investor shall ensure that at all times:

 

  23.28.1 the aggregate of earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as EBITDA) of the Obligors
(calculated on an unconsolidated basis and excluding all intra-Group items and
investments in Subsidiaries of any member of the Group) exceeds 50% of EBITDA of
the Group; and

 

  23.28.2 the aggregate gross assets and the aggregate net assets of the
Obligors (calculated on an unconsolidated basis and excluding all intra-Group
items and investments in Subsidiaries of any member of the Group) exceeds 50% of
the consolidated gross assets and, respectively, net assets of the Group.

 

23.29 Subordination

Subject to the provisions of this Agreement (including Clause 24.21.2
(Structural Intra-Group Loans)), the rights of the each Subordinated Creditor in
respect of all Subordinated Liabilities are to the fullest extent permitted by
Polish law subordinated to the Senior Liabilities and accordingly payment of any
amount of the Subordinated Liabilities is conditional upon the Borrower having
unconditionally and irrevocably paid in full all of the Senior Liabilities.

 

- 55 -



--------------------------------------------------------------------------------

For the avoidance of doubt, the Parties acknowledge that the obligations of the
Investor and any Obligors under the Indenture shall not be subordinated to the
Senior Liabilities.

 

23.30 Further assurance

 

  23.30.1 Each Obligor shall (and the Investor shall procure that each member of
the Group will) promptly do all such acts or execute all such documents
(including assignments, transfers, mortgages, charges, notices and instructions)
as the Agent may reasonably specify (and in such form as the Agent may
reasonably require in favour of the Agent or its nominee(s)):

 

  (a) to perfect the Security created or intended to be created under or
evidenced by the Transaction Security Documents (which may include the execution
of a mortgage, charge, assignment or other Security over all or any of the
assets which are, or are intended to be, the subject of the Transaction
Security) or for the exercise of any rights powers and remedies of a Lender
provided by or pursuant to the Finance Documents or by law;

 

  (b) to confer on a Lender Security over any property and assets of that
Obligor located in any jurisdiction equivalent or similar to the Security
intended to be conferred by or pursuant to the Transaction Security Documents;
and/or

 

  (c) to facilitate the realisation of the assets which are, or are intended to
be, the subject of the Transaction Security.

 

  23.30.2 Each Obligor shall (and the Investor shall procure that each member of
the Group shall) take all such action as is available to it (including making
all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any Security conferred or
intended to be conferred on a Lender by or pursuant to the Finance Documents.

 

23.31 Conditions subsequent

 

  23.31.1

The Investor shall procure that, no later than 5 Business Days after it becomes
permissible under the terms of the Privatisation Agreement and applicable law
(provided that if any conditions are required to by fulfilled, the Borrower must
ensure that such conditions are fulfilled) for Polmos Białystok to provide a
guarantee in relation to the Facility and the provision of such guarantee would
not lead to a breach of the Indenture and any applicable laws, Polmos Białystok
shall accede to this Agreement as an Additional Guarantor. Notwithstanding the
provisions of the Finance Documents, the Parties acknowledge that Polmos
Białystok may take actions contemplated under the Indenture while the Indenture
is in force provided that those actions are permitted under applicable laws
(including the laws on prohibition of the financial assistance). If the
conditions that are required to be fulfilled by applicable law to fully comply
with the above undertakings (“Mandatory Conditions”) are likely to affect
adversely the financial condition of the Borrower or Polmos Białystok (or both),
the Borrower shall notify the same to the Lenders in writing. The Lenders shall
consider the information supplied in such notice in good faith and if it is
objectively determined that taking the actions to fulfil the Mandatory
Conditions would have a material adverse effect on the financial situation of
the Borrower or Polmos Białystok (or both), the Lenders shall waive the
undertakings contemplated by this Clause 23.31.1. For the

 

- 56 -



--------------------------------------------------------------------------------

 

avoidance of doubt the Parties acknowledge that any restriction for Polmos
Białystok to pay a dividend in the amount required by the Borrower (to the
extent permitted by law) would be regarded as having a material adverse effect
on the financial situation of the Borrower. The Lenders obligation to waive the
undertakings contemplated by this Clause 23.31.1 shall not apply if an Event of
Default has occurred or would occur as a result of such waiver.

 

  23.31.2 The Borrower must ensure that each Transaction Security in favour or
to the benefit of a Lender is punctually perfected, filed, notified or
registered (as applicable) within the periods set out in the relevant
Transaction Security Documents, and in particular that:

 

  (a) the registered pledges intended to be created over the relevant Shares
under the relevant Security Documents governed by Polish law are registered
within 4 Months from the date hereof pursuant to final and binding court’s
decisions;

 

  (b) all notices, powers of attorney and entries required under the relevant
Security Documents have been properly executed and evidence to this effect has
been received by the Agent; and

 

  (c) all acknowledgements required under the relevant Transaction Security
Documents have been properly executed and received by the Agent.

 

  23.31.3 No later than on 31 July 2008, the Borrower must deliver to the Agent
the following documents in form and substance satisfactory to the Agent:

 

  (a) power of attorney relating to voting rights exercisable at the
shareholders meeting of the Borrower, executed directly by the Investor
(substantially in the form and substance provided for in the relevant share
pledge agreement),

 

  (b) power of attorney relating to new shares of the Borrower, executed
directly by the Investor (substantially in the form and substance provided for
in the relevant share pledge agreement),

 

  (c) (i) power of attorney authorising the Original Lender to operate all of
the Borrower’s Bank Accounts; and (ii) an acknowledgement executed by each bank
maintaining each Bank Account, confirming that such bank acknowledges the rights
granted to the Original Lender under each power of attorney relating to each
Bank Account (unless the signatures of each individual signing a power of
attorney are certified by a notary public, and the notary public confirms the
authority of such individual to bind the Borrower);

 

  (d) a legal opinion issued by Clifford Chance, Amsterdam relating to Botapol
Holding B.V. entering into the Finance Documents;

 

  (e) excerpts from the register of fiscal pledges confirming the absence of any
fiscal pledge on shares in the Borrower;

 

  (f) up-to-date (but in any event issued not earlier than 30 days prior to the
first Utilisation Date) tax and ZUS certificates confirming that Borrower has no
outstanding tax or social charges liabilities,

 

  (g) evidence that the fees, costs and expenses then due pursuant to Clause 13
(Front-End Fee) and Clause 18 (Costs and expenses) have been paid.

 

- 57 -



--------------------------------------------------------------------------------

The Borrower must ensure that any legal opinion that the Agent may require in
relation to the aforementioned documents is delivered to the Agent no later than
within 5 Business Days after the date of the document to which it relates.

 

  23.31.4 No later than on 31 July 2008, the Borrower must deliver to the Agent
the following documents in form and substance satisfactory to the Agent:

 

  (a) the documents providing for the creation of financial and registered
pledges over shares in Bols sp. z o.o. in favour of the Original Lender, ranking
equal with the pledges created in favour of ING Bank N.V. London Branch and Bank
Zachodni WBK S.A.; and

 

  (b) any legal opinion that the Agent may require in relation to the
aforementioned documents.

The Borrower must ensure that each registered pledge contemplated by this Clause
is registered within 4 Months from the original date of the relevant pledge
agreement pursuant to final and binding court’s decision.

The Borrower must ensure that any legal opinion that the Agent may require in
relation to the aforementioned documents is delivered to the Agent no later than
within 5 Business Days after the date of the document to which it relates.

 

  23.31.5 The Borrower must ensure that, no later than 10 Business Days after it
becomes permissible under the terms of the Privatisation Agreement and
applicable law (provided that if any conditions are required to by fulfilled,
the Borrower must ensure that such conditions are fulfilled) for Polmos
Białystok to create pledges over shares in Peulla Enterprises in favour of the
Original Lender, ING Bank N.V. London Branch and Bank Zachodni WBK S.A. (with
equal ranking) and the creation of such pledges would not lead to a breach of
the Indenture and any applicable laws, Polmos Białystok shall delivered to the
Agent the following documents in form and substance satisfactory to the Agent:

 

  (a) the documents providing for the creation of pledges over shares in Peulla
Enterprises in favour of the Original Lender, ING Bank N.V. London Branch and
Bank Zachodni WBK S.A. (with equal ranking);

 

  (b) evidence (including a legal opinion if requested by the Agent) confirming
that pledges over shares in Peulla Enterprises in favour of the Original Lender,
ING Bank N.V. London Branch and Bank Zachodni WBK S.A. (with equal ranking) have
been perfected and are enforceable; and

 

  (c) any legal opinion that the Agent may require in relation to the
aforementioned documents.

The Borrower must ensure that any legal opinion that the Agent may require in
relation to the aforementioned documents is delivered to the Agent no later than
within 5 Business Days after the date of the document to which it relates.

Each of the documents must be in form and substance satisfactory to the Agent.

If the conditions that are required to be fulfilled by applicable law to fully
comply with the above undertakings (“Mandatory Conditions”) are likely to affect
adversely the financial condition of the Borrower or Polmos Białystok (or both),
the Borrower shall notify the same to the Lenders in writing. The Lenders shall
consider the information supplied in such notice in good faith and if it is
objectively

 

- 58 -



--------------------------------------------------------------------------------

determined that taking the actions to fulfil the Mandatory Conditions would have
a material adverse effect on the financial situation of the Borrower or Polmos
Białystok (or both), the Lenders shall waive the undertakings contemplated by
this Clause 23.31.5. For the avoidance of doubt the Parties acknowledge that any
restriction for Polmos Białystok to pay a dividend in the amount required by the
Borrower (to the extent permitted by law) would be regarded as having a material
adverse effect on the financial situation of the Borrower. The Lenders
obligation to waive the undertakings contemplated by this Clause 23.31.5 shall
not apply if an Event of Default has occurred or would occur as a result of such
waiver.

 

  23.31.6 The Borrower must:

 

  (a) supply to the Agent the list of all bank accounts maintained for the
Borrower (specifying bank account numbers, names of the banks or financial
institutions that maintain the bank accounts, and bank account purpose) within 5
Business Days after the date of this Agreement;

 

  (b) notify to the Agent details of each new bank account (name of the bank or
financial institution, bank account number and bank purpose) to be opened for
the Borrower within 15 Business Days after such bank account is opened; and

 

  (c) notify to the Agent any changes to the information regarding bank accounts
to be supplied to the Agent pursuant to this Clause 23.31.6 within 15 Business
Days after such change has occurred.

 

  23.31.7 The Borrower must ensure that each Transaction Security or other
Security contemplated by documents referred to Clause 23.31.1, 23.31.3, 23.31.4,
23.31.5 and 23.31.5 is punctually perfected, filed, notified or registered (as
applicable) within the periods set out in the relevant Transaction Security
Documents or other documents, and in particular that registered pledges in
favour of the Agent are registered (as first priority pledges, ranking equal
with ING Bank N.V. London Branch (if applicable) and Bank Zachodni WBK S.A.
pledges) within 4 Months from the date of the relevant pledge agreements
pursuant to final and binding court’s decisions (unless other dates are
specified above).

 

23.32 Costs

The Borrower shall cover all costs relating to the fulfilment of the conditions
precedent, conditions subsequent and undertakings (subject to Clause 18.1
(Transaction legal expenses)) contemplated by this Agreement.

 

24. EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 24 is an Event of
Default (save for Clause 24.20 (Acceleration and Cancellation) and Clause 24.21
(Advances due on demand)).

 

24.1 Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

 

  24.1.1 its failure to pay is caused by:

 

  (a) administrative or technical error; or

 

  (b) a Disruption Event; and

 

- 59 -



--------------------------------------------------------------------------------

  24.1.2 payment is made within two Business Days of its due date.

 

24.2 Financial covenants and other obligations

 

  24.2.1 Any requirement of Clause 22 (Financial covenants) is not satisfied or
an Obligor does not comply with the provisions of Clause 21 (Information
Undertakings).

 

  24.2.2 An Obligor does not comply with any provision of any Transaction
Security Document.

 

24.3 Other obligations

 

  24.3.1 An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in Clause 24.1 (Non-payment) and Clause 24.2
(Financial covenants and other obligations)).

 

  24.3.2 No Event of Default under paragraph (a) above will occur if the failure
to comply is capable of remedy and is remedied within 15 Business Days of the
Agent giving notice to the Borrower or relevant Obligor or the Borrower or an
Obligor becoming aware of the failure to comply.

 

24.4 Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading when made or deemed to be made.

 

24.5 Cross default

 

  24.5.1 Any Financial Indebtedness of any member of the Group is not paid when
due nor within any originally applicable grace period.

 

  24.5.2 Any Financial Indebtedness of any member of the Group is declared to be
or otherwise becomes due and payable prior to its specified maturity as a result
of an event of default (however described).

 

  24.5.3 Any commitment for any Financial Indebtedness of any member of the
Group is cancelled or suspended by a creditor of any member of the Group as a
result of an event of default (however described).

 

  24.5.4 Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 

  24.5.5 No Event of Default will occur under this Clause 24.5 if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within Clauses 24.5.1 to 24.5.4 above is less than USD 2,000,000 (or its
equivalent in any other currency or currencies).

 

24.6 Cross - default under the Indenture

Without prejudice to Clause 24.5, a default or an event of default under the
Indenture or the notes or the notes guarantees issued in connection with the
Indenture has occurred and is continuing, or the holders of such notes for other
reasons are capable of requesting such notes to be repurchased, redeemed or
otherwise repaid in full or in part prior to their maturity.

 

- 60 -



--------------------------------------------------------------------------------

24.7 Insolvency

 

  24.7.1 Any Obligor ceases to perform its obligations as they fall due or
admits inability to pay its debts as they fall due or is deemed to or declared
to be unable to pay its debts under applicable law, suspends or threatens to
suspend making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness.

 

  24.7.2 The value of the assets of any Obligor is less than its liabilities
(taking into account contingent and prospective liabilities).

 

  24.7.3 A moratorium is declared in respect of any indebtedness of any member
of the Group. If a moratorium occurs, the ending of the moratorium will not
remedy any Event of Default caused by that moratorium.

 

24.8 Insolvency proceedings

 

  24.8.1 Any corporate action, legal proceedings or other procedure or step is
taken in relation to:

 

  (a) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor (including, without
limitation, any ‘recovery proceedings’ (postepowanie naprawcze) in relation to
any Polish company);

 

  (b) a composition, compromise, assignment or arrangement with any creditor of
any Obligor;

 

  (c) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
member of the Group or any of its assets (including, without limitation,
(i) liquidation (“likwidacja”) under the Polish Commercial Companies Code,
(ii) compulsory management (“zarzad”) in the course of execution proceedings
under the Polish Civil Procedure Code, or (iii) administration over (“zarzad”)
or leasing of (“dzierzawa”) the debtor’s business in connection with the
enforcement of a registered pledge under the Polish Act on Registered Pledge and
Pledge Register); or

 

  (d) enforcement of any Security over any assets of any Obligor exceeding in
aggregate USD 500,000,

or any analogous procedure or step is taken in any jurisdiction.

 

  24.8.2 Clause 24.8.1 shall not apply to any step or procedure contemplated by
paragraph (b) of the definition of Permitted Transaction.

 

24.9 Creditors’ process

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of any
Obligors having an aggregate value of USD 1,000,000 and is not discharged within
10 days.

 

- 61 -



--------------------------------------------------------------------------------

24.10 Unlawfulness and invalidity

 

  24.10.1 It is or becomes unlawful for an Obligor or any other member of the
Group that is a party to the Intercreditor Agreement to perform any of its
obligations under the Finance Documents or any Transaction Security created or
expressed to be created or evidenced by the Transaction Security Documents
ceases to be effective or any subordination created under the Intercreditor
Agreement is or becomes unlawful.

 

  24.10.2 Any obligation or obligations of any Obligor under any Finance
Documents or any other member of the Group under the Intercreditor Agreement are
not (subject to the Legal Reservations) or cease to be legal, valid, binding or
enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Finance Parties under the Finance
Documents.

 

  24.10.3 Any Finance Document ceases to be in full force and effect or any
Transaction Security or any subordination created under this Agreement ceases to
be legal, valid, binding, enforceable or effective or is alleged by a party to
it (other than a Finance Party) to be ineffective.

 

24.11 Intercreditor Agreement

 

  24.11.1 Any party to the Intercreditor Agreement (other than a Finance Party)
fails to comply with the provisions of, or does not perform its obligations
under, the Intercreditor Agreement; or

 

  24.11.2 a representation or warranty given by that party in the Intercreditor
Agreement is incorrect in any material respect,

and, if the non-compliance or circumstances giving rise to the misrepresentation
are capable of remedy, it is not remedied within 15 days of the earlier of the
Agent giving notice to that party or that party becoming aware of the
non-compliance or misrepresentation.

 

24.12 Cessation of business

Any member of the Group suspends or ceases to carry on (or threatens to suspend
or cease to carry on) all or a material part of its business except as a result
of a Permitted Disposal or a Permitted Transaction.

 

24.13 Change of ownership

An Obligor (other than the Investor) ceases to be a wholly-owned Subsidiary of
the Investor except, as a result of a disposal which is a Permitted Disposal or
a Permitted Transaction.

 

24.14 Audit qualification

 

  24.14.1 The Auditors of the Group qualify the audited annual consolidated
financial statements of the Investor.

 

  24.14.2 The Auditors of the Borrower qualify the audited annual consolidated
financial statements of the Borrower.

 

24.15 Expropriation

The authority or ability of any Obligor to conduct its business is limited or
wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
any member of the Group or any of its assets.

 

- 62 -



--------------------------------------------------------------------------------

24.16 Governmental Intervention

By or under the authority of any government:

 

  24.16.1 the management of any Obligor is wholly or partially displaced or the
authority of any member of the Group in the conduct of its business is wholly or
partially curtailed; or

 

  24.16.2 all or a majority of the issued shares of any Obligor or the whole or
any part (the book value of which is 20 per cent. or more of the book value of
the whole) of its revenues or assets is seized, nationalised, expropriated or
compulsorily acquired.

 

24.17 Repudiation and rescission of agreements

 

  24.17.1 An Obligor (or any other relevant party) rescinds or purports to
rescind or repudiates or purports to repudiate a Finance Document or any of the
Transaction Security or evidences an intention to rescind or repudiate a Finance
Document or any Transaction Security.

 

  24.17.2 Any party to the Transaction Documents rescinds or purports to rescind
or repudiates or purports to repudiate any of those agreements or instruments in
whole or in part where to do so has or is, in the reasonable opinion of the
Agent, likely to have a material adverse effect on the interests of the Finance
Parties under the Finance Documents.

 

24.18 Litigation

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened in relation
to the Transaction Documents or the transactions contemplated in the Transaction
Documents or against any Obligor or its assets (or against the directors of any
Obligor) which has or is reasonably likely to have a Material Adverse Effect.

 

24.19 Material adverse change

Any event or circumstance occurs which has or is reasonably likely to have a
Material Adverse Effect.

 

24.20 Acceleration and Cancellation

On and at any time after the occurrence of an Event of Default the Agent may by
notice to the Borrower:

 

  24.20.1 terminate this Agreement (subject to the shortest notice periods
permissible under Polish law); and/or

 

  24.20.2 demand additional security to be provided in respect of the Facility;
and/or

 

  24.20.3 demand a recovery plan to be furnished within a period specified by
the Agent and, following the approval of such recovery plan by the Agent, demand
the implementation thereof; and/or

 

  24.20.4 cancel the Available Facility whereupon it shall immediately be
cancelled; and/or

 

- 63 -



--------------------------------------------------------------------------------

  24.20.5 exercise any or all of its rights, remedies, powers or discretions
under any of the Finance Documents or under Polish law.

 

24.21 Advances Due on Demand

If, pursuant to Clause 24.21 (Acceleration and Cancellation), the Agent declares
this Agreement to be terminated in whole or in part, then, and at any time
thereafter, the Agent may by notice to the Borrower:

 

  24.21.1 require repayment of all or such part of the Advance on such date as
it may specify in such notice (whereupon the same shall become due and payable
on the date specified together with accrued interest thereon and any other sums
then owed by the Borrower under the Finance Documents) or withdraw its
declaration with effect from such date as it may specify; and/or

 

  24.21.2 exercise any or all of its rights, remedies, powers or discretions
under any of the Finance Documents or under Polish law.

 

25. CHANGES TO THE FINANCE PARTIES

 

25.1 Assignments and transfers by the Lender

Subject to this Clause 25, a Lender (the “Existing Lender”) may assign any of
its rights and transfer any of its obligations under or in respect of the
Finance Documents to another bank (the “New Lender”).

 

25.2 Conditions of assignment or transfer

 

  25.2.1 The consent of the Borrower is not required for an assignment of rights
and transfer of obligations by an Existing Lender.

 

  25.2.2 An assignment and transfer will only be effective if the procedure set
out in Clause 25.4 (Procedure for transfer) is complied with.

 

  25.2.3 If:

 

  (a) the Lender assigns any of its rights or transfers any of its obligations
under the Finance Documents or changes its Facility Office; and

 

  (b) as a result of circumstances existing at the date the assignment, transfer
or change occurs, the Borrower would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under Clause 14 (Tax
gross-up and indemnities) or Clause 15 (Increased costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

25.3 Limitation of responsibility of Existing Lender

 

  25.3.1 Unless expressly agreed to the contrary, the Existing Lender makes no
representation or warranty and assumes no responsibility to the New Lender for:

 

  (a) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

  (b) the financial condition of the Obligors;

 

- 64 -



--------------------------------------------------------------------------------

  (c) the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

  (d) the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

 

  25.3.2 The New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (a) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

  (b) will continue to make its own independent appraisal of the
creditworthiness of the Obligor and its related entities whilst any amount is or
may be outstanding under the Finance Documents or the amount of any Available
Facility is greater than zero or any Commitment is in force.

 

  25.3.3 Nothing in any Finance Document obliges an Existing Lender to:

 

  (a) accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 25; or

 

  (b) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

 

25.4 Procedure for transfer

 

  1.1.2 Subject to the conditions set out in Clause 25.2 (Conditions of
assignment or transfer) an assignment and transfer is effected in accordance
with Clause 25.4.2 when the Agent executes an otherwise duly completed Transfer
Certificate delivered to it by the Existing Lender and the New Lender. The Agent
shall, subject to paragraph (b) of clause 25.4.2, as soon as reasonably
practicable after receipt by it of a duly completed Transfer Certificate
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Transfer
Certificate.

 

  25.4.1 The Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

 

  25.4.2 On the Transfer Date:

 

  (a) the assignment of the Existing Lender’s rights intended to be assigned
pursuant to the Transfer Certificate to the New Lender shall become effective;

 

  (b) the assumption by the New Lender of the obligations of the Existing Lender
corresponding to the Existing Lender’s assigned rights shall become effective,
and the New Lender shall become obliged to perform and comply with the assumed
obligations under the Finance Documents as if it were originally named as an
original party in the Finance Documents; and

 

- 65 -



--------------------------------------------------------------------------------

  (c) the New Lender shall acquire all rights of the Existing Lender vis-à-vis
the Agent, the Security Agent, the Arranger and the other Lenders, and the New
Lender shall be deemed to confirm in favour of the Agent, the Security Agent,
the Arranger and the other Lenders that it shall be under the same obligations
towards each of them as it would have been if it had been an original party to
the Facility Agreement as an Original Lender; and

 

  (d) the New Lender shall become a Party as a “Lender” and, to the extent the
assignment comprises also the transfer of associated Security, it shall also
become a party to the relevant Security Documents.

 

  25.4.3 The Parties agree and acknowledge that any assignment and transfer
carried out under or in connection with this Clause 25 does not constitute and
shall not constitute a novation (odnowienie) within the meaning of Article 506
of the Polish Civil Code.

 

25.5 Copy of Transfer Certificate to Borrower

The Existing Lender shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Borrower a copy of that Transfer
Certificate. If any of the Agent, the Existing Lender or the New Lender so
demands, the Borrower (and, if so demanded by the Existing Lender or the New
Lender, any other Obligor) shall confirm the assignment and transfer documented
by the Transfer Certificate by countersigning its copy and executing any other
documents as may be required to evidence or perfect the assignment and transfer
in relation to any Finance Document or any Security Document. If any Security or
Security Document ceases to be effective in connection with the assignment or
transfer or does not benefit the New Lender, the Borrower (and, if so demanded
by the Existing Lender or the New Lender, any other Obligor) shall be obliged to
execute at its cost any documents (subject to Clause 18.1 (Transaction legal
expenses)) and carry out at its cost such other steps as the New Lender may
reasonably require to create in its favour the same Security or Security
Document as the Security or Security Document benefiting the Existing Lender
prior to the assignment or transfer.

 

25.6 Disclosure of information

Any Lender may disclose to any of its Affiliates and any other person:

 

  25.6.1 to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement;

 

  25.6.2 with (or through) whom that Lender enters into (or may potentially
enter into) any sub-participation in relation to, or any other transaction under
which payments are to be made by reference to, this Agreement or the Obligor; or

 

  25.6.3 to whom, and to the extent that, information is required to be
disclosed by any applicable law or regulation,

any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate.

 

- 66 -



--------------------------------------------------------------------------------

26. CHANGES TO THE OBLIGORS

 

26.1 Assignment and transfers by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

26.2 Additional Guarantors

 

  26.2.1 Subject to compliance with the provisions of Clause 21.7 (“Know your
customer” checks), the Borrower may request that any of its Subsidiaries become
an Additional Guarantor. That Subsidiary shall become an Additional Guarantor
if:

 

  (a) the Borrower delivers to the Lender a duly completed and executed
Accession Letter; and

 

  (b) the Agent has received all of the documents and other evidence listed in
Part B of Schedule 2 (Conditions precedent) in relation to that Additional
Guarantor, each in form and substance satisfactory to the Agent.

 

  26.2.2 The Agent shall notify the Borrower promptly upon being satisfied that
it has received (in form and substance satisfactory to it) all the documents and
other evidence listed in Part B of Schedule 2 (Conditions precedent).

 

  26.2.3 Notwithstanding the above, the Borrower shall ensure that each person
that becomes a Guarantor under the Indenture immediately accedes to this
Agreement as an Additional Guarantor.

 

26.3 Repetition of Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

27. ROLE OF THE FINANCE PARTIES

 

27.1 Appointment of the Agent and the Security Agent

 

  27.1.1 Each other Finance Party appoints the Agent to act as its agent under
and in connection with the Finance Documents.

 

  27.1.2 Each other Finance Party appoints the Security Agent to act as its
agent under and in connection with the relevant Transaction Security Documents.

 

  27.1.3 Each other Finance Party appoints the Security Agent to act as a pledge
administrator in respect of any registered pledge created or to be created
pursuant to the relevant Transaction Security Documents.

 

  27.1.4 Each Finance Party (other than the Agent) authorises the Agent to
exercise the rights, powers, authorities and discretions specifically given to
the Agent under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions.

 

  27.1.5 Each other Finance Party authorises the Agent and the Security Agent
(as appropriate):

 

  (a) to exercise the rights, powers, authorities and discretions specifically
given to the Agent or, as the case may be, the Security Agent under or in
connection with the relevant Finance Documents together with any other
incidental rights, powers, authorities and discretions; and

 

- 67 -



--------------------------------------------------------------------------------

  (b) (in the case of the Security Agent) to execute each of the Security
Documents and all other documents that may be approved by the Majority Lenders
for execution by it, in each case, for and on behalf of the Finance Parties.

 

27.2 Duties of the Agent and Security Agent

 

  27.2.1 The Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Agent for that Party by any other Party.

 

  27.2.2 Except where a Finance Document specifically provides otherwise, the
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 

  27.2.3 If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

  27.2.4 If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent,
the Arranger or the Security Agent) under this Agreement it shall promptly
notify the other Finance Parties.

 

  27.2.5 The Agent’s and Security Agent’s duties under the Finance Documents are
solely mechanical and administrative in nature.

 

27.3 Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

27.4 No fiduciary duties

 

  27.4.1 Nothing in this Agreement constitutes the Agent and/or Arranger and/or
(save as expressly stated in this Agreement and/or any other Finance Document)
the Security Agent as a trustee or fiduciary of any other person.

 

  27.4.2 None of the Agent, the Security Agent or the Arranger shall be bound to
account to any Lender for any sum or the profit element of any sum received by
it for its own account.

 

27.5 Business with the Group

The Agent, the Security Agent and the Arranger may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.

 

27.6 Rights and discretions

 

  27.6.1 The Agent and, in relation to the Security Documents, the Security
Agent may rely on:

 

  (a) any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and

 

- 68 -



--------------------------------------------------------------------------------

  (b) any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

  27.6.2 The Agent and, in relation to the Security Documents, the Security
Agent may assume (unless it has received notice to the contrary in its capacity
as agent for the Lenders) that:

 

  (a) no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 24.1 (Non-payment));

 

  (b) any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and

 

  (c) any notice or request made by the Parent (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

 

  27.6.3 The Agent and the Security Agent may engage, pay for and rely on the
advice or services of any lawyers, accountants, surveyors or other experts.

 

  27.6.4 The Agent and the Security Agent may act in relation to the Finance
Documents through its personnel and agents.

 

  27.6.5 The Agent and the Security Agent may each disclose to any other Party
any information it reasonably believes it has received as agent under this
Agreement.

 

  27.6.6 Notwithstanding any other provision of any Finance Document to the
contrary, none of the Agent, the Security Agent or the Arranger is obliged to do
or omit to do anything if it would or might in its reasonable opinion constitute
a breach of any law or a breach of a fiduciary duty or duty of confidentiality.

 

27.7 Lenders’ instructions

 

  27.7.1 Unless a contrary indication appears in a Finance Document, the Agent
shall:

 

  (a) exercise any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by all Lenders (or, if so
instructed by all Lenders, refrain from exercising any right, power, authority
or discretion vested in it as Agent; and

 

  (b) not be liable for any act (or omission) if it acts (or refrains from
taking any action) in accordance with an instruction of all Lenders.

 

  27.7.2 Unless a contrary indication appears in a Finance Document, any
instructions given by all Lenders shall be binding on all the Finance Parties.

 

  27.7.3 The Agent or, as the case may be, the Security Agent may refrain from
acting in accordance with the instructions of all Lenders until it has received
such security as it may require for any cost, loss or liability (together with
any associated VAT) which it may incur in complying with the instructions.

 

  27.7.4 In the absence of instructions from all Lenders the Agent may act (or
refrain from taking action) as it considers to be in the best interest of the
Lenders.

 

  27.7.5 The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

- 69 -



--------------------------------------------------------------------------------

  27.7.6 Unless a Finance Document provides otherwise, the above provisions
apply to the Security Agent accordingly.

 

27.8 Responsibility for documentation

None of the Agent, the Security Agent, the Arranger:

 

  27.8.1 is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Arranger, the
Security Agent, an Obligor or any other person given in or in connection with
any Finance Document or the Information Package or the Reports or the
transactions contemplated in the Finance Documents; or

 

  27.8.2 is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security Documents.

 

27.9 Exclusion of liability

 

  27.9.1 Without limiting paragraph 27.9.2 below, the Agent and the Security
Agent will not be liable to the other Finance Parties (including, without
limitation, for negligence or any other category of liability whatsoever) for
any action taken by it under or in connection with any Finance Document or the
Transaction Security.

 

  27.9.2 No Party (other than the Agent or the Security Agent) may take any
proceedings against any officer, employee or agent of the Agent or the Security
Agent in respect of any claim it might have against the Agent or the Security
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document. Any officer, employee or agent of
the Agent or the Security Agent may rely on this Clause.

 

  27.9.3 Neither the Agent nor the Security Agent shall be liable for any delay
(or any related consequences) in crediting an account with an amount required
under the Finance Documents to be paid by the Agent or the Security Agent if it
has taken all necessary steps as soon as reasonably practicable to comply with
the regulations or operating procedures of any recognised clearing or settlement
system used by the Agent or the Security Agent for that purpose.

 

  27.9.4 Nothing in this Agreement shall oblige the Agent or the Arranger or the
Security Agent to carry out any “know your customer” or other checks in relation
to any person on behalf of any Lender and each Lender confirms to the Agent and
the Arranger and the Security Agent that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Agent or the Arranger or the Security Agent.

 

27.10 Lenders’ indemnity to the Agent and the Security Trustee

 

  27.10.1

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each of the Agent and
the Security Agent, within three Business Days of demand, against any cost, loss
or liability (including, without limitation, for negligence or any other
category of liability whatsoever) incurred by the /Agent or the Security Agent
(otherwise than by reason of the Agent’s or the Security Agent’s gross
negligence or wilful

 

- 70 -



--------------------------------------------------------------------------------

 

misconduct) in acting as Agent or Security Agent under the Finance Documents
(unless the Agent or the Security Agent has been reimbursed by an Obligor
pursuant to a Finance Document).

 

  27.10.2 The Borrower shall promptly on demand by the Agent reimburse each
Lender for any payment made by it under paragraph 27.10.1 above.

 

27.11 Resignation of the Agent and the Security Agent

 

  27.11.1 The Agent and the Security Agent may resign and appoint one of its
Affiliates as successor by giving notice to the other Finance Parties and the
Borrower.

 

  27.11.2 Alternatively the Agent and the Security Agent may resign by giving
notice to the other Finance Parties and the Borrower, in which case the Majority
Lenders (after consultation with the Borrower) may appoint a successor Agent or
the Security Agent, as the case may be.

 

  27.11.3 If the Majority Lenders have not appointed a successor Agent or
Security Agent in accordance with paragraph 27.11.2 above within 30 days after
notice of resignation was given, the Agent or Security Agent (after consultation
with the Borrower) may appoint a successor Agent or the Security Agent, as the
case may be.

 

  27.11.4 The retiring Agent or Security Agent shall, at its own cost, make
available to the successor Agent or Security Agent such documents and records
and provide such assistance as the successor Agent or Security Agent may
reasonably request for the purposes of performing its functions as Agent under
the Finance Documents.

 

  27.11.5 The Agent’s or Security Agent’s resignation notice shall only take
effect upon the appointment of a successor.

 

  27.11.6 Upon the appointment of a successor:

 

  (c) the retiring Agent or Security Agent shall be discharged from any further
obligation in respect of the Finance Documents but shall remain entitled to the
benefit of this Clause 27; and

 

  (d) the successor Agent or Security Agent and each of the other Parties shall
have the same rights and obligations amongst themselves as they would have had
if such successor had been an original Party.

 

  27.11.7 After consultation with the Borrower, the Majority Lenders may, by
notice to the Agent or the Security Agent, require it to resign in accordance
with paragraph 27.11.2 above. In this event, the Agent or the Security Agent
shall resign in accordance with paragraph 27.11.2 above.

 

27.12 Confidentiality

 

  27.12.1 In acting as agent for the Finance Parties, the Agent and the Security
Agent shall each be regarded as acting through its agency division which shall
be treated as a separate entity from any other of its divisions or departments.

 

  27.12.2 If information is received by another division or department of the
Agent or the Security Agent, it may be treated as confidential to that division
or department and the Agent and the Security Agent shall not be deemed to have
notice of it.

 

  27.12.3

Notwithstanding any other provision of any Finance Document to the contrary,
none of the Arranger, the Agent or the Security Agent is obliged to disclose to
any

 

- 71 -



--------------------------------------------------------------------------------

 

other person (i) any confidential information or (ii) any other information if
the disclosure would or might in its reasonable opinion constitute a breach of
any law or a breach of a fiduciary duty.

 

27.13 Relationship with the Lenders

 

  27.13.1 The Agent (or, in respect of the Security Documents, the Security
Agent) may treat each Lender as a Lender, entitled to payments under this
Agreement and acting through its Facility Office unless it has received not less
than five Business Days’ prior notice from that Lender (or, in respect of the
Security Documents, the Security Agent) to the contrary in accordance with the
terms of this Agreement.

 

  27.13.2 Each Lender shall supply the Agent and the Security Agent with any
information required by the Agent or the Security Agent in order to make
calculations or determinations under the Finance Documents.

 

  27.13.3 Each Lender shall supply the Agent with any information that the
Security Agent may reasonably specify (through the Agent) as being necessary or
desirable to enable the Security Agent to perform its functions as Security
Agent. Each Lender shall deal with the Security Agent exclusively through the
Agent and shall not deal directly with the Security Agent.

 

27.14 Credit appraisal by the Lenders

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent, the Security Agent and the Arranger that it has been, and
shall continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with any
Finance Document including but not limited to:

 

  27.14.1 the financial condition, status and nature of each member of the
Group;

 

  27.14.2 the legality, validity, effectiveness, adequacy or enforceability of
any Finance Document and the Transaction Security Document and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the
Transaction Security Document;

 

  27.14.3 whether that Finance Party has recourse, and the nature and extent of
that recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security Document or the
transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document;

 

  27.14.4 the adequacy, accuracy and/or completeness of the Information Package,
the Reports and any other information provided by the Agent any Party or by any
other person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

  27.14.5 the right or title of any person in or to, or the value or sufficiency
of any part of the property over which any Transaction Security is given.

 

- 72 -



--------------------------------------------------------------------------------

27.15 Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (after
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

27.16 Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

27.17 Reliance and engagement letters

Each Finance Party confirms that each of the Arranger the Agent and the Security
Agent has authority to accept on its behalf and ratifies the acceptance on its
behalf of any letters or reports already accepted by the Arranger, Security
Agent or Agent the terms of any reliance letter or engagement letters relating
to the Information Package, the Reports or any reports or letters provided by
accountants in connection with the Finance Documents or the transactions
contemplated in the Finance Documents and to bind it in respect of the
Information Package, those Reports, reports or letters and to sign such letters
on its behalf and further confirms that it accepts the terms and qualifications
set out in such letters.

 

28. CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:

 

  28.1.1 interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;

 

  28.1.2 oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

  28.1.3 oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

 

29. SHARING AMONG THE FINANCE PARTIES

 

29.1 Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 30 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

 

  29.1.1 the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent;

 

  29.1.2 the Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Agent and distributed in accordance
with Clause 30 (Payment mechanics), without taking account of any Tax which
would be imposed on the Agent in relation to the receipt, recovery or
distribution; and

 

- 73 -



--------------------------------------------------------------------------------

  29.1.3 the Recovering Finance Party shall, within three Business Days of
demand by the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to
such receipt or recovery less any amount which the Agent determines may be
retained by the Recovering Finance Party as its share of any payment to be made,
in accordance with Clause 30.6 (Partial payments).

 

29.2 Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 30.6 (Partial payments).

 

29.3 Recovering Finance Party’s rights

 

  29.3.1 On a distribution by the Agent under Clause 29.2 (Redistribution of
payments), the Recovering Finance Party shall be subrogated to the rights of the
Finance Parties which have shared in the redistribution.

 

  29.3.2 If and to the extent that the Recovering Finance Party is not able to
rely on its rights under paragraph 29.3.1 above, the relevant Obligor shall be
liable to the Recovering Finance Party for a debt equal to the Sharing Payment
which is immediately due and payable.

 

29.4 Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

  29.4.1 each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 29.2 (Redistribution of payments) shall, upon request
of the Agent, pay to the Agent for account of that Recovering Finance Party an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay); and

 

  29.4.2 that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor shall be liable to the
reimbursing Finance Party for the amount so reimbursed.

 

29.5 Exceptions

 

  29.5.1 This Clause 33 shall not apply to the extent that the Recovering
Finance Party would not, after making any payment pursuant to this Clause, have
a valid and enforceable claim against the relevant Obligor.

 

  29.5.2 Unless agreed otherwise, a Recovering Finance Party is not obliged to
share with any other Finance Party any amount which the Recovering Finance Party
has received or recovered as a result of taking legal or arbitration
proceedings, if:

 

  (a) it notified the other Finance Party of the legal or arbitration
proceedings; and

 

  (b) the other Finance Party had an opportunity to participate in those legal
or arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

- 74 -



--------------------------------------------------------------------------------

30. PAYMENT MECHANICS

 

30.1 Payments to the Agent

 

  30.1.1 On each date on which an Obligor or a Lender is required to make a
payment under a Finance Document that Obligor or Lender shall make the same
available to the Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.

 

  30.1.2 Payment shall be made to such account in the principal financial centre
of the country of that currency with such bank as the Agent specifies.

 

30.2 Use of funds on Borrower’s accounts

 

  30.2.1 On each date on which an Obligor is required to make a payment under a
Finance Document, monies standing to the credit of an account of the Borrower
may be applied by the Agent in or towards discharge of the Borrower’s
obligations under the Finance Documents.

 

  30.2.2 The Agent shall not be responsible to the Obligors for the non-payment
of any of the Borrower’s obligations which could be paid out of moneys standing
to the credit of any account of the Borrower nor shall the Agent be liable for
any withdrawal from an account wrongly made (except for gross negligence, fraud
or wilful misconduct) by the Agent.

 

30.3 Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 30.4 (Distributions to an Obligor) and Clause 30.5
(Clawback), be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days’
notice with a bank in a principal financial centre in Warsaw or London.

 

30.4 Distributions to an Obligor

The Lender may (with the consent of the Obligor or in accordance with Clause 31
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

30.5 Clawback

 

  30.5.1 Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

 

  30.5.2 If the Agent pays an amount to another Party and it proves to be the
case that the Agent had not actually received that amount, then the Party to
whom that amount (or the proceeds of any related exchange contract) was paid by
the Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

 

- 75 -



--------------------------------------------------------------------------------

30.6 Partial payments

 

  30.6.1 If the Agent receives a payment that is insufficient to discharge all
the amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 

  (a) first, in or towards payment pro rata of any unpaid fees, costs and
expenses due to the Agent, the Security Agent or the Arranger under the Finance
Documents;

 

  (b) secondly, in or towards payment pro rata of any accrued interest or
commission due but unpaid under this Agreement;

 

  (c) thirdly, in or towards payment pro rata of any principal due but unpaid
under this Agreement; and

 

  (d) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

  30.6.2 The Lender may vary the order set out in paragraphs (b) to (d) of
sub-clause 30.6.1 above.

 

  30.6.3 Sub-clauses 30.6.1 and 30.6.2 above will override any appropriation
made by an Obligor.

 

30.7 No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

30.8 Business Days

 

  30.8.1 Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

 

  30.8.2 During any extension of the due date for payment of any principal or
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

 

30.9 Currency of account

 

  30.9.1 Subject to sub-clauses 30.9.2 to 30.9.5 below, USD is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

 

  30.9.2 A repayment of an Advance or Unpaid Sum or a part of an Advance or
Unpaid Sum shall be made in the currency in which that Advance or Unpaid Sum is
denominated on its due date.

 

  30.9.3 Each payment of interest shall be made in the currency in which the sum
in respect of which the interest is payable was denominated when that interest
accrued.

 

  30.9.4 Each payment in respect of costs, expenses or Taxes shall be made in
the currency in which the costs, expenses or Taxes are incurred.

 

  30.9.5 Any amount expressed to be payable in a currency other than USD shall
be paid in that other currency.

 

- 76 -



--------------------------------------------------------------------------------

30.10 Change of currency

 

  30.10.1 Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognised by the central bank of any country
as the lawful currency of that country, then:

 

  (a) any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Lender (after consultation with the Borrower); and

 

  (b) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Lender (acting reasonably).

 

  30.10.2 If a change in any currency of a country occurs, this Agreement will,
to the extent the Lender (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

 

30.11 Disruption to Payment Systems etc.

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Borrower or a Lender that a Disruption
Event has occurred:

 

  30.11.1 the Agent may, and shall if requested to do so by the Borrower,
consult with the Borrower with a view to agreeing with the Borrower such changes
to the operation or administration of the Facility as the Agent may deem
necessary in the circumstances;

 

  30.11.2 the Agent shall not be obliged to consult with the Borrower in
relation to any changes mentioned in paragraph 30.11.1 if, in its opinion, it is
not practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

  30.11.3 any such changes agreed upon by the Agent and the Borrower shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of Clause
36 (Amendments and Waivers); and

 

  30.11.4 the Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Agent) arising as a result of its taking, or failing to take,
any actions pursuant to or in connection with this Clause 30.11.

 

31. SET-OFF

Each Finance Party may set off any obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any obligation owed by that Finance Party to that Obligor, regardless of
the place of payment, booking branch or currency of either obligation. If the
obligations are in different currencies, each Finance Party may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of the set-off.

 

- 77 -



--------------------------------------------------------------------------------

32. NOTICES

 

32.1 Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

32.2 Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  32.2.1 in the case of the Borrower, that identified with its name below;

 

  32.2.2 in the case of any other Obligor or a Lender (other than the Original
Lender), that notified in writing to the Agent on or prior to the date on which
it becomes a Party; and

 

  32.2.3 in the case of the Agent and the Security Agent, that identified with
its name below,

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.

 

32.3 Delivery

 

  32.3.1 Any communication or document made or delivered by one person to
another under or in connection with the Finance Documents will only be
effective:

 

  (a) if by way of fax, when received in legible form; or

 

  (b) if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 32.2 (Addresses), if addressed to that department
or officer.

 

  32.3.2 Any communication or document to be made or delivered to the Agent or
the Security Agent will be effective only when actually received by the it and
then only if it is expressly marked for the attention of the department or
officer identified with the its signature below (or any substitute department or
officer as it shall specify for this purpose).

 

  32.3.3 Any communication or document made or delivered to the Investor in
accordance with this Clause will be deemed to have been made or delivered to
each of the Obligors.

 

32.4 English language

 

  32.4.1 Any notice given under or in connection with any Finance Document must
be in English.

 

- 78 -



--------------------------------------------------------------------------------

  32.4.2 All other documents provided under or in connection with any Finance
Document must be:

 

  (a) in English; or

 

  (b) if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

33. CALCULATIONS AND CERTIFICATES

 

33.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by the
Lender are prima facie evidence of the matters to which they relate.

 

33.2 Certificates and Determinations

Any certification or determination by the Lender of a rate or amount under any
Finance Document is, in the absence of manifest error, conclusive evidence of
the matters to which it relates.

 

33.3 Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

34. PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

35. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under the Finance Documents shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

36. AMENDMENTS AND WAIVERS

Any term of the Finance Documents may be amended or waived only with the consent
of the Lender and the Obligors and any such amendment or waiver will be binding
on all Parties.

 

37. COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

- 79 -



--------------------------------------------------------------------------------

38. GOVERNING LAW

This Agreement is governed by Polish law.

 

39. ENFORCEMENT

 

39.1 Polish courts

The court relevant for the location of the Lender’s branch in Warsaw at ul.
Marszałkowska 142 has exclusive jurisdiction to settle any dispute (a “Dispute”)
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or the
consequences of its nullity).

 

39.2 Convenient Forum

The parties agree that the court referred to in Clause 39.1 is an appropriate
and convenient court to settle Disputes between them and, accordingly, that they
will not argue to the contrary.

 

39.3 Non-exclusive Jurisdiction

This Clause 39 is for the benefit of the Lender only. As a result and
notwithstanding Clause 39.1 (Polish Courts), it does not prevent the Lender from
taking proceedings relating to a Dispute (“Proceedings”) in any other courts
with jurisdiction. To the extent allowed by law, the Lender may take concurrent
Proceedings in any number of jurisdictions.

 

39.4 Service of process

 

  39.4.1 Each Obligor (other than the Borrower) agrees that the documents which
start any Proceedings and any other documents required to be served in relation
to those Proceedings may be served on it, at the Lender’s discretion, at its
registered office or at the registered office of the Borrower.

 

  39.4.2 If the appointment of the person mentioned in this Clause 39.4.1 ceases
to be effective, the relevant Obligor shall immediately appoint another person
in Poland to accept service of process on its behalf in Poland. If an Obligor
fails to do so (and such failure continues for a period of not less than
fourteen days), the Lender is hereby irrevocably authorised by each the Obligors
to appoint such a person in the name and on behalf of each Obligor. Nothing
contained herein shall restrict the right to serve process in any other manner
allowed by law. This Clause 39.4.1 applies to Proceedings in Poland and to
Proceedings elsewhere.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

- 80 -



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL PARTIES

The Original Guarantors

 

Name of Original Guarantor

  

Registration number (or equivalent,

if any)

CENTRAL EUROPEAN DISTRIBUTION CORPORATION INC.

   54-1865271 (TIN)

ASTOR SP. Z O.O.

   0000035560

BOLS SP. Z O.O.

   0000013113

BOTAPOL HOLDING B.V.

   27182495

CAREY AGRI INTERNATIONAL-POLAND SP. Z O.O.

   0000051098

DAKO-GALANT PRZEDSIEBIORSTWO HANDLOWO PRODUKCYJNE SP. Z O.O

   0000035408

DAMIANEX S.A.

   0000108201

DELIKATES SP. Z O.O.

   0000005942

IMPERIAL SP. Z O.O.

   0000232064

KROKUS SP. Z O.O.

   0000108575

MIRO SP. Z O.O.

   0000065440

MTC SP. Z O.O.

   0000141499

MULTI-EX S.A.

   0000034424

ONUFRY S.A.

   0000044301

PANTA HURT SP. Z O.O.

   0000065197

POLNIS DYSTRYBUCJA SP. Z O.O.

   0000214976

POLSKIE HURTOWNIE ALKOHOLI SP. Z O.O.

   0000072448

PRZEDSIEBIORSTWO DYSTRYBUCJI ALKOHOLI AGIS S.A.

   0000103408

PWW SP. Z O.O.

   0000022968

 

- 81 -



--------------------------------------------------------------------------------

The Original Lenders

 

Name of Original Lender

   Commitments (USD)

BANK HANDLOWY W WARSZAWIE S.A.

   40,000,000

Total

   40,000,000

 

- 82 -



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

Part A

Conditions precedent to initial Utilisation

All the documents provided in accordance with this Schedule 2 shall be in the
form and substance satisfactory to the Lender. Further, all the copies shall be
delivered as certified copies in accordance with Clause 1.2 (d) of this
Agreement).

 

1. The Obligors

 

1.1 Copies of the constitutional documents of each Obligor (including the
excerpts from the relevant registers).

 

1.2 A copy of a resolution of the Management Board of each of the Obligors:

 

  (a) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it shall execute the Finance
Documents to which it is a party;

 

  (b) authorising a specified person or persons to execute the Finance Documents
to which it is a party on its behalf (provided that this condition does not
apply to Obligors incorporated in Poland which execute Finance Documents in
accordance with their representation requirements); and

 

  (c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

 

1.3 A specimen of the signature of each person authorised on behalf of an
Obligor to enter into or witness the entry into of any Finance Document and a
copy of each such person’s passport or national identity card.

 

1.4 A certificate of each of the Obligors confirming that borrowing or
guaranteeing respectively, as appropriate, the Total Commitments would not cause
any borrowing, guaranteeing or similar limit binding on an Obligor to be
exceeded.

 

1.5 A copy of the resolution of the Shareholder’s Meeting of each Obligor to the
extent that such resolution is required by the relevant Obligor’s constitutional
documents or by law.

 

1.6 A copy of the resolution of the Supervisory Board of each Obligor to the
extent that such resolution is required by the relevant Obligor’ constitutional
documents or by law.

 

1.7 A copy of share register of the Borrower.

 

1.8 A certificate of an authorised signatory of each Obligor certifying that
each copy document relating to it specified in this Schedule is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

 

1.9 Up-to-date tax and ZUS certificates confirming that Borrower has no
outstanding tax or social charges liabilities.

 

- 83 -



--------------------------------------------------------------------------------

2. Legal opinions

 

2.1 The following legal opinions, each addressed to the Lender:

 

  (a) A legal opinion of Clifford Chance Janicka, Namiotkiewicz, Dębowski i
wspólnicy sp. komandytowa, legal advisers to the Lender in respect of Polish
law.

 

  (b) A legal opinion of Dewey & LeBoeuf LLP, legal advisers to the Borrower as
to the matters of the laws of the state of New York (USA) and the Delaware
General Corporation Law confirming no violation of any provisions of the
Indenture by the Finance Documents, capacity and due representation of Central
European Distribution Corporation Inc. and that no consent of ING Bank N.V.,
London Branch is needed for establishment of the security interests under the
Security Documents.

 

3. Finance Documents

 

3.1 This Agreement.

 

3.2 The Fee Letter.

 

4. Security Documents

 

4.1 The Intercreditor Agreement.

 

4.2 A registered pledge and a financial pledge over all the shares in the
Borrower securing the Total Commitments (including all notices and
acknowledgements, and a power of attorney to perform shareholder’s rights as
well as a power of attorney to execute a pledge agreement over the new shares in
the Borrower), together with a proof of filing for registration and evidence of
payment of relevant court fees.

 

4.3 Excerpts from the register of registered pledges confirming the absence of
any pledge on shares in the Borrower, other than Existing Security.

 

4.4 Prove of filling an application to obtain an excerpts from the register of
fiscal pledges confirming the absence of any pledge on shares of the Borrower.

 

4.5 Submission to Execution of each Obligor.

 

4.6 Copies of all consents and other documents necessary for the purpose of
creating the Security in accordance with the Finance Documents.

 

4.7 Consent of Bank Zachodni WBK S.A. to sign relevant Finance Documents.

 

5. Financial Statements and Reports

 

5.1 Copies of the Original Financial Statements of all the Obligors.

 

5.2 A copy of the Group structure chart in the form and substance satisfactory
to the Lender (incorporating intra-group loans) showing the structure of the
Acquisition and the structure of the Group after the Acquisition.

 

5.3 The Funds Flow Memorandum.

 

5.4 The Reports.

 

6. Acquisition

 

6.1 Copies of the Acquisition Documents.

 

- 84 -



--------------------------------------------------------------------------------

7. Other Documents and Evidence

 

7.1 A copy of the Shareholders’ Agreement.

 

7.2 A copy of any other Authorisation or other document, opinion or assurance
which the Lender considers to be necessary (if it has notified the Borrower
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

 

- 85 -



--------------------------------------------------------------------------------

Part B

Conditions Precedent required to be

delivered by an Additional Guarantor

 

1. An Accession Letter, duly executed by the Additional Guarantor and the
Borrower.

 

2. Copies of the constitutional documents of the Additional Guarantor (including
the excerpt from the relevant register).

 

3. A copy of a resolution of the Management Board of the Additional Guarantor:

 

  (a) approving the terms of, and the transactions contemplated by, the
Accession Letter and resolving that it shall execute the Accession Letter;

 

  (b) authorising a specified person or persons to execute the Accession Letter
(provided that this condition does not apply to an Additional Guarantor
incorporated in Poland which executes the Accession Letter in accordance with
its representation requirements).

 

4. The Submission to Execution for the Additional Guarantor.

 

5. A specimen of the signature of each person authorised to execute the
Accession Letter and a copy of each such person’s passport or national identity
card.

 

6. A certificate of the Additional Guarantor confirming that borrowing or
guaranteeing respectively, as appropriate, the Total Commitments would not cause
any borrowing, guaranteeing or similar limit binding on the Additional Guarantor
to be exceeded.

 

7. A copy of the resolution of the Shareholders’ Meeting of the Additional
Guarantor to the extent that such resolution is required by the Additional
Guarantor’s constitutional documents or by law.

 

8. A copy of the resolution of the Supervisory Board of the Additional Guarantor
to the extent that such resolution is required by the relevant the Additional
Guarantor’s constitutional documents or by law.

 

9. If the Additional Guarantor is a Polish entity, a copy of its share register.

 

10. A certificate of an authorised signatory of each of the Additional Guarantor
certifying that each copy document relating to it specified in this Part B is
correct, complete and in full force and effect as at a date no earlier than the
date of this Agreement.

 

11. If the Additional Guarantor is a Polish entity, up-to-date (but in any event
issued not earlier than 30 days prior to the date of the Accession Letter) tax
and ZUS certificates confirming that the Additional Guarantor has no outstanding
tax or social charges liabilities

 

12. The following legal opinions, each addressed to the Lender:

 

  (a) A legal opinion of Clifford Chance Janicka, Namiotkiewicz, Dębowski i
wspólnicy sp. komandytowa, legal advisers to the Lender in respect of Polish
law.

 

- 86 -



--------------------------------------------------------------------------------

  (b) If the Additional Guarantor is not a Polish company, a legal opinion of
advisers to the Borrower in respect of capacity, due representation and valid
representation of the Additional Guarantor.

 

13. To the extent not otherwise previously delivered pursuant to the terms of
any Finance Document, the latest audited and unaudited financial statements of
the Additional Guarantor and the latest available management accounts.

 

14. Evidence satisfactory to the Lender that all regulatory consents and
approvals required under applicable laws have been received.

 

15. A copy of any other Authorisation or other document, opinion or assurance
which the Lender considers to be necessary or desirable (if it has notified the
Additional Guarantor accordingly) in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

 

- 87 -



--------------------------------------------------------------------------------

SCHEDULE 3

UTILISATION REQUEST

From: [Borrower]

To: [Lender]

Dated:

Dear Sirs

Carey Agri International-Poland Sp. z o.o. – USD 40,000,000 Facility Agreement

dated 2 July 2008 (the “Agreement”)

 

1. We refer to the Agreement. This is a Utilisation Request in respect of the
Facility. Terms defined in the Agreement have the same meaning in this
Utilisation Request unless given a different meaning in this Utilisation
Request.

 

2. We wish to borrow an Advance on the following terms:

 

Proposed Utilisation Date:    [            ] (or, if that is not a Business Day,
the next Business Day) Currency of Advance:    [            ] Amount:   
[        ] or, if less, the Available Facility Interest Period:   
[            ]

 

3. We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4. The proceeds of this Advance should be credited to [account].

 

5. This Utilisation Request is irrevocable.

 

    Yours faithfully        

 

      authorised signatory for     Carey Agri International-Poland Sp. z o.o.  

 

* delete as appropriate

 

- 88 -



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF ACCESSION LETTER

To: [Lender]

From: [Subsidiary] and [Borrower]

Dated:

Dear Sirs

Carey Agri International-Poland Sp. z o.o. – USD 40,000,000 Facility Agreement

dated 2 July 2008 (the “Agreement”)

 

1. We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 

2. [Subsidiary] agrees to become an Additional Guarantor and to be bound by the
terms of the Agreement as an Additional Guarantor pursuant to Clause 26.2
(Additional Guarantors) of the Agreement. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction].

 

3. [Subsidiary’s] administrative details are as follows:

Address:

Fax No:

Attention:

 

4. This Accession Letter is governed by Polish law.

 

[Borrower]    [Subsidiary]

 

- 89 -



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF COMPLIANCE CERTIFICATE

To: [Lender]

From: [Borrower]

Dated:

Dear Sirs

Carey Agri International-Poland Sp. z o.o. – USD 40,000,000 Facility Agreement

dated 2 July 2008 (the “Agreement”)

 

1. We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

2. We confirm that:

 

  (a) the Net Leverage Ratio is [            ]; and

 

  (b) [the Consolidated Coverage Ratio is [            ].]*

 

3. [We confirm that no Default is continuing.]**

 

Signed:  

 

     

 

Director       Director of       of [Borrower]       [Borrower]

 

* This only needs to be included in Compliance Certificates relating to a
semi-annual Testing Date (that is, relating to a 12 Month period ending on
30 June or 31 December).

** If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

 

- 90 -



--------------------------------------------------------------------------------

SCHEDULE 6

EXISTING SECURITY

 

Company

  

Type of security

   Subject of security Credit Facility Agreement with Fortis Bank Polska S.A.

Credit facility agreement dated

31.03.2006 for

PLN 80,500,000

 

(extension of the facility agreement

concluded prior to Indenture of 2005)

 

Carey Agri

 

MTC

 

MIRO

 

“DELIKATES”, MULTI-EX

 

“PANTA-HURT”

 

“POLSKIE HURTOWNIE ALKOHOLI”

 

ASTOR

 

“IMPERIAL”

 

“POLNIS-DYSTRYBUCJA”

 

“DAKO-GALANT”

 

“ONUFRY”

 

“FINE WINE & SPIRITS (FWS)”

 

PWW

 

“SAOL DYSTRYBUCJA”

 

PRZEDSIĘBIOSTWO DYSTRYBUCJI ALKOHOLI “AGIS”

 

“DAMIANEX”

 

“KROKUS”

 

“BOLS”

   registered pledge    registered pledge over inventory


of MTC Sp. z o.o., Miro Sp. z

o.o., Delikates Sp. z o.o., Multi-Ex

S. A., Panta-Hurt Sp. z o.o.

 

- 91 -



--------------------------------------------------------------------------------

Credit Facility Agreement with Fortis Bank Austria N.V., Fortis Bank Polska S.A.
and Bank

Pekao S.A.

 

Credit facility agreement dated 21.12.2007 for

PLN 300,000,000

 

CAREY AGRI INTERNATIONAL -POLAND sp. z o.o.

  

Promissory Notes of the Borrower, “MTC” Sp. z o.o.

 

“MIRO” Sp. z o.o.,

 

“DELIKATES” Sp. z o.o., MULTI-EX S.A.

 

“PANTA-HURT” Sp. z o.o. “POLSKIE HURTOWNIE ALKOHOLI” Sp. z o.o.

 

“ASTOR” Sp. z o.o.

 

“IMPERIAL” Sp. z o.o.

 

“POLNIS-DYSTRYBUCJA” Sp. z o.o.

 

“DAKO-GALANT” Przedsiębiorstwo Handlowo Produkcyjne Sp. z o.o.

 

“ONUFRY” S.A.,

 

“PWW” Sp. z o.o.

 

PRZEDSIĘBIOSTWO DYSTRYBUCJI ALKOHOLI “AGIS” Sp. z o.o.

 

“DAMIANEX” S.A.

 

“KROKUS” Sp. z o.o.

 

“BOLS” Sp. z . o.o.,

 

“BOTAPOL HOLDING” B.V.

 

financial and registered pledge over the shares

   financial and registered pledge over the shares in Przedsiębiorstwo Polmos
Białystok S.A.(4,039,680 shares acquired in public tenders and squeez-outs) and
registered pledge over the share in Bols Hungary

 

- 92 -



--------------------------------------------------------------------------------

Credit Facility Agreement with Bank Pekao S.A.

 

Framework credit facility agreement (overdrafts)

dated 29.03.2007 for

PLN 118,500,000

 

(extension of the facility agreement concluded prior to Indenture of 2005)

 

Carey Agri

 

PHA

 

ASTOR

 

Damianex

 

AGIS

 

Onufry

 

Dako Galant

 

SAOL

 

Polnis

 

Impersial

 

Krokus

 

PHS

   Registered pledge; Suretiship; Power of Attorney to current bank account;
Assignment of rights; Sponsor Declaration issued by Central European
Distribution Corporation    registered pledge over inventory (excluding the
inventory of PHS);

 

- 93 -



--------------------------------------------------------------------------------

Credit Facility Agreement with BRE Bank S.A.

 

Credit Facility dated 31.08.2007 (as amended on 21 April 2008) for

PLN 80,500,000

 

Carey Agri,

 

Bols,

 

PWW,

 

MTC,

 

PHA,

 

Agis,

 

Onufry

   Promissory notes of Carey Agri, Bols Sp. z o.o., PWW Sp. zo.o, MTC Sp. z
o.o., PHA Sp. z o.o, Agis Sp. z o.o., Onufry S.A.    N/A

 

- 94 -



--------------------------------------------------------------------------------

Credit Facility Agreement with Bank Zachodni WBK S.A.

 

USD 50,000,000 Facilities Agreement dated 24 April 2008 for Bols sp. z o.o. with
Bank Zachodni WBK S.A. (USD Term and Overdraft Facilities Agreement)   

Original Guarantors:

 

Central European Distribution Corporation, Astor sp. z o.o.; Bols sp. z o.o.,
Botapol Holding B.V., Carey Agri International-Poland sp. z o.o.; Dako-Galant
Przedsiębiorstwo Handlowo Produkcyjne sp. z o.o.; Damianex S.A., Delikates sp. z
o.o., Imperial sp. z o.o., Krokus sp. z o.o., Miro sp. z o.o., MTC sp. z o.o.,
Multi-ex S.A., Onufry S.A., Panta Hurt sp. z o.o., Polnis Dystrybucja sp. z
o.o., Polskie Hurtownie Alkoholi sp. z o.o.; Przedsiębiorstwo Dystrybucji
Alkoholi Agis S.A.; PWW sp. z o.o.;

 

Submission to execution; Power of Attorney to the bank account of Bols sp. z
o.o. at BZ WBK.

   financial and registered pledge over the shares in Bols sp. z o.o. (47.065
shares) and pledge over shares in Copecresto Enterprises Limited

 

- 95 -



--------------------------------------------------------------------------------

Indenture with The Bank of New York and ING Bank N.V., London Branch

 

Indenture dated 25.07.2005 for

EUR 325,000,000.00

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

  

Guarantors:

 

Carey Agri International-Poland sp. z o.o.; Onufry S.A.; Multi-Ex S.A.; Astor
sp. z o.o.; Polskie Hurtownie Alkoholi sp. z o.o.; MTC sp. z o.o.;
Przedsiębiorstwo Dystrybucji Alkoholi Agis S.A.; Dako-Galant Przedsiębiorstwo
Handlowo Produkcyjne sp. z o.o.; Damianex S.A.; PWW sp. z o.o.; Miro sp. z o.o.;
Botapol Holding B.V.; Bols sp. z o.o.; Delikates sp. z o.o.; Panta Hurt sp. z
o.o.; Polnis Dystrybucja sp. z o.o.; Imperial sp. z o.o.; Krokus sp. z o.o.

  

registered pledge over shares of each Guarantor

 

financial and registered pledge over shares of Polmos Białystok S.A. (4,039,680
shares acquired in public tenders and squeeze-outs) and registered pledge over
the share in Bols Hungary – with pari passu ranking for the banks established in
connection with the Credit Facility Agreement for PLN 300,000,000.00 as
described above

 

pledge over the shares of Copecresto Enterprises Limited

 

- 96 -



--------------------------------------------------------------------------------

SCHEDULE 7

CEDC GROUP UNDERTAKINGS (BASED ON INDENTURE)

 

1. DEFINITIONS AND INTERPRETATION

 

1.2 Definitions used in this Schedule

In this Schedule: “consolidated” with respect to any Person refers to such
Person consolidated with its Restricted Subsidiaries, and excludes from such
consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary
were not an Affiliate of such Person. In addition, for purposes of the following
definitions and this Schedule generally, all ratios and computations based on
GAAP shall be made in accordance with GAAP and shall be based upon the
consolidated financial statements of the Investor and its Subsidiaries prepared
in conformity with GAAP.

As used in this Schedule, the following terms shall have the following meanings:

 

  1.2.1 “Acquired Debt” means, with respect to any specified Person:

 

  (a) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated, amalgamated or otherwise combined with or into or became a
Restricted Subsidiary of such specified Person, whether or not such Indebtedness
is incurred in connection with, or in contemplation of, such other Person
merging, consolidating, amalgamating or otherwise combining with or into, or
becoming a Restricted Subsidiary of, such specified Person; and

 

  (b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person,

provided that Indebtedness of such Person which is redeemed, defeased, retired
or otherwise repaid at the time of or immediately upon consummation of such
asset acquisition or the transactions by which such Person is merged or
consolidated with or into the Investor or any Restricted Subsidiary or becomes a
Restricted Subsidiary shall not constitute Acquired Debt.

 

  1.2.2 “Additional Amounts” has the meaning set forth in Section 4.17
(Additional Amounts) of the Indenture.

 

  1.2.3 “Affiliate” of any specified Person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition: (i) the terms “controlling”, “controlled by” and “under common
control with” have correlative meanings and (ii) “Affiliate” shall include funds
advised by the specified Person.

 

  1.2.4 “Affiliate Transaction” has the meaning set forth in Section 2.11.

 

  1.2.5

“Asset Sale” means: (i) the sale, lease, conveyance or other disposition of any
assets or rights; provided that the sale, conveyance or other disposition of all
or substantially all of the assets of the Investor and its Restricted
Subsidiaries taken as

 

- 97 -



--------------------------------------------------------------------------------

 

a whole or of assets of Carey Agri and its Restricted Subsidiaries taken as a
whole will be governed the provisions of Section 2.13 (Merger, Consolidation or
Sale of Assets) and not by the provisions of Section 2.10 (Asset Sales); and
(ii) the issuance of Equity Interests in any Restricted Subsidiary of the
Investor or the sale of Equity Interests in any of its Subsidiaries.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

 

  (a) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $500,000;

 

  (b) a transfer of assets between or among the Investor and its Restricted
Subsidiaries,

 

  (c) an issuance of Equity Interests by a Restricted Subsidiary of the Investor
to the Investor or to a Restricted Subsidiary of the Investor;

 

  (d) the sale or lease of products (including, for the avoidance of doubt, user
terminals), services or accounts receivable in the ordinary course of business
and any sale or other disposition of damaged, worn-out or obsolete assets in the
ordinary course of business;

 

  (e) the sale or other disposition of cash or Cash Equivalents;

 

  (f) a Restricted Payment or Permitted Investment that is permitted by
Section 4.4 (Limitation on Restricted Payments) hereof;

 

  (g) the waiver, compromise, settlement, release or surrender of any right or
claim in the ordinary course of business; and

 

  (h) the sale or other disposition or assets received by the Investor or any of
its Restricted Subsidiaries in compromise or settlement of claims of the
Investor or any of its Restricted Subsidiaries; provided however that the net
cash proceeds of such sale or disposition are applied in accordance with
provisions of Section 2.10 (Asset Sales).

 

  1.2.6 “Asset Sale Offer” means an offer to the Lender, Note holders and all
holders of other Indebtedness that is pari passu with the Notes or the Finance
Documents to prepay such indebtedness to such persons pro rata in accordance
with provisions of this Schedule 7.

 

  1.2.7 “Attributable Debt” in respect of a sale and leaseback transaction
means, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction including any period for which such lease
has been extended or may, at the option of the lessor, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation”.

 

  1.2.8 “Available Facility” has the meaning given to it in Clause 1.1
(Definitions).

 

- 98 -



--------------------------------------------------------------------------------

  1.2.9 “Bankruptcy Law” means Title 11, United States Code or any similar
federal, state or foreign law relating to bankruptcy, insolvency, receivership,
winding-up, liquidation, reorganization or relief of debtors.

 

  1.2.10 “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the U.S. Exchange Act, except that in calculating the
beneficial ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the U.S. Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time. The
terms “Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

 

  1.2.11 “Bialystok” means Polmos Bialystok S.A.

 

  1.2.12 “Board of Directors” means:

 

  (a) with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;

 

  (b) with respect to a partnership, the Board of Directors of the general
partner of the partnership;

 

  (c) with respect to a limited liability company, the managing member or
members or any controlling committee of managing members thereof; and

 

  (d) with respect to any other Person, the board or committee of such Person
serving a similar function.

 

  1.2.13 “Bols” means Bols Sp. z o.o.

 

  1.2.14 “Borrowing Base” means 65% of Inventory (determined as of the end of
the most recently ended fiscal quarter for which consolidated financial
statements of the Investor are publicly available) of the Investor and its
Restricted Subsidiaries.

 

  1.2.15 “Botapol” means Botapol Holding B.V.

 

  1.2.16 “Business Day” means any day other than a Saturday, a Sunday or a day
on which banking institutions in the City of London or at a place of payment are
authorized by law, regulation or executive order to remain closed.

 

  1.2.17 “Capital Lease Obligation” means, at the time any determination is to
be made, the amount of the liability in respect of a capital or finance lease
that would at that time be required to be capitalized on a balance sheet in
accordance with GAAP, and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be prepaid by the lessee without payment of a
penalty.

 

  1.2.18 “Carey Agri” means Carey Agri International-Poland Sp. z o.o. (a
limited liability company registered in Poland under number KRS 0000051098).

 

  1.2.19 “Cash Equivalents” means:

 

  (a)

securities (i) issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality of the U.S. government (provided
that the full faith and credit of the United States is pledged in support of
those securities), or (ii) which are denominated in euros and are

 

- 99 -



--------------------------------------------------------------------------------

 

issued by, or directly and fully guaranteed or insured by a member of the
European Union as of 1 January 2004 or the Republic of Poland on the date of
this Agreement, or any agency or instrumentality thereof, in each case having
maturities of not more than six months from the date of acquisition;

 

  (b) certificates of deposit, time deposits and other bank deposits in U.S.
dollars or euro with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case, with any domestic commercial bank having
capital and surplus in excess of $500.0 million and a rating of A-1/P-1 or
better from Moody’s and S&P;

 

  (c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (b) above entered into
with any financial institution meeting the qualifications specified in clause
(b) above;

 

  (d) commercial paper having one of the two highest ratings obtainable from
Moody’s Investors Service, Inc. or Standard & Poor’s Rating Services and in each
case maturing within six months after the date of acquisition; and

 

  (e) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (d) of this
definition.

 

  1.2.20 “Code” means the United States Internal Revenue Code of 1986, as
amended.

 

  1.2.21 “Consolidated Cash Flow” means, with respect to any specified Person
for any period, the Consolidated Net Income of such Person for such period plus,
without duplication:

 

  (a) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

 

  (b) the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

 

  (c) depreciation, amortization and any other non-cash items for such period to
the extent deducted in determining Consolidated Net Income for such period
(other than any non-cash item which requires the accrual of, or a reserve for,
cash charges for any future period) of the Investor and the Restricted
Subsidiaries (including amortization of capitalized debt issuance costs for such
period and any non-cash compensation expense, realized for grants of stock
options or other rights to officers, directors and employees), all of the
foregoing determined on a consolidated basis in accordance with GAAP; plus

 

  (d) minority interests to the extent that such minority interests were
deducted in computing Consolidated Net Income; minus

 

  (e) to the extent they increase Consolidated Net Income, net after-tax
exceptional or non-recurring gains plus;

 

  (f) to the extent they decrease Consolidated Net Income, net after-tax
exceptional or non-recurring losses; minus

 

- 100 -



--------------------------------------------------------------------------------

  (g) to the extent they increase Consolidated Net Income, non-cash items
(including the partial or entire reversal of reserves taken in prior periods,
but excluding reversals of accruals or reserves for cash charges taken in prior
periods and excluding the accrual of revenue in the ordinary course of business)
for such period;

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Restricted Subsidiary of the Investor will be added to Consolidated Net
Income to compute Consolidated Cash Flow of the Investor only in the same
proportion as the relevant Person’s Net Income was included in Consolidated Net
Income.

 

  1.2.22 “Consolidated Coverage Ratio” means with respect to any specified
Person for any period, the ratio of the Consolidated Cash Flow of such Person
for such period to the Fixed Charges of such Person for such period. In the
event that the specified Person or any of its Subsidiaries incurs, assumes,
Guarantees, repays, repurchases or redeems any Indebtedness (other than ordinary
working capital borrowings) or issues, repurchases or redeems preferred shares
subsequent to the commencement of the period for which the Consolidated Coverage
Ratio is being calculated and on or prior to the date on which the event for
which the calculation of the Consolidated Coverage Ratio is made (the
“Calculation Date”), then the Consolidated Coverage Ratio will be calculated
giving pro forma effect to such incurrence, assumption, Guarantee, repayment,
repurchase or redemption of Indebtedness, or such issuance, repurchase or
redemption of preference shares, and the use of the proceeds therefrom as if the
same had occurred at the beginning of the applicable four-quarter reference
period.

In addition, for purposes of calculating the Consolidated Coverage Ratio:

 

  (a) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers, consolidations,
amalgamations or other business combinations and including any related financing
transactions, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date will be given pro forma
effect as if they had occurred on the first day of the four-quarter reference
period and Consolidated Cash Flow for such reference period will be calculated
on a pro forma basis in accordance with Regulation S-X under the U.S. Securities
Act;

 

  (b) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded; and

 

  (c) the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses disposed of prior to the
Calculation Date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any of its Restricted Subsidiaries following the Calculation Date.

 

  1.2.23 “Consolidated Net Income” means, with respect to any Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

 

  (a) the Net Income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Restricted Subsidiary of the Person;

 

- 101 -



--------------------------------------------------------------------------------

  (b) the Net Income of any Restricted Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its shareholders;

 

  (c) the cumulative effect of a change in accounting principles will be
excluded;

 

  (d) notwithstanding clause (a) above, the Net Income of any Unrestricted
Subsidiary will be excluded, whether or not distributed to the specified Person
or one of its Subsidiaries; and

 

  (e) any expenses, charges or other costs related to the Transactions
(including amortization of any such expenses, charges or other costs that have
been capitalized) will be excluded.

 

  1.2.24 “Continuing Directors” means, as of any date of determination, any
member of the Board of Directors of the Investor who:

 

  (a) was a member of such Board of Directors on the date of this Agreement; or

 

  (b) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election.

 

  1.2.25 “Credit Facilities” means, one or more borrowing facilities or
commercial paper facilities, in each case, with banks or other institutional
lenders providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables) or letters
of credit, in each case, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

  1.2.26 “Default” means any event that is, or with the passage of time or the
giving of notice or both would be, an Event of Default.

 

  1.2.27

“Disqualified Shares” means any Equity Interests that, by their terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interests),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interests, in whole or in part, on or prior to the
date that is 91 days after Final Maturity Date. Notwithstanding the preceding
sentence, any Equity Interests that would constitute Disqualified Shares solely
because the holders of the Share Capital have the right to require the Investor
to repurchase such Equity Interests upon the occurrence of a change of control
or an asset sale will not constitute Disqualified Shares if the terms of such
Equity Interests provide that the Investor may not

 

- 102 -



--------------------------------------------------------------------------------

 

repurchase or redeem any such Equity Interests pursuant to such provisions
unless such repurchase or redemption complies with Section 2.2 (Limitation on
Restricted Payments) hereof.

 

  1.2.28 “Equity Interests” of any Person means Share Capital and all warrants,
options or other rights to acquire Share Capital (but excluding any Indebtedness
that is convertible into, or exchangeable for, Share Capital) of any Person.

 

  1.2.29 “Equity Offering” means an underwritten primary public offering of
ordinary shares of the Investor.

 

  1.2.30 “EMU” means economic and monetary union as contemplated in the Treaty
on European Union.

 

  1.2.31 “Euro” or “€” means the single currency of participating member states
of the EMU.

 

  1.2.32 “Euroclear” means Euroclear Bank S.A./N.V., as operator of the
Euroclear system.

 

  1.2.33 “European Union” means the European Union, including any country that
is a member state as of the date of this Agreement, but not including any
country which becomes a member of the European Union after the date of this
Agreement.

 

  1.2.34 “European Council Savings Directive” means the European Council
Directive 2003/48/EC.

 

  1.2.35 “Existing Indebtedness” means Indebtedness of the Investor and its
Subsidiaries in existence on the date of this Agreement, until such amounts are
repaid.

 

  1.2.36 “Fair Market Value” means the value that would be paid by a willing
buyer to a willing seller that is not an Affiliate of the buyer in a transaction
not involving distress or necessity of either party, determined in good faith by
the Board of Directors (unless otherwise provided in this Schedule).

 

  1.2.37 “Finance Document” has the meaning given to it in Clause 1.1
(Definitions).

 

  1.2.38 “Fixed Charges” means, with respect to any specified Person for any
period, the sum, without duplication, of:

 

  (a) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of indebtedness issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capital Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
expenses accrued or paid or payments received pursuant to Hedging Obligations;
plus

 

  (b) the consolidated interest of such Person and its Restricted Subsidiaries
that was capitalized during such period; plus

 

  (c) any interest expense on Indebtedness of another Person that is Guaranteed
by such Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus

 

- 103 -



--------------------------------------------------------------------------------

  (d) the product of (i) all dividends, whether paid or accrued and whether or
not in cash, on any series of preference shares of such Person or any of its
Restricted Subsidiaries, other than dividends on Equity Interests payable solely
in Equity Interests of the Investor (other than Disqualified Shares) or to the
Investor or a Restricted Subsidiary of the Investor, times (ii) a fraction, the
numerator of which is one and the denominator of which is one minus then current
combined statutory income or corporation tax rate of such Person, expressed as a
decimal, in each case, on a consolidated basis and in accordance with GAAP.

 

  1.2.39 “GAAP” means generally accepted accounting principles applicable in the
United States as in effect from time to time.

 

  1.2.40 “Government Securities” means direct obligations of, obligations fully
guaranteed by, or participations in pools consisting solely of obligations of or
obligations guaranteed by any country of the European Union that uses the euro
as its currency and participated in the EMU for the payment of which guarantee
of obligations the full faith and credit of any country of the European Union
that uses the Euro as its currency and participates in the EMU is pledged and
which are not callable or redeemable at the option of the Investor thereof.

 

  1.2.41 “Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

 

  1.2.42 “Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

 

  (a) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

 

  (b) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

 

  (c) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

 

  1.2.43 “Holder” means a Person in whose name a Note is registered on the
Registrar’s or any co-registrar’s books.

 

  1.2.44 “Indebtedness” means, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables),
without duplication, whether or not contingent:

 

  (a) in respect of borrowed money;

 

  (b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

 

- 104 -



--------------------------------------------------------------------------------

  (c) in respect of banker’s acceptances;

 

  (d) representing Capital Lease Obligations or Attributable Debt in respect of
sale and leaseback transactions;

 

  (e) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

 

  (f) representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
Guarantee by the specified Person of any Indebtedness of any other Person.

 

  1.2.45 “Indenture” means the indenture dated 25 July 2005 and made between,
amongst others, the Investor, The Bank of New York (as trustee, principal paying
agent, registrar and transfer agent) and ING Bank N.V. (as note security agent)
relating to EUR 325,000,000 8% senior secured notes due 2012.

 

  1.2.46 “Inventory” means goods held for sale or lease by a Person in the
ordinary course of business, net of any reserve for goods that have been
segregated by such Person to be returned to the applicable vendor for credit, as
determined in accordance with GAAP.

 

  1.2.47 “Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Investor
or any Subsidiary of the Investor sells or otherwise disposes of any Equity
Interests of any direct or indirect Subsidiary of the Investor such that, after
giving effect to any such sale or disposition, such Subsidiary is no longer a
Restricted Subsidiary of the Investor, the Investor will be deemed to have made
an Investment on the date of any such sale or disposition equal to the Fair
Market Value of the Investor Investments in such Subsidiary that were not sold
or disposed of in an amount determined as provided in the final paragraph of
Section 2.2 (Limitation on Restricted Payments) hereof. The acquisition by the
Investor or any Subsidiary of the Investor of a Person that holds an Investment
in a third person will be deemed to be an Investment by the Investor or such
Subsidiary in such third Person in an amount equal to the Fair Market Value of
the Investments held by the acquired Person in such third Person in an amount
determined as provided in the final paragraph of Section 2.2 (Limitation on
Restricted Payments) hereof. Except as otherwise provided in this Schedule, the
amount of an Investment will be determined at the time the Investment is made
and without giving effect to subsequent changes in value.

 

  1.2.48 “Issue Date” means 25 July 2005, the date of original issuance of the
Notes.

 

- 105 -



--------------------------------------------------------------------------------

  1.2.49 “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction.

 

  1.2.50 “Marketable Securities” means Cash Equivalents, Government Securities
and freely tradeable debt securities with a debt rating no lower than A granted
by S&P or A2 granted by Moody’s for so long as such ratings are maintained.

 

  1.2.51 “Material Subsidiary” means, as of any date, any Restricted Subsidiary
whose Consolidated Cash Flow for the most recent twelve-month period for which
financial statements are available exceeds 5.0% of the Consolidated Cash Flow of
the Investor.

 

  1.2.52 “Moody’s” means Moody’s Companys Service, Inc.

 

  1.2.53 “Net Income” means, with respect to any specified person, the net
income (loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preference shares dividends, excluding, however:

 

  (a) any gain or loss, together with any related provision for taxes on such
gain or loss, realized in connection with (i) any Asset Sale or (ii) the
disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and

 

  (b) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss.

 

  1.2.54 “Net Proceeds” means the aggregate cash proceeds received by the
Investor or any of its Restricted Subsidiaries in respect of any Asset Sale
(including, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received in any Asset Sale), net of
the direct costs relating to such Asset Sale, including, without limitation,
legal, accounting and investment banking fees, and sales commissions, and any
relocation expenses incurred as a result of the Asset Sale, taxes paid or
payable as a result of the Asset Sale, in each case, after taking into account
any available tax credits or deductions and any tax sharing arrangements, and
amounts required to be applied to the repayment of Indebtedness, other than
Indebtedness under Credit Facilities, secured by a Lien on the asset or assets
that were the subject of such Asset Sale and any reserve for adjustment in
respect of the sale price of such asset or assets established in accordance with
GAAP.

 

  1.2.55 “Non-Recourse Debt” means Indebtedness:

 

  (a) as to which neither the Investor nor any of its Restricted Subsidiaries
(i) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is directly or indirectly
liable as a guarantor or otherwise or (iii) constitutes the lender;

 

  (b)

no default with respect to which (including any rights that the holders of the
Indebtedness may have to take enforcement action against an Unrestricted

 

- 106 -



--------------------------------------------------------------------------------

 

Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Investor or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its Stated Maturity; and

 

  (c) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Investor or any of its
Restricted Subsidiaries.

 

  1.2.56 “Notes” means each of the 8% Senior Secured Notes issued under the
Indenture.

 

  1.2.57 “Note Security Agent” means ING Bank N.V., London Branch (or, if
applicable, such other person as may from time to time hold the whole or any
part if the security granted under the Note Security Documents) as Note Security
Agent under the Note Security Documents.

 

  1.2.58 “Note Security Documents” has the meaning set out in the Indenture.

 

  1.2.59 “Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

 

  1.2.60 “Officer” means, with respect to any Person, the Chairman of the Board
of Directors, the Chief Executive Officer, the President, the Chief Operating
Officer, or the Chief Financial Officer of such Person.

 

  1.2.61 “Officers’ Certificate” means a certificate signed on behalf of the
Investor, by two Officers of the Investor that meets the requirements of
Section 12.3 (Statements Required in Certificate or Opinion) of the Indenture
and any other relevant provisions of this Schedule. One of the Officers signing
an Officers’ Certificate given pursuant to Section 4.19 (Compliance Certificate;
Notice of Default) of the Indenture should be the principal executive officer or
the principal financial officer of the Investor.

 

  1.2.62 “Opinion of Counsel” means an opinion from legal counsel who is
reasonably acceptable to the Lender, which meets the requirements of
Section 12.3 (Statements Required in Certificate or Opinion) of the Indenture
and any other relevant provisions of this Schedule. The counsel may be an
employee of or counsel to the Investor, any Subsidiary of the Investor or the
Lender.

 

  1.2.63 “Permitted Business” means (i) the production and bottling of vodka and
other alcoholic beverages and sales thereof, (ii) the importing, exporting,
transportation, distribution and sale of beverages (including alcoholic
beverages), cigars and cigarettes and other fast moving consumer goods; and
(iii) any activity or business that is a reasonable extension or expansion of,
or reasonably related to, the business described in the preceding clauses
(i) and (ii).

 

  1.2.64 “Permitted Business Investment” means an Investment in any Person the
primary business of which consists of a Permitted Business.

 

  1.2.65 “Permitted Investments” means:

 

  (a) any Investment in the Investor or in a Restricted Subsidiary of the
Investor;

 

  (b) any Investment in Cash Equivalents or Government Securities;

 

- 107 -



--------------------------------------------------------------------------------

  (c) any Investment by the Investor or any Restricted Subsidiary of the
Investor in a person, if as a result of such Investment:

 

  (i) such person becomes a Restricted Subsidiary of the Investor; or

 

  (ii) such person is merged, consolidated, amalgamated or otherwise combined
with or into, or transfers or conveys substantially all of its assets to, or is
liquidated into, the Investor or a Restricted Subsidiary of the Investor;

 

  (d) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 2.10
(Asset Sales);

 

  (e) any acquisition of assets or Share Capital solely in exchange for the
issuance of Equity Interests (other than Disqualified Shares) of the Investor;

 

  (f) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Investor or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (ii) litigation,
arbitration or other disputes with Persons who are not Affiliates;

 

  (g) Investments represented by Hedging Obligations;

 

  (h) loans or advances to employees made in the ordinary course of business of
the Investor or the Restricted Subsidiary of the Investor in an aggregate
principal amount not to exceed $1.0 million at any one time outstanding;

 

  (i) repurchases of the Notes;

 

  (j) Investments existing on the date of this Agreement and any amendment,
modification, restatement, supplement, extension, renewal, refunding,
replacement or refinancing, in whole or in part, thereof;

 

  (k) Investments constituting Permitted Business Investments, the sum of which
does not exceed the greater of $5.0 million at any time outstanding; and

 

  (l) other Investments in any person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (l) that are at the time outstanding of no more
than $10.0 million.

 

  1.2.66 “Permitted Liens” means:

 

  (a) Liens on the Shares securing Indebtedness and other Obligations under the
Indenture or the Credit Facilities and Hedging Obligations related thereto
respectively permitted to be incurred under Section 2.1 (Incurrence of
Indebtedness and Issuance of Preference Shares);

 

  (b) Liens on Inventory purchased with Indebtedness incurred under Credit
Facilities permitted under Clause (a) of the second paragraph of Section 2.1
(Incurrence of Indebtedness and Issuance of Preference Shares);

 

- 108 -



--------------------------------------------------------------------------------

  (c) Liens in favour of the Investor or the Obligors to secure obligations
which are not pledged to secure Indebtedness owing to third parties;

 

  (d) Liens on property of a person existing at the time such person is merged,
consolidated, amalgamated or otherwise combined with or into the Investor or any
Subsidiary of the Investor; provided that such Liens were in existence prior to
the contemplation of such merger, consolidation, amalgamation or other
combination and do not extend to any assets other than those of the person
merged, consolidated, amalgamated or combined with the Investor or the
Subsidiary;

 

  (e) Liens on property (including Share Capital) existing at the time of
acquisition of the property or of the Restricted Subsidiary which owns the
property by the Investor or any Subsidiary of the Investor; provided that such
Liens were in existence prior to, such acquisition, and not incurred in
contemplation of, such acquisition;

 

  (f) Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of business;

 

  (g) Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by clause (d) of the second paragraph of Section 2.1 (Incurrence of
Indebtedness and Issuance of Preference Shares) covering only the assets
acquired with or financed by such Indebtedness;

 

  (h) Liens existing on the date of this Agreement (including the extension,
re-issuance or renewal of such Liens in connection with Permitted Refinancing
Indebtedness permitted to be incurred under clause (e) of the definition of
Permitted Debt);

 

  (i) Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings instituted within a reasonable period of time and diligently
pursued; provided that any reserve or other appropriate provision as is required
in conformity with GAAP has been made therefor;

 

  (j) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens or other similar Liens, in each case, incurred in the ordinary
course of business;

 

  (k) survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property that were not incurred in connection with Indebtedness and that do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

 

  (l) Liens created for the benefit of the Lender and Liens required to be
provided under the terms of the Indendure;

 

  (m)

Liens securing Hedging Obligations permitted by clause (g) of the second
paragraph under Section 2.1 (Incurrence of Indebtedness and Issuance of
Preference Shares) and any Lien the principal purpose of which is to allow the
setting off or netting of obligations under or in connection with any Hedging

 

- 109 -



--------------------------------------------------------------------------------

 

Obligation, in either case, so long as such Lien is over only (i) the assets
that secure the Indebtedness that is the subject of the relevant Hedging
Obligations or (ii) cash or cash equivalents securing such Hedging Obligations.

 

  (n) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance, other types of social security and other types of
related statutory obligations;

 

  (o) rights of set-off under contracts that do not relate to Indebtedness for
borrowed money;

 

  (p) Liens in favour of customs or revenue authorities to secure payment of
customs duties in connection with the importation of goods in the ordinary
course of business;

 

  (q) Liens resulting from escrow arrangements unrelated to Indebtedness for
borrowed money entered into in connection with a disposition of assets;

 

  (r) any retention of title reserved by any seller of goods or any Lien
imposed, reserved or granted over goods supplied by such seller;

 

  (s) Liens arising out of or in connection with pre-judgment legal process or a
judgement or a judicial awarded relating to security for costs; and

 

  (t) Liens on and pledges of Equity Interests of any Unrestricted Subsidiary
securing any Indebtedness of such Unrestricted Subsidiary;

 

  (u) Liens held by the Investor on the assets or property of a Restricted
Subsidiary to secure Indebtedness of such Restricted Subsidiary owing to and
held by the Investor; and

 

  (v) Liens incurred in the ordinary course of business of the Investor or any
of its Restricted Subsidiaries with respect to obligations that do not exceed
$5.0 million at any one time outstanding.

 

  1.2.67 “Permitted Refinancing Indebtedness” means any Indebtedness of the
Investor or any of its Restricted Subsidiaries issued in exchange for, or the
net proceeds of which are used to refund, refinance, replace, defease or
discharge other Indebtedness of the Investor or any of its Restricted
Subsidiaries (other than intercompany Indebtedness); provided that:

 

  (a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest on the Indebtedness
and the amount of all expenses and premiums incurred in connection therewith);

 

  (b) such Permitted Refinancing Indebtedness has a final Stated Maturity later
than the final Stated Maturity of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

 

  (c)

if the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded is subordinated in right of payment to the Guarantees, such

 

- 110 -



--------------------------------------------------------------------------------

 

Permitted Refinancing Indebtedness has a final Stated Maturity later than the
final Stated Maturity of, and is subordinated in right of payment to, the Notes
and the Guarantees on terms at least as favorable to the Holders of Notes as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and

 

  (d) such Indebtedness is incurred either by the Investor or by the Restricted
Subsidiary who is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded.

 

  1.2.68 “Person” means any individual, corporation, company, partnership, joint
venture, association, joint stock company, trust, unincorporated organization,
limited liability company or government or other entity.

 

  1.2.69 “Principal Paying Agent” has the meaning set forth in Section 2.3
(Registrar and Paying Agent) of the Indenture.

 

  1.2.70 “Proceeds Loan” means one or more loans between Carey Agri, as
borrower, and the Investor, as lender, of the proceeds received by the Investor
from the Notes on their respective dates of issue.

 

  1.2.71 “Proceeds Loan Pledge Agreement” means the agreement governing the
assignment of the Proceeds Loan by the Investor to the Note Security Agent.

 

  1.2.72 “Qualified Expert” means an accounting, appraisal, investment bank or
other firm, in each case, of international standing or another firm with
specialist knowledge in valuing the property, assets or rights that are the
subject of the relevant transaction.

 

  1.2.73 “Record Date” means the Record Dates specified in the Notes.

 

  1.2.74 “Registrar” has the meaning set forth in Section 2.3 (Registrar and
Paying Agent) of the Indenture.

 

  1.2.75 “Related Party” means the spouse of or immediate family member of
William Carey or any trust, corporation, partnership or other entity, the only
beneficiaries, stockholders, partners or owners of which, consist of William
Carey, his spouse, and/or immediate family members of William Carey.

 

  1.2.76 “Restricted Investment” means an Investment other than a Permitted
Investment.

 

  1.2.77 “Restricted Subsidiary” of a Person means any Subsidiary of the
referent Person that is not an Unrestricted Subsidiary.

 

  1.2.78 “S&P” means Standard & Poor’s Ratings Group.

 

  1.2.79 “SEC” means the United States Securities and Exchange Commission, as
from time to time constituted, created under the U.S. Exchange Act, or if at any
time after the execution of this Schedule such commission is not existing and
performing the duties now assigned to it under the U.S. Securities Act and the
U.S. Exchange Act, then the body performing such duties at such time.

 

  1.2.80 “Share Capital” means:

 

  (a) in the case of a corporation, corporate stock;

 

- 111 -



--------------------------------------------------------------------------------

  (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

  (c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

 

  (d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Share Capital, whether or not such debt securities include any
right of participation with Share Capital.

 

  1.2.81 “Shares” has the meaning set out in the Indenture.

 

  1.2.82 “Significant Group” means any group of Restricted Subsidiaries of any
of the Obligors that, taken together (as of the latest audited consolidated
financial statements of such Obligor and its Restricted Subsidiaries), would
constitute a Significant Subsidiary.

 

  1.2.83 “Significant Subsidiary” means any Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the U.S. Securities Act, as such Regulation is in effect
on the date hereof.

 

  1.2.84 “Stated Maturity” means, with respect to any instalment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date of this Agreement, and will not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.

 

  1.2.85 “Subsidiary” means, with respect to any specified Person:

 

  (a) any corporation, association or other business entity of which more than
50% of the total voting power of Share Capital entitled (without regard to the
occurrence of any contingency and after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) to vote in the
election of directors, managers or trustees of the corporation, association or
other business entity is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

 

  (b) any partnership (i) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (ii) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

 

  1.2.86 “Successor the Investor” has the meaning set forth in Section 3
(Successor company).

 

  1.2.87 “Successor Obligor” has the meaning set forth in Section 3 (Successor
company).

 

  1.2.88 “Unrestricted Subsidiary” means any Subsidiary of the Investor that is
designated by the Board of Directors of the Investor as an Unrestricted
Subsidiary in accordance with the provisions summarized under Section 2.16
(Designation of Restricted and Unrestricted Subsidiaries) pursuant to a Board
Resolution, but only to the extent that such Subsidiary:

 

  (a) has no Indebtedness other than Non-Recourse Debt; and

 

- 112 -



--------------------------------------------------------------------------------

  (b) is a Person with respect to which neither the Investor nor any of its
Restricted Subsidiaries has any direct or indirect obligation (i) to subscribe
for additional Equity Interests or (ii) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results.

 

  1.2.89 “U.S. Exchange Act” means the United States Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

 

  1.2.90 “U.S. Securities Act” means the United States Securities Act of 1933,
as amended and the rules and regulations promulgated thereunder.

 

  1.2.91 “Voting Stock” of any Person as of any date means the Share Capital of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

  1.2.92 “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing:

 

  (a) the sum of the products obtained by multiplying (i) the amount of each
then remaining instalment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

 

  (b) then outstanding principal amount of such Indebtedness.

 

  1.2.93 “Wholly Owned Restricted Subsidiary” of any specified Person means a
Restricted Subsidiary of such Person all of the outstanding Equity Interests or
other ownership interests of which (other than directors’ qualifying shares) or
shares required by applicable law to be held by a Person other than the Investor
or a Restricted Subsidiary will at the time be owned by such Person or by one or
more Wholly Owned Restricted Subsidiaries of such Person.

 

1.3 Construction

Unless the context otherwise requires, in this Schedule:

 

  1.3.1 a term has the meaning assigned to it in this Schedule or this
Agreement;

 

  1.3.2 an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;

 

  1.3.3 “or” is not exclusive;

 

  1.3.4 words in the singular include the plural, and words in the plural
include the singular;

 

  1.3.5 provisions apply to successive events and transactions;

 

- 113 -



--------------------------------------------------------------------------------

  1.3.6 “herein”, “hereof” and other words of similar import refer to this
Schedule as a whole and not to any particular Article, Section or other
subdivision; and

 

  1.3.7 all references to “€” or “euro” are to the lawful currency of the
participating member states of the Third Stage of European Economic and Monetary
Union of the Treaty Establishing the European Community.

 

2. UNDERTAKINGS

The undertakings in this Section 2 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or the Available Facility is greater than zero.

 

2.1 Incurrence of Indebtedness and Issuance of Preference Shares

 

  2.1.1 The Investor will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur” any Indebtedness (including Acquired
Debt), and the Investor will not issue any Disqualified Shares and will not
permit any of its Restricted Subsidiaries to issue any preference shares;
provided, however, that the Investor may incur Indebtedness or issue
Disqualified Shares and any Obligor may incur Indebtedness (including Acquired
Debt), if on the date thereof:

 

  (a) if the Consolidated Coverage Ratio for the Investor’s most recently ended
four full fiscal quarters for which publicly available financial statements are
available immediately preceding the date on which such additional Indebtedness
is incurred or such Disqualified Shares are issued would have been no less than
2.25 to 1, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom), as if the additional Indebtedness had been incurred
or Disqualified Shares had been issued, as the case may be, at the beginning of
such four-quarter period; and

 

  (b) no Default or Event of Default will have occurred or be continuing or
would occur as a consequence of incurring the Indebtedness or transactions
relating to such incurrence.

 

  2.1.2 Section 2.1.1 will not prohibit the Incurrence of any of the following
items of Indebtedness (collectively, “Permitted Debt”):

 

  (a) the incurrence by the Investor and its Restricted Subsidiaries of
Indebtedness for working capital purposes under or in the form of one or more
Credit Facilities in an aggregate principal amount at any one time outstanding
under this clause (a) (with Credit Facilities being deemed to have a principal
amount equal to the maximum potential liability of the Investor and its
Restricted Subsidiaries thereunder) not to exceed the greater of:

 

  (i) USD 40.0 million; and

 

  (ii) the Borrowing Base;

provided that the total Indebtedness incurred under this clause (a) by
Restricted Subsidiaries that on the date of such incurrence are not Obligors
shall not exceed USD 10.0 million at any time;

 

- 114 -



--------------------------------------------------------------------------------

  (b) the incurrence by the Investor and its Restricted Subsidiaries of Existing
Indebtedness (other than Indebtedness described in clauses (a) and (c) of this
paragraph);

 

  (c) (i) the incurrence by the Investor and the Obligors of Indebtedness
represented by the Notes and related guarantees on the date of this Agreement
and (ii) the incurrence by the Investor and the Obligors of Indebtedness
pursuant to the Finance Documents;

 

  (d) the incurrence by the Investor or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment used in the business
of the Investor or any of its Restricted Subsidiaries, whether through the
direct purchase of assets or the ordinary shares of any Person owning such
assets (including any Indebtedness deemed to be incurred in connection with such
purchase), in an aggregate principal amount, including all Permitted Refinancing
Indebtedness incurred to refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (d), not to exceed $15.0 million
at any time outstanding; provided that the total Indebtedness incurred under
this clause (4) by a Restricted Subsidiary that is not an Obligor shall not
exceed $5.0 million at any time;

 

  (e) the incurrence by the Investor or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance, replace, defease or discharge Indebtedness (other
than intercompany Indebtedness (provided that the Proceeds Loan may be refunded
or refinanced to the extent required in connection with any permitted
refinancing of the Notes)) that was permitted by this Schedule to be incurred
under the first paragraph of this covenant or clauses (b), (c) or (e) of this
paragraph; provided that neither the Investor nor any of its Restricted
Subsidiaries may rely on this clause (e) to refund, refinance, replace, defease
or discharge Indebtedness under a Credit Facility that is in existence on the
date of this Agreement;

 

  (f) the incurrence by the Investor or any of its Restricted Subsidiaries of
Indebtedness between or among the Investor and any of its Restricted
Subsidiaries; provided, however, that:

 

  (i) if the Investor or any Obligor is the obligor on such Indebtedness and the
payee is not the Investor or an Obligor, such Indebtedness must be expressly
subordinated in right of payment to the prior payment in full in cash of all
Obligations of the Obligors with respect to the Finance Documents; and

(ii)

 

  (1) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Investor or a
Restricted Subsidiary of the Investor; and

 

  (2) any sale or other transfer of any such Indebtedness to a Person that is
neither the Investor nor a Restricted Subsidiary of the Investor will be deemed,
in each case, to constitute an incurrence of such Indebtedness by the Investor
or such Restricted Subsidiary, as the case may be, that was not permitted by
this clause (f);

 

- 115 -



--------------------------------------------------------------------------------

  (g) the incurrence by the Investor or any of its Restricted Subsidiaries of
Hedging Obligations:

 

  (i) for the purpose of fixing or hedging interest rate risk with respect to or
in connection with any Indebtedness that is permitted by the terms of this
Schedule to be outstanding or

 

  (ii) for the purpose of fixing or hedging currency exchange rate risk or
changes in the prices of commodities and, in each case, not entered into for
speculative purposes and including any such Hedging Obligations incurred in
connection with the issuance of the Notes or the Facilities;

 

  (h) the guarantee by the Investor or any of its Restricted Subsidiaries (other
than the Investor) of Indebtedness of the Investor or a Restricted Subsidiary of
the Investor that was permitted to be incurred by another provision of this
covenant; provided that if the Indebtedness being guaranteed is subordinated in
right of payment to the Finance Documents, then such guarantee shall be
subordinated to the same extent as the Indebtedness guaranteed;

 

  (i) the incurrence by the Investor or any of its Restricted Subsidiaries of
Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance and surety bonds in the ordinary
course of business (including guarantees or indemnities related thereto);

 

  (j) the incurrence by the Investor or any of its Restricted Subsidiaries of
Indebtedness arising from the honouring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is covered within five Business Days;

 

  (k) Indebtedness of the Investor and its Restricted Subsidiaries consisting of
advance or extended payment terms in the ordinary course of business;

 

  (l) the incurrence by the Investor or any of its Restricted Subsidiaries of
Indebtedness arising from agreements of the Investor or a Restricted Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or Share Capital of a Subsidiary, other than
guarantees of Indebtedness of the Subsidiary disposed of, or incurred or assumed
by any Person acquiring all or any portion of such business, assets or Share
Capital for the purpose of financing such acquisition; provided that the maximum
liability of the Investor and its Restricted Subsidiaries in respect of all such
Indebtedness shall at no time exceed the gross proceeds, including the Fair
Market Value of non-cash proceeds (measured at the time received and without
giving effect to any subsequent changes in value) actually received by the
Investor and its Restricted Subsidiaries in connection with such disposition;

 

  (m)

the incurrence or acquisition by the Investor or any of its Restricted
Subsidiaries of Indebtedness, Disqualified Shares or preference shares of
Persons that are acquired by the Investor or any of its Restricted Subsidiaries

 

- 116 -



--------------------------------------------------------------------------------

 

or merged, consolidated, amalgamated or otherwise combined with (including
pursuant to any acquisition of assets and assumption of related liabilities) the
Investor or any of its Restricted Subsidiaries in accordance with the terms of
this Schedule; provided that such Indebtedness, Disqualified Shares or
preference shares are not incurred or issued in connection with such
acquisition, merger, consolidation, amalgamation or other combination, and,
after giving effect to such acquisition, merger, consolidation, amalgamation or
other combination the Investor or such Restricted Subsidiary would be permitted
to incur at least $1.00 of additional Indebtedness pursuant to the Consolidated
Coverage Ratio test set forth in Section 2.1.1;

 

  (n) the incurrence by the Investor and any Obligor of additional Indebtedness
in an aggregate principal amount (or accreted value, as applicable) at any time
outstanding, including all Permitted Refinancing Indebtedness incurred to
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (n), not to exceed USD 15.0 million at any time
outstanding.

 

  2.1.3 For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 2.1, in the event that an item of proposed
Indebtedness meets the criteria of more than one of the categories of Permitted
Debt described in clauses (a) through (n) above, or is entitled to be incurred
pursuant to the first paragraph of this covenant, the Investor will be permitted
to classify such item of Indebtedness on the date of its incurrence in any
manner that complies with this covenant. Notwithstanding the foregoing sentence

 

  (a) Indebtedness under Credit Facilities outstanding on the date of this
Agreement used to fund working capital will be deemed to have been incurred on
such date in reliance on the exception provided by clause (a) of the definition
of Permitted Debt and shall not constitute “Existing Indebtedness” incurred in
reliance on the exception provided by clause (b) of the definition of Permitted
Debt and

 

  (b) all other Indebtedness under Credit Facilities outstanding on the date of
this Agreement will be deemed to be incurred on such date shall constitute
“Existing Indebtedness” and shall be deemed to be incurred in reliance on the
exception provided by clause (b) of the definition of Permitted Debt. The
accrual of interest, the accretion or amortization of original issue discount,
the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Shares in the form of additional shares of the same class of Disqualified Shares
will not be deemed to be an incurrence of Indebtedness or an issuance of
Disqualified Shares for purposes of this covenant; provided, in each such case,
that the amount thereof is included in Fixed Charges of the Investor as accrued.
Notwithstanding any other provision of this covenant, the maximum amount of
Indebtedness that the Investor or any Restricted Subsidiary may incur pursuant
to this covenant shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values.

The amount of any Indebtedness outstanding as of any date will be:

 

  (i) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

 

- 117 -



--------------------------------------------------------------------------------

  (ii) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:

 

  (1) the Fair Market Value of such asset at the date of determination, and

 

  (2) the amount of the Indebtedness of the other Person;

 

  (iii) the greater of the liquidation preference or the maximum fixed
redemption or repurchase price of the Disqualified Shares, in the case of
Disqualified Shares;

 

  (iv) the Attributable Debt related thereto, in the case of any lease that is
part of a sale and leaseback transaction; and

 

  (v) the principal amount of the Indebtedness, in the case of any other
Indebtedness.

For purposes of the foregoing, the “maximum fixed repurchase price” of any
Disqualified Shares that do not have a fixed redemption or repurchase price
shall be calculated in accordance with the terms of such Disqualified Shares as
if such Disqualified Shares were redeemed or repurchased on any date of
determination.

 

2.2 Limitation on Restricted Payments

 

  2.2.1 The Investor will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:

 

  (a) declare or pay any dividend or make any other payment or distribution on
account of the Investor’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any payment in connection with any
merger, consolidation, amalgamation or other business combination involving the
Investor or any of its Restricted Subsidiaries) or to the direct or indirect
holders of the Investor’s or any of its Restricted Subsidiaries’ Equity
Interests in their capacity as such (other than dividends or distributions
payable in Equity Interests (other than Disqualified Shares) of the Investor or
to an Obligor);

 

  (b) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger, consolidation, amalgamation
or other business combination involving the Investor) any Equity Interests of
the Investor or any direct or indirect parent of the Investor, in each case held
by Persons other than the Investor;

 

  (c) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness of the Investor or any
Restricted Subsidiary that is contractually subordinated to the Finance
Documents (excluding any intercompany Indebtedness between or among the Investor
and any of its Restricted Subsidiaries), except a payment of interest or
principal no more than 90 days prior to the original Stated Maturity thereof; or

 

  (d) make any Restricted Investment;

 

- 118 -



--------------------------------------------------------------------------------

(all such payments and other actions set forth in these clauses (a) through
(d) above being collectively referred to as “Restricted Payments”), unless, at
the time of and after giving effect to such Restricted Payment:

 

  (i) no Default or Event of Default has occurred and is continuing or would
occur as a consequence of such Restricted Payment; and

 

  (ii) the Investor would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Consolidated
Coverage Ratio test set forth in the first paragraph of Section 2.1 (Incurrence
of Indebtedness and Issuance of Preference Shares); and

 

  (iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Investor and its Restricted Subsidiaries since
the date of the Indenture (excluding Restricted Payments permitted by clauses
(b), (c), (d), (e), (f) and (g) of the next succeeding paragraph), is less than
the sum, without duplication, of:

 

  (1) 50% of the Consolidated Net Income of the Investor for the period (taken
as one accounting period) from the beginning of the first fiscal quarter
commencing after the date of the Indenture to the end of the Investor’s most
recently ended fiscal quarter for which publicly available financial statements
are available at the time of such Restricted Payment (or, if such Consolidated
Net Income for such period is a deficit, less 100% of such deficit), plus

 

  (2) 100% of the aggregate net cash proceeds received by the Investor since the
date of the Indenture (i) as a contribution to its ordinary equity capital,
(ii) from the issue or sale or exercise of Equity Interests of the Investor
(other than Disqualified Shares), or (iii) from the issue or sale of convertible
or exchangeable Disqualified Shares or convertible or exchangeable debt
securities of the Investor that have been converted into or exchanged for such
Equity Interests (other than Equity Interests (or Disqualified Shares or debt
securities) sold to a Subsidiary of the Investor), plus

 

  (3) an amount equal to the aggregate net reduction in Restricted Investments
(other than any such Restricted Investment made pursuant to paragraphs (a) to
(j) of Section 2.2.2) made after the date of the Indenture by the Investor or
any Restricted Subsidiary and resulting from the repurchase, repayment or
redemption of such Restricted Investments for cash, or from cash proceeds
realized on the sale of all or part of such Investment or representing a return
of capital (excluding dividends) with respect thereto; provided, however, that
the foregoing net reduction shall not exceed the amount (in respect of any
Person) of the Restricted Investment previously made (and treated as a
Restricted Payment) by the Investor or any Restricted Subsidiary in such Person;
plus

 

  (4)

to the extent that any Unrestricted Subsidiary of the Investor designated as
such after the date of the Indenture is redesignated as a Restricted Subsidiary
after the date of this Agreement, the lesser

 

- 119 -



--------------------------------------------------------------------------------

 

of (i) the Fair Market Value of the Investor’s Investment in such Subsidiary as
of the date of such redesignation or (ii) the sum of (A) such Fair Market Value
as of the date on which such Subsidiary was originally designated as an
Unrestricted Subsidiary after the date of this Agreement and (B) the amount of
any subsequent Investment by the Investor and its Restricted Subsidiaries in
such Unrestricted Subsidiary made (and treated as a Restricted Payment) after
the date of this Agreement and the original date of designation; plus

 

  (5) 50% of any dividends received in cash by the Investor or an Obligor after
the date of the Indenture from an Unrestricted Subsidiary of the Investor, to
the extent that such dividends were not otherwise included in Consolidated Net
Income of the Investor for such period.

 

  2.2.2 The provisions of Section 2.2.1 will not prohibit:

 

  (a) the payment of any dividend within 60 days after the date of declaration
of the dividend, if at the date of declaration the dividend payment would have
complied with the provisions of this Schedule;

 

  (b) the making of any Restricted Payment in exchange for, or out of the net
cash proceeds of the substantially concurrent sale (other than to a Subsidiary
of the Investor) of, Equity Interests of the Investor (other than Disqualified
Shares) or from the substantially concurrent contribution of ordinary equity
capital to the Investor; provided that the amount of any such net cash proceeds
that are utilized for any such Restricted Payment will be excluded from
Section 4.4(a)(3)(b);

 

  (c) the defeasance, redemption, repurchase or other acquisition of
Indebtedness of the Investor or any Restricted Subsidiary that is contractually
subordinated to the Finance Documents with the net cash proceeds from a
substantially concurrent incurrence of Permitted Refinancing Indebtedness;

 

  (d) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary of the
Investor to the holders of such Restricted Subsidiary’s ordinary Equity
Interests on a pro rata basis;

 

  (e) the repurchase of Equity Interests deemed to occur upon the exercise of
stock options or warrants to the extent such Equity Interests represent a
portion of the exercise price of such stock options or warrants;

 

  (f) the repurchase, redemption, or other acquisition for value of Share
Capital of the Investor or any Restricted Subsidiary of the Investor
representing fractional shares of such Share Capital in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of the Investor or such Restricted
Subsidiary, in each case, permitted under this Schedule;

 

  (g)

so long as no Event of Default or Default that is not capable of cure has
occurred and is continuing and no Default or Event of Default would be caused
thereby, the declaration and payment of regularly scheduled or accrued dividends
to holders of any class or series of Disqualified Shares of the

 

- 120 -



--------------------------------------------------------------------------------

 

Investor issued on or after the date of the Indenture in accordance with the
Consolidated Coverage Ratio described in Section 2.1 (Incurrence of Indebtedness
and Issuance of Preference Shares);

 

  (h) so long as no Event of Default or Default that is not capable of cure has
occurred and is continuing and no Default or Event of Default would be caused
thereby, the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of the Investor that are held by any member of the
management of the Investor (or any of its Restricted Subsidiaries) pursuant to
any management equity subscription agreement or stock option agreement;
provided, that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests shall not exceed $1.0 million in any
twelve-month period and not more than $5.0 million in the aggregate;

 

  (i) so long as no Event of Default or Default that is not capable of cure has
occurred and is continuing and no Default or Event of Default would be caused
thereby, the purchase, redemption, acquisition, cancellation or other retirement
for a nominal value per right of any rights granted to all the holders of Equity
Interests of the Investor pursuant to any shareholders’ rights plan adopted for
the purpose of protecting shareholders from unfair takeover tactics; provided
that any such purchase, redemption, acquisition, cancellation or other
retirement of such rights shall not be for the purpose of evading the
limitations of this covenant (all as determined in good faith by the Board of
Directors of the Investor) and, provided further, that the aggregate price paid
for all such purchased, redeemed, acquired cancelled or retired rights shall not
exceed $2.0 million in the aggregate; and

 

  (j) so long as no Event of Default or Default that is not capable of cure has
occurred and is continuing and no Default or Event of Default would be caused
thereby, other Restricted Payments in an aggregate amount not to exceed $12.5
million since the date of the Indenture.

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Investor or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The Fair
Market Value of any assets or securities that are required to be valued by this
covenant will be determined in good faith by the Board of Directors whose
resolution with respect thereto will be delivered to the Lender along with an
Officers’ Certificate setting forth the Fair Market Value. The Board of
Directors’ determination must be based upon an opinion or appraisal issued by a
Qualified Expert if the estimated Fair Market Value thereof exceeds $10.0
million.

 

2.3 Corporate Existence

Except as otherwise permitted by Section 3, the Investor shall do or cause to be
done all things necessary to preserve and keep in full force and effect its
corporate existence and the corporate, partnership, limited liability or other
existence of each of the Investor’s other Restricted Subsidiaries in accordance
with the respective organizational documents (as the same may be amended from
time to time) of each such Person and the rights (charter and statutory) of the
Investor’s Restricted Subsidiaries; provided, however that the liquidation of
Botapol following the transfer of all of its assets to other Obligors shall be
permitted under this Section 2.3 and provided further that the Investor shall
not be required to preserve any

 

- 121 -



--------------------------------------------------------------------------------

such right, or the corporate, partnership, limited liability or other existence
of any of its Restricted Subsidiaries, if the Board of Directors of the Investor
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Investor and each of its Restricted Subsidiaries,
taken as a whole, and that the loss thereof is not, and will not be, adverse in
any material respect to the Holders.

 

2.4 Payment of Taxes and Other Claims

The Investor shall pay or discharge or cause to be paid or discharged, and shall
cause each of its Restricted Subsidiaries to pay or discharge or cause to be
paid or discharged, before the same shall become delinquent, (i) all material
taxes, assessments and governmental charges levied or imposed upon it or any of
its Restricted Subsidiaries or upon the income, profits or property of it or any
of its Restricted Subsidiaries and (ii) all lawful claims for labour, materials
and supplies which, in each case, if unpaid, might by law become a material
liability or Lien upon the property of it or any of its Restricted Subsidiaries;
provided, however, that the Investor shall not be required to pay or discharge
or cause to be paid or discharged any such tax, assessment, charge or claim
whose amount, applicability or validity is being contested in good faith by
appropriate proceedings.

 

2.5 Maintenance of Properties and Insurance

 

  2.5.1 The Investor shall cause all material properties owned by or leased by
it or any of its Restricted Subsidiaries useful and necessary to the conduct of
its business or the business of any of its Restricted Subsidiaries to be
improved or maintained and kept in normal condition, repair and working order
and shall cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in its judgment may be necessary,
so that the business carried on in connection therewith may be properly
conducted at all times; provided, however, that nothing in this Section 2.5
shall prevent the Investor or any of its Restricted Subsidiaries from
discontinuing the use, operation or maintenance of any of such properties, or
disposing of any of them, if such discontinuance or disposal is, as determined
by the Investor, the Restricted Subsidiary concerned or an Officer (or other
agent employed by the Investor or of any of its Subsidiaries) of the Investor or
any of its Restricted Subsidiaries having managerial responsibility for any such
property, desirable in the conduct of the business of the Investor or any of its
Restricted Subsidiaries, and if such discontinuance or disposal is not adverse
in any material respect to the Holders.

 

  2.5.2 To the extent available at commercially reasonable rates, the Investor
shall maintain, and shall cause its Restricted Subsidiaries to maintain,
insurance with responsible carriers against such risks and in such amounts, and
with such deductibles, retentions, self insured amounts and co insurance
provisions, as are customarily carried by similar businesses of similar size.

 

2.6 Compliance with Laws

The Investor shall comply, and shall cause each of its Subsidiaries to comply,
with all applicable statutes, rules, regulations, orders of the relevant
jurisdiction in which they are incorporated or organized and/or in which they
carry on business, all political subdivisions thereof, and of any relevant
governmental regulatory authority, in respect of the conduct of their respective
businesses and the ownership of their respective properties, except for such
non-compliances as would not in the aggregate have a material adverse effect on
the financial condition or results of operations of the Investor and its
Subsidiaries taken as a whole.

 

- 122 -



--------------------------------------------------------------------------------

2.7 Limitation on Liens

The Investor will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, assume or suffer to exist any Lien
(other than Permitted Liens) of any kind on any asset now owned or hereafter
acquired; provided, however, that the Investor or any Obligor may, directly or
indirectly, create, incur, assume or suffer to exist any Lien:

 

  2.7.1 to secure Indebtedness that is pari passu with the Finance Documents;
provided that all Obligations under the Finance Documents are secured on an
equal and ratable basis with the Indebtedness so secured; and

 

  2.7.2 to secure Indebtedness that is expressly subordinated to the Finance
Documents; provided that all Obligations under the Finance Documents are secured
on a senior basis to the Indebtedness so secured.

Any such Lien in favour of the Lender will be automatically and unconditionally
released and discharged concurrently with (i) the unconditional release of the
Lien which gave rise to the Lien in favour of the Lender (other than as a
consequence of an enforcement action with respect to the assets subject to such
Lien), (ii) upon the full and final payment of all amounts payable by the
Investor and the Obligors under the Finance Documents.

 

2.8 Waiver of Stay; Extension or Usury Laws

Each of the Investor and the Obligors covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay or
extension law or any usury law or other law that would prohibit or forgive the
Investor and/or any Obligor, as the case may be, from paying all or any portion
of the principal of and/or interest on the Advances as contemplated herein,
wherever enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this Schedule, and (to the extent that it may
lawfully do so) each of the Investor and/or any Obligor hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Lender, but
will suffer and permit the execution of every such power as though no such law
had been enacted.

 

2.9 Limitation on Dividend and Other Payment Restrictions Affecting Subsidiaries

 

  2.9.1 The Investor will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:

 

  (a) pay dividends or make any other distributions on its Share Capital to the
Investor or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits; or

 

  (b) pay any indebtedness owed to the Investor or any of its Restricted
Subsidiaries; or

 

  (c) make loans or advances to the Investor or any of its Restricted
Subsidiaries; or

 

  (d) transfer any of its properties or assets to the Investor or any of its
Restricted Subsidiaries.

 

  2.9.2 The provisions of Section 2.9.1 will not apply to encumbrances or
restrictions existing under or by reason of:

 

  (a) The Finance Documents, the Indenture, the Notes and related guarantees and
the Note Security Documents;

 

- 123 -



--------------------------------------------------------------------------------

  (b) any applicable law, rule, regulation or order;

 

  (c) any instrument governing Indebtedness of a Person acquired by the Investor
or any of its Restricted Subsidiaries, as in effect at the time of such
acquisition (except to the extent such Indebtedness was incurred in connection
with or in contemplation of such acquisition), which encumbrance or restriction
is not applicable to any Person, or the properties or assets of any Person,
other than the Person, or the property or assets of the Person, so acquired;
provided that, in the case of Indebtedness, such Indebtedness was permitted by
the terms of this Schedule to be incurred;

 

  (d) customary non-assignment provisions in contracts and licenses entered into
in the ordinary course of business;

 

  (e) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on the property
purchased or leased of the nature described in clause (d) of the preceding
paragraph;

 

  (f) any agreement for the sale or other disposition of a Restricted Subsidiary
that restricts distributions by that Restricted Subsidiary pending the sale or
other disposition;

 

  (g) Permitted Refinancing Indebtedness permitted to be incurred under
Section 2.1.2(e); provided that the restrictions and encumbrances contained in
the agreements governing such Permitted Refinancing Indebtedness are either
(i) no more restrictive or (ii) not materially less favorable to the Lender, in
each case, taken as a whole and determined in good faith by the Board of
Directors, than the dividend and other payment restrictions contained in the
Indebtedness being refinanced;

 

  (h) Liens permitted to be incurred under the provisions of Section 2.7
(Limitation on Liens) that limit the right of the debtor to dispose of the
assets subject to such Liens;

 

  (i) customary provisions limiting the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, sale-leaseback
agreements, share sale agreements and other similar agreements entered into with
the approval of the Board of Directors, which limitation is applicable only to
the assets that are the subject of such agreements;

 

  (j) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

 

  (k) restrictions in the Bialystok Sale and Purchase Agreement; and

 

  (l) any encumbrance or restriction applicable to a Restricted Subsidiary at
the time it becomes a Restricted Subsidiary that is not created in contemplation
thereof provided that such restriction apply only to such Restricted Subsidiary
and provided further that the exception provided by this clause (l) shall not
apply to any encumbrance or restriction contained in any Indebtedness that
refunds, refinances, replaces, defeases or discharges any Indebtedness which was
in existence at the time such Restricted Subsidiary became a Restricted
Subsidiary.

 

- 124 -



--------------------------------------------------------------------------------

2.10 Asset Sales

 

  2.10.1 The Investor will not, and will not permit any of the Investor’s
Restricted Subsidiaries to, consummate an Asset Sale unless:

 

  (a) the Investor (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value of the assets or Equity Interests issued or sold or otherwise disposed of;
and

 

  (b) at least 75% of the consideration received in the Asset Sale by the
Investor or such Restricted Subsidiary is in the form of cash or Cash
Equivalents. For purposes of this provision, each of the following will be
deemed to be cash:

 

  (i) any liabilities, as shown on the most recent consolidated balance sheet,
of the Investor or any Restricted Subsidiary (other than contingent liabilities
and liabilities that are by their terms subordinated to the Notes, any Guarantee
or the Proceeds Loan) that are assumed by the transferee of any such assets
pursuant to a customary novation agreement that releases the Investor or such
Restricted Subsidiary from liability in respect of those liabilities; and

 

  (ii) any securities, notes or other obligations received by the Investor or
any such Restricted Subsidiary from such transferee that are converted by the
Investor or such Restricted Subsidiary into cash or Cash Equivalents within 60
days, to the extent of the cash or Cash Equivalents received in that conversion.

Within 365 days after the receipt of any Net Proceeds from an Asset Sale to be
applied as set out in this paragraph, the Investor (or the applicable Restricted
Subsidiary, as the case may be) may apply those Net Proceeds, at its option:

 

  (1) to acquire all or substantially all of the assets of, or any Share Capital
of, a Permitted Business if, after giving effect to any such acquisition of
Share Capital, the Permitted Business is or becomes a Restricted Subsidiary of
the Investor;

 

  (2) to make a capital expenditure; or

 

  (3) to acquire other assets that are not classified as current assets under
GAAP and that are used or useful in a Permitted Business.

 

  2.10.2 Pending the final application of any Net Proceeds, the Investor may
temporarily reduce revolving credit borrowings or otherwise invest the Net
Proceeds in any manner that is not prohibited by this Schedule.

 

  2.10.3 Any Net Proceeds from Asset Sales that are not applied or invested as
provided in the preceding paragraph will constitute “Excess Proceeds”. On the
366th day after an Asset Sale, if the aggregate amount of Excess Proceeds
exceeds $10.0 million, the Investor will make an Asset Sale Offer to the Lender,
Note holders and all holders of other Indebtedness that is pari passu with the
Notes or the Finance Documents containing provisions similar to those set forth
in this Schedule with respect to offers to prepay, purchase or redeem such other
pari passu Indebtedness that may be purchased out of the Excess Proceeds.

 

- 125 -



--------------------------------------------------------------------------------

The offer price in any Asset Sale Offer will be equal to 100% of principal
amount plus accrued and unpaid interest and Additional Amounts, if any, to the
date of purchase, and will be payable in cash. If any Excess Proceeds remain
after consummation of an Asset Sale Offer, the Investor and its Restricted
Subsidiaries may use those Excess Proceeds for any purpose not otherwise
prohibited by this Agreement and the Indenture. If the aggregate principal
amount of Notes, amount of Indebtedness under the Finance Documents and other
pari passu Indebtedness tendered into such Asset Sale Offer exceeds the amount
of Excess Proceeds, the Trustee will select the Notes and such other pari passu
Indebtedness to be purchased on a pro rata basis provided that Notes of €50,000
or less may only be purchased in whole and not in part. Upon completion of each
Asset Sale Offer, the amount of Excess Proceeds will be reset at zero.

Upon the commencement of an Asset Sale Offer, the Investor shall send, by first
class mail or its equivalent, a notice to the Trustee, the Lender and each of
the Holders. The notice shall contain all instructions and materials necessary
to enable such Holders to tender Notes pursuant to the Asset Sale Offer. The
Asset Sale Offer shall be made to the Lender and to all Holders. The notice,
which shall govern the terms of the Asset Sale Offer in respect of the Notes,
shall state:

 

  (a) that the Asset Sale Offer is being made pursuant to this Clause 2.10
(Asset Sales) and the length of time the Asset Sale Offer shall remain open;

 

  (b) the Offer Amount, the purchase price and the Purchase Date;

 

  (c) that any Note not tendered or accepted for payment shall continue to
accrue interest;

 

  (d) that, unless the Investor defaults in making such payment, any Note
accepted for payment pursuant to the Asset Sale Offer shall cease to accrue
interest after the Purchase Date;

 

  (e) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in integral multiples of €1,000 only;

 

  (f) that Holders electing to have a Note purchased pursuant to any Asset Sale
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” on the reverse of the Note completed, or transfer by
book-entry transfer, to the Investor, a depositary, if appointed by the
Investor, or a Paying Agent at the address specified in the notice at least
three days before the Purchase Date;

 

  (g) that Holders shall be entitled to withdraw their election if the Investor,
the depositary or the Paying Agent, as the case may be, receives, not later than
the expiration of the Offer Period, a telegram, telex, facsimile transmission or
letter setting forth the name of the Holder, the principal amount of the Note
the Holder delivered for purchase and a statement that such Holder is
withdrawing his election to have such Note purchased;

 

- 126 -



--------------------------------------------------------------------------------

  (h) that, if the aggregate principal amount of Notes surrendered by Holders
exceeds the Offer Amount, the Investor shall select the Notes to be purchased on
a pro rata basis (with such adjustments as may be deemed appropriate by the
Investor so that only Notes in denominations of €1,000 or integral multiples
thereof, shall be purchased); and

 

  (i) that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).

On or before the Purchase Date, the Investor shall, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the amount of
Indebtedness under the Finance Documents tendered by the Lender, the Offer
Amount of Notes or portions thereof tendered pursuant to the Asset Sale Offer,
or if less than the Offer Amount has been tendered, all Notes tendered, and
shall deliver to the Trustee an Officers’ Certificate stating that such Notes or
portions thereof were accepted for payment by the Investor in accordance with
the terms of this Section 4.12 (Asset Sales). The Investor, the Depositary or
the Paying Agent, as the case may be, shall promptly (but in any case not later
than five days after the Purchase Date) mail or deliver to each tendering Holder
or Lender (as the case may be) an amount equal to the purchase price of the
Notes tendered by such Holder or the amount of Indebtedness under the Financial
Documents tendered by the Lender (as the case may be) and (in respect of the
Notes) accepted by the Investor for purchase, and the Investor shall promptly
issue a new Note, and the Trustee, upon written request from the Investor shall
procure that the Authenticating Agent authenticate and the Trustee shall mail or
deliver such new Note to such Holder, in a principal amount equal to any
unpurchased portion of the Note surrendered. Any Note not so accepted shall be
promptly mailed or delivered by the Investor to the Holder thereof. The Investor
shall publicly announce the results of the Asset Sale Offer on the Purchase
Date.

The Investor will comply with the requirements of Rule 14e-1 under the U.S.
Exchange Act and any other securities laws and regulations and stock exchange
rules, to the extent those laws, regulations and rules are applicable in
connection with each repurchase of Notes pursuant to an Asset Sale Offer. To the
extent that the provisions of any securities laws or regulations or securities
or investment exchange rules conflict with the Asset Sale provisions of the
Indenture or this Agreement, the Investor will comply with the applicable laws,
regulations and rules and will not be deemed to have breached its obligations
under the Asset Sale provisions of the Indenture or this Agreement by virtue of
such conflict.

 

2.11 Limitation on Transactions with Affiliates

 

  2.11.1 The Investor will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Investor (each, an “Affiliate Transaction”), unless:

 

  (a) the Affiliate Transaction is on terms that are no less favorable to the
Investor or the relevant Restricted Subsidiary than those that could be obtained
at the time of such transaction in arm’s-length dealings in a comparable
transaction with a Person that is not such an Affiliate; and

 

- 127 -



--------------------------------------------------------------------------------

  (b) the Investor delivers to the Lender:

 

  (i) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $2.5 million, a
resolution of the Investor’s Board of Directors set forth in an Officers’
Certificate certifying that such Affiliate Transaction complies with this
covenant and that such Affiliate Transaction has been approved by a majority of
the disinterested members of such Board of Directors; and

 

  (ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $7.5 million, an
opinion as to the fairness to the Investor or such Subsidiary of such Affiliate
Transaction from a financial point of view issued by a Qualified Expert.

 

  2.11.2 The following items will not be deemed to be Affiliate Transactions
and, therefore, will not be subject to the provisions of Section 2.11.1:

 

  (a) any employment agreement, employee benefit plan, officer and director
indemnification agreement or any similar arrangement entered into by the
Investor or any of its Restricted Subsidiaries in the ordinary course of
business and compensation (including bonuses and equity compensation) paid to
and other benefits (including retirement, health and other benefit plans) and
indemnification arrangements provided on behalf of directors, officers and
employees of the Investor or any Restricted Subsidiary;

 

  (b) transactions between or among or solely for the benefit of the Investor
and/or its Restricted Subsidiaries;

 

  (c) transactions with a Person (other than an Unrestricted Subsidiary of the
Investor) that is an Affiliate of the Investor solely because the Investor owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;

 

  (d) payment of reasonable directors’ fees to Persons who are not otherwise
Affiliates of the Investor;

 

  (e) any issuance of Equity Interests (other than Disqualified Shares) of the
Investor to Affiliates of the Investor;

 

  (f) Restricted Payments that do not violate the provisions of this Schedule
described above under Section 2.2 (Limitation on Restricted Payments) or
Permitted Investments;

 

  (g) loans or advances to employees for travel and relocation in the ordinary
course of business not to exceed $1.0 million in the aggregate at any one time
outstanding;

 

  (h)

the entering into of a tax sharing agreement, or payments pursuant thereto,
between the Investor and/or one or more Subsidiaries, on the one hand, and any
other Person with which the Investor or such Subsidiaries are required or
permitted to file a consolidated tax return or with which the Investor or such

 

- 128 -



--------------------------------------------------------------------------------

 

Subsidiaries are part of a consolidated group for tax purposes, on the other
hand; provided that any payments by the Investor and the Restricted Subsidiaries
required under such agreement are not in excess of the tax liabilities that
would have been payable by them on a stand-alone basis;

 

  (i) transactions contemplated by supply, purchase or sale agreements with
suppliers or purchasers or sellers of goods or services (other than the Investor
or its Subsidiaries), in each case in the ordinary course of business and
otherwise in compliance with the terms of this Schedule; provided that if such
agreement is effected on or after the date of this Agreement, such agreement is
fair to the Investor or such Subsidiary of the Investor or is on terms (taken as
a whole) at least as favourable as might reasonably have been obtained at such
time from an unaffiliated party and the Investor delivers to the Lender a
resolution of the Investor’s Board of Directors set forth in an Officers’
Certificate certifying that such agreement complies with this clause (i) and
that such agreement has been approved by a majority of the disinterested members
of such Board of Directors;

 

  (j) the granting and performance of SEC registration rights for securities of
the Investor; and

 

  (k) transactions pursuant to agreements in existence on the date of this
Agreement (on the terms in effect on such date) and disclosed in writing to the
Lender.

 

2.12 Limitation on Lines of Business

The Investor will not, and will not permit any of its Restricted Subsidiaries
to, engage in any business other than a Permitted Business, except to such
extent as would not be material to the Investor and its Restricted Subsidiaries,
taken as a whole.

 

2.13 Merger, Consolidation or Sale of Assets

 

  2.13.1 Neither the Investor nor Carey Agri may, directly or indirectly
(i) merge, consolidate, amalgamate or otherwise combine with or into another
Person (whether or not the Investor or Carey Agri (as applicable) is the
surviving corporation); or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Investor
and its Restricted Subsidiaries, taken as a whole, or Carey Agri and its
Restricted Subsidiaries, taken as a whole, in one or more related transactions,
to another Person; unless:

 

  (a) either:

 

  (i) the Investor or Carey Agri (as applicable) is the surviving corporation or

 

  (ii) the Person formed by or surviving any such merger, consolidation,
amalgamation or other combination (if other than the Investor or Carey Agri (as
applicable)) or to which such sale, assignment, transfer, conveyance or other
disposition has been made is a corporation organized or existing under the laws
of any member state of the European Union, Switzerland, Norway, Canada, any
state of the United States or the District of Columbia;

 

  (b) the Person formed by or surviving any such merger, consolidation,
amalgamation or other combination (if other than the Investor or Carey Agri (as
applicable)) or the Person to which such sale, assignment, transfer, conveyance
or other disposition has been made assumes all the obligations of the Investor
or Carey Agri (as applicable) under the Finance Documents pursuant to
supplemental documents reasonably satisfactory to the Lender;

 

- 129 -



--------------------------------------------------------------------------------

  (c) immediately after such transaction, the Investor or such surviving Person
certifies to the Lender that no Default or Event of Default exists; and

 

  (d) the Investor, Carey Agri or the Person (as applicable) formed by or
surviving any such merger, consolidation, amalgamation or other combination (if
other than the Investor or Carey Agri (as applicable)), or to which such sale,
assignment, transfer, conveyance or other disposition has been made:

 

  (i) will, on the date of such transaction after giving pro forma effect
thereto and any related financing transactions as if the same had occurred at
the beginning of the applicable four-quarter period, be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Consolidated Coverage
Ratio test set forth in the first paragraph of Section 2.1 (Incurrence of
Indebtedness and Issuance of Preference Shares);

 

  (ii) will (either directly or through its Restricted Subsidiaries), on the
date of such transaction after giving effect thereto, retain all licenses and
other authorizations reasonably required to operate its business as it was
conducted prior to such transaction; and

 

  (iii) furnishes to the Lender an Officers’ Certificate and an Opinion of
Counsel providing that the transaction complies with this Schedule.

In addition, neither the Investor nor Carey Agri may, directly or indirectly,
lease all or substantially all of its properties or assets, in one or more
related transactions, to any other Person.

 

  2.13.2 The Investor will not permit any Obligor (other than Carey Agri) to:

 

  (a) directly or indirectly consolidate or merge with or into another Person
(whether or not such Obligor is the surviving corporation); or

 

  (b) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of its assets, taken as a whole, in one or more related
transactions, to another Person; unless

 

  (i) immediately after such transaction, the Investor or such surviving Person
certifies to the Lender that no Default or Event of Default exists; and

 

  (ii) either:

 

  (1) (A) such Obligor is the surviving corporation; or (B) the Person formed by
or surviving any such consolidation or merger (if other than such Obligor) or to
which such sale, assignment, transfer, conveyance or other distribution has been
made is a corporation organized or existing under the laws of any member state
of the European Union as of January 1, 2004, the Republic of Poland, or any
state of the United States or the District of Columbia, and immediately after
such transaction, the Surviving Entity assumes all the obligations of that
Obligor under this Schedule and its Guarantee pursuant to a supplemental
indenture satisfactory to the Lender and delivers to the Lender an Officers’
Certificate and an Opinion of Counsel; or

 

- 130 -



--------------------------------------------------------------------------------

  (2) in the case of the sale or disposition of all or substantially all of the
assets of such Obligor the Net Proceeds of such sale or other disposition are
applied in accordance with the applicable provisions of this Schedule.

 

  2.13.3 Notwithstanding the preceding Section 2.13.1, the Investor may merge
with an Affiliate incorporated solely for the purpose of reincorporating the
Investor in another jurisdiction.

 

2.14 Limitation on Sale/Leaseback Transactions

The Investor will not, and will not permit any of its Restricted Subsidiaries
to, enter into any sale and leaseback transaction; provided that Carey Agri or
any other Obligor may enter into a sale and leaseback transaction if:

 

  2.14.1 Carey Agri or that Obligor, as applicable, could have (a) incurred
Indebtedness in an amount equal to the Attributable Debt relating to such sale
and leaseback transaction under the Consolidated Coverage Ratio test set forth
in the first paragraph of Section 4.3 (Incurrence of Indebtedness and Issuance
of Preference Shares) and (b) incurred a Lien to secure such Indebtedness
pursuant to Section 2.7 (Limitation on Liens);

 

  2.14.2 the gross cash proceeds of that sale and leaseback transaction are at
least equal to the Fair Market Value of the property that is the subject of that
sale and leaseback transaction; and

 

  2.14.3 the transfer of assets in that sale and leaseback transaction is
permitted by, and the Investor applies the net proceeds of such transaction in
compliance with, Section 2.10 (Asset Sales).

 

2.15 Designation of Restricted and Unrestricted Subsidiaries

 

  2.15.1 The Board of Directors of the Investor may designate any Restricted
Subsidiary to be an Unrestricted Subsidiary if that designation would not cause
a Default; provided that in no event will the business currently operated by any
of the Investor, Carey Agri, Bols, Bialystok and, if acquired, Target be
transferred to or held by an Unrestricted Subsidiary. If a Restricted Subsidiary
is designated as an Unrestricted Subsidiary, the aggregate Fair Market Value of
all outstanding Investments owned by the Investor and its Restricted
Subsidiaries in the Subsidiary designated as an Unrestricted Subsidiary will be
deemed to be an Investment made as of the time of the designation and will
reduce the amount available for Restricted Payments under Section 2.2
(Limitation on Restricted Payments) or under one or more clauses of the
definition of Permitted Investments, as determined by the Investor. That
designation will only be permitted if the Investment would be permitted at that
time and if the Restricted Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary. The Board of Directors of the Investor may redesignate
any Unrestricted Subsidiary to be a Restricted Subsidiary if that redesignation
would not cause a Default.

 

  2.15.2

Any designation of a Subsidiary of the Investor as an Unrestricted Subsidiary
will be evidenced to the Lender by filing with the Lender on the effective date
of such designation a certified copy of the Board Resolution giving effect to
such

 

- 131 -



--------------------------------------------------------------------------------

 

designation and an Officers’ Certificate certifying that such designation
complied with the preceding conditions and was permitted under Section 2.2
(Limitation on Restricted Payments). If, at any time, any Unrestricted
Subsidiary would fail to meet the requirements of being an Unrestricted
Subsidiary, it will thereafter cease to be an Unrestricted Subsidiary for
purposes of this Schedule and any Indebtedness of such Subsidiary will be deemed
to be incurred by a Restricted Subsidiary of the Investor as of such date and,
if such Indebtedness is not permitted to be incurred as of such date under
Section 2.1 (Incurrence of Indebtedness and Issuance of Preference Shares), the
Investor will be in default of such covenant.

 

  2.15.3 The Board of Directors of the Investor may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of the Investor of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation will only be permitted if (1) such Indebtedness
is permitted under Section 2.1 (Incurrence of Indebtedness and Issuance of
Preference Shares), calculated on a pro forma basis as if such designation had
occurred at the beginning of the four-quarter reference period and (2) no
Default or Event of Default would be in existence following such designation.

 

3. SUCCESSOR COMPANY

In the event of the merger or consolidation of the Investor or any of the
Obligors with or into another Person (whether or not the Investor or any such
Obligor, as the case may be, is the surviving company), or the sale, assignment,
conveyance, lease, transfer or other disposition, in one transaction or a series
of transactions, of all or substantially all of the assets of the Investor or
any such Obligor (except to the extent that such the sale, assignment,
conveyance, lease, transfer or other disposition of assets of an Obligor (other
than Carey Agri) is disposed of in accordance with the provisions of
Section 2.10 (Asset Sales) herein) to any other Person in circumstances that do
not constitute an Event of Default, then the successor entity to the Investor or
any Obligor, as the case may be, will succeed to and be substituted for, and may
exercise every right and power of, the Investor or any such Obligor, as the case
may be, under this Schedule with the same effect as if such successor entity to
the Investor or any such Obligor had been named herein as the Investor or any
such Obligor, as the case may be, and thereafter (except in the case of a sale,
assignment, transfer, lease, conveyance or other disposition) the predecessor
company will be relieved of all further obligations and covenants (x), in the
case of the Investor, under this Schedule and the Notes and (y) in the case of
an Obligor, under this Schedule and the relevant Guarantee.

 

- 132 -



--------------------------------------------------------------------------------

SCHEDULE 8

TIMETABLES

 

     Advance in USD Delivery of a duly completed Utilisation Request (Clause 5.1
(Delivery of a Utilisation Request))    U-3


9.30am

LIBOR is fixed    Quotation Day as of 11:00
a.m. London time

“U” = date of utilisation

“U - X” = X Business Days prior to date of utilisation

 

- 133 -



--------------------------------------------------------------------------------

SCHEDULE 9

FORM OF TRANSFER CERTIFICATE

 

To:

   [The New Lender] (the “New Lender”)

From:

   [The Existing Lender] (the “Existing Lender”)

Dated:

   [                    ]

Carey Agri International-Poland Sp. z o.o. – USD 40,000,000 Facility Agreement

dated 2 July 2008, (the “Agreement”)

 

1. We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 

2. We refer to Clause 25.4 (Procedure for transfer):

 

  (a) The Existing Lender and the New Lender agree to the Existing Lender
assigning to the New Lender all or part of the Existing Lender’s rights and
transferring to it all or part of its Available Facility and obligations
referred to in the Schedule in accordance with Clause 25.4 (Procedure for
transfer).

 

  (b) The New Lender assumes the same obligations to the other Finance Parties
as if it had been the Lender, and confirms its agreement to the terms of Clause
39 (Enforcement).

 

  (c) The Transfer Date is [                    ].

 

  (d) The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of Clause 32.2 (Addresses) are set
out in the Schedule.

 

3. The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in Clause 25.3 (Limitation of responsibility of
Existing Lender).

 

4. This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

 

5. This Transfer Certificate is governed by Polish law.

 

- 134 -



--------------------------------------------------------------------------------

THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]     [New Lender] By:  

 

    By:  

 

[The Borrowers confirm their agreement to the above assignment of right and
transfer of obligations.]*

 

* Include only if the Borrower is required to countersign pursuant to Clause
26.5 (Copy of Transfer Certificate to the Borrower) e.g. the Borrower should be
required to countersign if any commitment is still in force and hence there are
obligations to be transferred between the Lenders]

 

- 135 -



--------------------------------------------------------------------------------

SIGNATURES

 

THE BORROWER CAREY AGRI INTERNATIONAL-POLAND SP. Z O.O. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board THE INVESTOR CENTRAL EUROPEAN DISTRIBUTION CORPORATION
INC. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board THE ORIGINAL GUARANTORS CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board

 

- 136 -



--------------------------------------------------------------------------------

ASTOR SP. Z O.O. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board BOLS SP. Z O.O. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board BOTAPOL HOLDING B.V. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board

 

- 137 -



--------------------------------------------------------------------------------

CAREY AGRI INTERNATIONAL-POLAND SP. Z O.O. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board DAKO-GALANT PRZEDSIEBIORSTWO HANDLOWO PRODUKCYJNE SP. Z
O.O. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board DAMIANEX S.A. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board

 

- 138 -



--------------------------------------------------------------------------------

DELIKATES SP. Z O.O. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board IMPERIAL SP. Z O.O. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board KROKUS SP. Z O.O. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board MIRO SP. Z O.O. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board

 

- 139 -



--------------------------------------------------------------------------------

MTC SP. Z O.O. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board MULTI-EX S.A. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board ONUFRY S.A. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board

 

- 140 -



--------------------------------------------------------------------------------

PANTA HURT SP. Z O.O. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board POLNIS DYSTRYBUCJA SP. Z O.O. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board POLSKIE HURTOWNIE ALKOHOLI SP. Z O.O. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board PRZEDSIEBIORSTWO DYSTRYBUCJI ALKOHOLI AGIS S.A. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board

 

- 141 -



--------------------------------------------------------------------------------

PWW SP. Z O.O. By:  

/s/ Przemyslaw Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board THE ARRANGER BANK HANDLOWY W WARSZAWIE S.A. By:  

/s/ Malgorzata Okun

 

/s/ Andrzej Roslaniec

Address:   ul. Senatorska 16, 00-923 Warszawa, Poland Telephone:   +48 22 692 96
73/+48 22 657 70 09 Facsimile:   +48 22 692 91 81 Attention:   Sebastian Perczak
/ Magdalena Kozanecka THE AGENT BANK HANDLOWY W WARSZAWIE S.A. By:  

/s/ Malgorzata Okun

 

/s/ Andrzej Roslaniec

Address:   ul. Senatorska 16, 00-923 Warszawa, Poland Telephone:   +48 22 692 96
73/+48 22 657 70 09 Facsimile:   +48 22 692 91 81 Attention:   Sebastian Perczak
/ Magdalena Kozanecka

 

- 142 -



--------------------------------------------------------------------------------

THE SECURITY AGENT BANK HANDLOWY W WARSZAWIE S.A. By:  

/s/ Malgorzata Okun

 

/s/ Andrzej Roslaniec

Address:   ul. Senatorska 16, 00-923 Warszawa, Poland Telephone:   +48 22 692 96
73/+48 22 657 70 09 Facsimile:   +48 22 692 91 81 Attention:   Sebastian Perczak
/ Magdalena Kozanecka THE ORIGINAL LENDER BANK HANDLOWY W WARSZAWIE S.A. By:  

/s/ Malgorzata Okun

 

/s/ Andrzej Roslaniec

Address:   ul. Senatorska 16, 00-923 Warszawa, Poland Telephone:   +48 22 692 96
73/+48 22 657 70 09 Facsimile:   +48 22 692 91 81 Attention:   Sebastian Perczak
/ Magdalena Kozanecka

 

- 143 -